 



Exhibit 10.27
Portions of this exhibit have been omitted and were filed separately with the
Securities and Exchange Commission pursuant to the Registrant’s application
requesting confidential treatment under Rule 406 of the Securities Act
DEED OF LEASE
BY AND BETWEEN
PRESIDENTS PARK II LLC
AND
XO COMMUNICATIONS, LLC
PRESIDENTS PARK II
13865 Sunrise Valley Drive
Herndon, Virginia 22071

      Form Approved: November, 2006   Office

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 BASIC LEASE PROVISIONS
    1  
ARTICLE 2 DEFINITIONS
    3  
ARTICLE 3 THE PREMISES
    5  
ARTICLE 4 TERM AND ACCESS
    7  
ARTICLE 5 RENT
    8  
ARTICLE 6 POST MOVE-OUT INSPECTION
    8  
ARTICLE 7 OPERATING EXPENSES
    9  
ARTICLE 8 TAXES
    13  
ARTICLE 9 PARKING
    14  
ARTICLE 10 USE
    14  
ARTICLE 11 ASSIGNMENT AND SUBLETTING
    15  
ARTICLE 12 MAINTENANCE AND REPAIR
    17  
ARTICLE 13 ALTERATIONS
    18  
ARTICLE 14 SIGNS
    19  
ARTICLE 15 TENANTS EQUIPMENT AND PROPERTY, ROOF RIGHTS AND GENERATOR
    20  
ARTICLE 16 RIGHT OF ENTRY
    25  
ARTICLE 17 INSURANCE
    26  
ARTICLE 18 LANDLORD SERVICES AND UTILITIES, ACCESS AND SECURITY
    27  
ARTICLE 19 LIABILITY OF LANDLORD
    30  
ARTICLE 20 RULES AND REGULATIONS
    31  
ARTICLE 21 DAMAGE; CONDEMNATION
    31  
ARTICLE 22 DEFAULT
    32  
ARTICLE 23 MORTGAGES
    37  
ARTICLE 24 SURRENDER; HOLDING OVER
    38  
ARTICLE 25 QUIET ENJOYMENT
    39  
ARTICLE 26 TENANTS COVENANTS REGARDING HAZARDOUS MATERIALS
    39  
ARTICLE 27 MISCELLANEOUS
    41  
ARTICLE 28 RENEWAL OPTIONS
    44  
ARTICLE 29 RIGHT OF FIRST OFFER
    45    
EXHIBIT A-1 Floor Plan of Premises
       
EXHIBIT A-2 Work Letter
       
EXHIBIT A-3 Description of the Land
       
EXHIBIT B Rules and Regulations
       
EXHIBIT C-1 Declaration by Landlord and Tenant as to Date of Delivery and
Acceptance of Possession, Lease Commencement Date, Etc.
       
EXHIBIT C-2 Declaration by Landlord and Tenant as to Rent Commencement Date
       
EXHIBIT D Instructions for Payment of Rent to Landlord
       
EXHIBIT E Exercise Facility Consent and Waiver of Liability
       
EXHIBIT F Janitorial Specifications
       
EXHIBIT G Tenant’s Sign
       
EXHIBIT H-1 Form of Partial Lien Waiver
       
EXHIBIT H-2 Form of Full Lien Waiver
       

i



--------------------------------------------------------------------------------



 



DEED OF LEASE
     THIS DEED OF LEASE (this “Lease”) is made as of the 28th day of February,
2007 (the “Date of Lease”), by and between PRESIDENTS PARK II LLC, a Delaware
limited liability company (“Landlord”), and XO COMMUNICATIONS, LLC, a Delaware
limited liability company.
     Landlord and Tenant, intending legally to be bound, hereby covenant and
agree as set forth below.
ARTICLE 1
BASIC LEASE PROVISIONS
     The following terms, when used herein, shall have the meanings set forth
below.
     1.1. Premises. For purposes of this Lease, the net rentable square footage
of the Premises shall be deemed to be one hundred four thousand eight hundred
eighty-three rentable square feet (104,883), comprised of (a) fifty two thousand
four hundred fifty two (52,452) rentable square feet (i.e., the entire rentable
area) located on the third (3rd) floor of the Building (hereafter defined), and
(b) fifty two thousand four hundred thirty one (52,431) rentable square feet
(i.e., the entire rentable area) located on the fourth (4th) floor of the
Building, as outlined on Exhibit A-1 attached hereto and made a part hereof.
Upon written request from Tenant received by Landlord within sixty (60) days
after the date of full execution of this Lease by Landlord and Tenant, Landlord
shall, at Tenant’s sole cost and expense, arrange to have the Premises
remeasured, by a licensed architect selected by Landlord, in accordance with the
measurement standard set forth in Section 27.22; provided, however, that in the
event Landlord’s remeasurement deviates by three percent (3%) (greater or
lesser) of the rentable area set forth in this Section 1.1, then Landlord shall
pay the costs and expenses of such remeasurement. In the event such
remeasurement materially deviates from the rentable area set forth in this
Section 1.1, Landlord and Tenant shall promptly enter into an amendment to this
Lease modifying such rentable area of the Premises and the Base Rent set forth
in Section 1.7 and, for the purposes of determining Tenant’s Proportionate Share
pursuant to Sections 1.10 and 1.11.
     1.2. Building. The building known as Presidents Park II (“Building”), which
for purposes of this Lease shall be deemed to contain two hundred one thousand
one hundred forty-eight (201,148) rentable square feet, includes all
alterations, additions, improvements, restorations or replacements now or
hereafter made thereto, and has an address of 13865 Sunrise Valley Drive,
Herndon, Virginia 22071.
     1.3. (a) Term. The period from and after the Commencement Date (defined
below) and ending on the Expiration Date (defined below) (approximately ten
(10) years).
            (b) Renewal Term. Two consecutive five (5) year periods from and
after the expiration of the immediately preceding term, subject to Article 28.
     1.4. Commencement Date. The first business day after the date on which all
of the following shall have occurred: (a) this Lease shall have been duly
executed and delivered by Landlord and Tenant; and (b) Tenant shall have
delivered to Landlord written evidence specifying that Tenant is then carrying

 



--------------------------------------------------------------------------------



 



all insurance required by this Lease to be carried by Tenant. Landlord shall
deliver possession of the Premises to Tenant on the Commencement Date, in the
condition described in Section 3.3, subject to the causes or factors described
in Section 27.16.
     1.5. Rent Commencement Date. December 1, 2007. Notwithstanding the
foregoing, provided that no Event of Default then exists, in the event that
Tenant Improvements (as defined herein) are not completed by December 1, 2007,
and such delay in completion of the Tenant Improvements is caused by Landlord’s
negligent or intentional acts or omissions, then the Rent Commencement Date
shall be extended one (1) day for each day that the completion of Tenant’s
Improvements is delayed by reason of Landlord’s negligent or intentional acts or
omissions. Tenant’s occupancy of the Premises (or any portion thereof) prior to
the Rent Commencement Date shall not cause the Base Rent or any Additional Rent
to be payable prior to the Rent Commencement Date.
     1.6. Expiration Date. November 30, 2017.
     1.7. Base Rent. *** (defined below), *** provided, however, that on the
first (1st) day of the second Lease Year, and on the first day of each Lease
Year thereafter, the annual Base Rent shall be increased to equal *** the Base
Rent payable for the immediately preceding Lease Year.
     1.8. Security Deposit. ***
     1.9. Base Year. Calendar year 2008.
     1.10. Tenant’s Proportionate Share of Operating Expenses. 52.1% of
Operating Expenses (which percentage is based upon the Premises containing
104,883 net rentable square feet and the Building containing 201,148 net
rentable square feet) (subject to adjustment pursuant to Section 1.1).
     1.11. Tenant’s Proportionate Share of Real Estate Taxes. 52.1% of Real
Estate Taxes (which percentage is based upon the Premises containing 104,883 net
rentable square feet and the Building containing 201,148 net rentable square
feet) (subject to adjustment pursuant to Section 1.1).
     1.12. Parking Permit Allocation. Four hundred sixty (460) parking permits,
provided at no expense to Tenant, pursuant to Section 9.1.
     1.13. [Reserved.]
     1.14. Permitted Use. General (non-medical and non-governmental) office and
administrative and data center uses, including the installation, maintenance,
repair, replacement, and operation of telecommunications services and equipment
for Tenant’s business in the areas specifically permitted by this Lease. No
other uses shall be permitted. The phrase “non-governmental” as used in this
paragraph does not include use by a private contractor providing services to the
Government.

         
 1.15.
  Broker(s).       Landlord’s:   Jones Lang LaSalle Americas, Inc.
 
       
 
 
 Tenant’s:
  Cushman & Wakefield of Virginia, Inc.

2



--------------------------------------------------------------------------------



 



         
1.16.
  Landlord’s Address.    
 
       
 
      c/o Republic Property Trust
 
      13861 Sunrise Valley Drive
 
      Herndon, Virginia 22071
 
      Attn: Diane Ludden
 
       
 
  With a copy to:   c/o Republic Property Trust
 
      13861 Sunrise Valley Drive
 
      Herndon, Virginia 22071
 
      Attn: General Counsel
 
       
 
  And to:   DLA Piper
 
      1200 19th Street, N.W.
 
      Washington, DC 20036
 
      Attention: Jeffrey R. Keitelman, Esq.
 
       
1.17.
  Tenant’s Address.    
 
       
 
  Prior to Commencement Date:   XO Communications
 
      1111 Sunset Hills Road
 
      Reston, Virginia 20190
 
      Attention: General Counsel
 
       
 
  From and after Commencement Date:   XO Communications, LLC
 
      13865 Sunrise Valley Drive, Suite 400
 
      Herndon, Virginia 22071
 
      Attention: General Counsel
 
       
 
  At all times with a copy to:   XO Communications
 
      14811 N. Kierland Blvd., Suite 300
 
      Scottsdale, Arizona 85254
 
      Attention: Lease Contract Administrator

ARTICLE 2
DEFINITIONS
     The following terms, when used herein, shall have the meanings set forth
below.
     2.1. Additional Rent. As defined in Section 5.3.
     2.2. Agents. Officers, partners, directors, employees, agents, licensees,
customers, contractors, and invitees.

3



--------------------------------------------------------------------------------



 



     2.3. Alterations. Alterations, decorations, additions or improvements of
any kind or nature to the Premises or the Building, whether structural or
non-structural, interior, exterior or otherwise.
     2.4. Building Hours. 7:00 a.m. to 6:00 p.m., Monday through Friday, and
9:00 a.m. to 1:00 p.m. on Saturday, except for legal holidays observed by the
federal government.
     2.5. Calendar Year/Day. A “Calendar Year” shall be a period of twelve (12)
months commencing on each January 1 during the Term, except that the first
Calendar Year shall be that period from and including the Commencement Date
through December 31 of that same year, and the last Calendar Year shall be that
period from and including January 1 of the Term through the earlier of the
Expiration Date or the date of Lease termination. A “Day” shall be a calendar
day, unless otherwise expressly specified in this Lease.
     2.6. Common Area. All areas, improvements, facilities and equipment from
time to time designated by Landlord for the common use or benefit of Tenant,
other tenants of the Building or the Project and their Agents, including,
without limitation, roadways, entrances and exits, landscaped areas, open areas,
park areas, exterior lighting, service drives, loading areas, pedestrian
walkways, sidewalks, atriums, courtyards, concourses, stairs, ramps, washrooms,
maintenance and utility rooms and closets, exterior utility lines, hallways,
lobbies, elevators and their housing rooms, common window areas, common walls,
common ceilings, common trash areas and Parking Facilities.
     2.7. Event of Default. As defined in Article 22.
     2.8. Herein, hereafter, hereunder and hereof. Under this Lease, including,
without limitation, all Exhibits and any Riders.
     2.9. Including, includes, including, but not limited to, and/or includes,
without limitation. The term “including” and like terms used herein to identify
particular items as being related to (or examples of) a descriptive term, phrase
or provision shall, unless where expressly indicated to the contrary, be viewed
as non-exclusive, and the identification of particular items, or use of such
examples, shall not limit any other item or example which fits within the
particular descriptive term, phrase or provision.
     2.10. Interest Rate. Per annum interest rate listed as the base rate on
corporate loans at large U.S. money center commercial banks as published from
time to time under “Money Rates” in the Wall Street Journal plus three percent
(3%) but in no event greater than the maximum rate permitted by law. In the
event the Wall Street Journal ceases to publish such rates, Landlord shall
choose at Landlord’s sole discretion a similar nationally known and recognized
publication that publishes such rates.
     2.11. Land. The piece or parcel of land described in Exhibit A-3 and all
rights, easements and appurtenances thereunto belonging or pertaining, or such
portion thereof as shall be allocated by Landlord to the Building.
     2.12. Landlord’s Work. The alterations to the Premises to be performed by
Landlord pursuant to Section 3.3.
     2.13. Lease Year. Each consecutive twelve (12) month period elapsing after
(i) the Rent Commencement Date if the Rent Commencement Date occurs on the first
day of a month, or (ii) the first day of the month following the Rent
Commencement Date if the Rent Commencement Date does not occur on the first day
of a month.

4



--------------------------------------------------------------------------------



 



     2.14. Mortgage. Any mortgage, deed of trust, security interest, or title
retention interest affecting the Building or the Land.
     2.15. Mortgagee. The holder of any note or obligation secured by a
mortgage, deed of trust, security interest or title retention interest affecting
the Building or the Land, including, without limitation, lessors under ground
leases, sale-leasebacks and lease-leasebacks.
     2.16. Operating Expenses. As defined in Section 7.2.
     2.17. Parking Facilities. All parking areas now or hereafter made available
by Landlord for use by tenants, including, without limitation, open-air parking,
parking decks and parking areas under or within the Building, whether reserved,
exclusive, non-exclusive or otherwise.
     2.18. Project. The complex of buildings known as Presidents Park of which
the Building is a part.
     2.19. Real Estate Taxes. As defined in Article 8.
     2.20. Rent. Base Rent and Additional Rent.
     2.21. Rules and Regulations. The rules and regulations set forth in Exhibit
B attached hereto and made a part hereof, as the same may be amended or
supplemented from time to time.
     2.22. [Reserved].
     2.23. Substantial Part. More than fifty percent (50%) of the rentable
square feet of the Premises or the Building, as the case may be.
     2.24. Tenant Improvements. As described and referred to in Exhibit A-2.
ARTICLE 3
THE PREMISES
     3.1. Lease of Premises. In consideration of the agreements contained
herein, Landlord hereby leases the Premises to Tenant, and Tenant hereby leases
the Premises from Landlord, for the Term and upon the terms and conditions
hereinafter provided. As an appurtenance to the Premises, Tenant shall have the
non-exclusive right, together with other tenants of the Building and the Project
and their Agents, to use the Common Area. Landlord shall retain absolute
dominion and control over the Common Area and shall operate and maintain the
Common Area in a class A manner; provided, however, such exclusive right shall
not operate to prohibit Tenant from its use of the Premises for the Permitted
Use. Landlord expressly reserves the right permanently to change, model or
eliminate, or temporarily to close, any portion of the Common Area, provided
such right does not (a) adversely affect Tenant’s business in more than a de
minimis manner, (b) does not increase Operating Expenses in more than a de
minimis manner, and (c) does not otherwise affect any of the services or
conditions Landlord is obligated to provide hereunder in more than a de minimis
manner. The Premises are leased subject to, and Tenant agrees not to violate,
all present and future covenants, conditions and restrictions of record which
affect the Project and Land. Landlord shall use commercially reasonable efforts
not to enforce any covenant, condition, or restriction of record in a manner
which unreasonably discriminates among similarly situated tenants.

5



--------------------------------------------------------------------------------



 



     3.2. Landlord’s Reservations. In addition to the other rights of Landlord
under this Lease, and subject to the terms of this Lease, Landlord reserves the
right (i) to change the street address and/or name of the Building, (ii) to
install, erect, use, maintain and repair mains, pipes, conduits and other such
facilities to serve the Building’s tenants in and through the Premises, subject
to the reasonable approval of Tenant, (iii) to grant to anyone the exclusive
right to conduct any particular business or undertaking in the Building, (iv) to
control the use of the roof and exterior ways of the Building for any purpose,
and (v) to modify the size and configuration of the Common Area, including the
construction of temporary or permanent structures or improvements therein.
Landlord, if it elects to exercise all or any of the foregoing rights, shall use
commercially reasonable efforts to exercise such rights in a manner that
(a) minimizes disruption to Tenant’s business or use or occupancy of the
Premises, or (b) does not adversely affect Tenant’s rights under this Lease in
more than a de minimis manner.
     3.3. Condition of the Premises. Landlord represents and warrants that, as
of the Date of Lease: (i) the then-existing condition of the Premises includes
the following elements and items; (ii) all items are functioning and performing
to relevant operational and technical specifications; and (iii) all then-current
third party warranties are valid and in effect (and Landlord covenants that it
shall not take any action or omit to take any action that has the effect of
invalidating any such then-current third party warranties):
     (a) Structure: steel frame, 100 pounds per square foot maximum load
capacity;
     (b) Exterior: rose-gray precast over steel frame with insulated blue tinted
windows and curtainwall;
     (c) Column Spacing: 42 feet x 30 feet;
     (d) Roof: ballasted EDPM, with an existing 10-year warranty;
     (e) Finished Ceiling Height: 10 feet;
     (f) HVAC: central plant in rooftop penthouse with centrifugal chillers, a
cooling tower and two (2) air handlers on each floor serving all VAV zones.
Trunk ducts and all VAV boxes (exterior and interior at 1/1,000 rentable square
feet) are in place with base building, operational and addressable by the direct
digital control system. Building HVAC design criteria are:
(A) Heating: to maintain indoor air at 70 +/- 3 degrees Fahrenheit Dry Bulb
temperature, 50 percent relative humidity, when outside air temperature is 10
degrees Fahrenheit Dry Bulb;
(B) Cooling: to maintain indoor air at 75 +/- 3 degrees Fahrenheit Dry Bulb
temperature, 50 percent relative humidity, when outside air temperature is 95
degrees Fahrenheit Dry Bulb and 78 degrees Fahrenheit Wet Bulb;
     (g) Mechanical system: permits two (2) zones of operation per floor. Medium
and low pressure ductwork installed from each floor’s air handling unit to the
VA;
     (h) Fresh air provided to each floor through vertical chases at the rate of
20 cubic feet per minute per person consistent with current ASHRAE Guidelines
for indoor air quality;
     (i) Electrical System: 6 watts per square foot on floor, 9 watts per square
foot in risers available for tenant power. Single electrical service entrance
with single pad mounted transformer

6



--------------------------------------------------------------------------------



 



outside of Building. Electrical riser for Tenant power distribution provided at
each floor for 120/208 power services;
     (j) Life Safety: Fire standpipe and base building fire alarm system per
building code. Upturned sprinkler heads are provided in accordance with NFPA 13
at a spacing of one head per 225 square feet;
     (k) Wet Columns: Two (2) wet columns per floor for use by Tenant;
     (l) Window Coverings: One-inch (1”) slat venetian blinds and windowsill;
     (m) Energy Management: Automated base building energy management system
remotely monitored;
     (n) Elevators: four (4) hydraulic passenger elevators, 175 feet per minute,
with 3,500 pound capacity;
     (o) Rest Rooms: two (2) sets of women’s and men’s rooms on each floor;
     (p) ADA Compliance: Meets all current requirements sufficient to obtain a
core and shell completion certificate;
     (q) Connectivity/Telephone: Verizon provides fiber service via trunklines
located adjacent to the Project. Vertical risers to accommodate T-1 lines or
connection to the Internet are provided to each floor of the Building. Telephone
cabling is in the Building from the street to a main telephone closet for the
Building, and is located on the first (1st) floor of the Building;
     (r) All core walls finished and ready for paint;
     (s) Columns fireproofed and ready for drywall;
     (t) Walls under windows finished and ready for paint;
     (u) Concrete decks in Premises ready for proper installation of flooring;
     (v) Fresh air capacity available to address currently planned conference
rooms within the Premises with additional fresh air; and
     (w) Building standard stairwells, mechanical, electric and
telecommunications rooms are finished and compliant with building code.
ARTICLE 4
TERM AND ACCESS
     4.1. Term. The Term shall commence on the Commencement Date and expire at
midnight on the Expiration Date. If requested by Landlord, Tenant shall within
fifteen (15) days of such request sign a declaration acknowledging (i) the
Commencement Date and the Expiration Date in the form attached hereto and made a
part hereof as Exhibit C-1, and (ii) the Rent Commencement Date in the form
attached hereto and made a part hereof as Exhibit C-2. Subject to Landlord’s
obligation to deliver the Premises in

7



--------------------------------------------------------------------------------



 



accordance with conditions stated in Section 3.3, and subject to Latent Defects
(as defined below), on the Commencement Date Tenant accepts the Premises in its
“AS IS” condition.
     4.2. Access. Tenant shall have access to the Building, the Premises and
parking areas twenty-four (24) hours per day, seven (7) days per week (including
holidays) (except in the event of an emergency). Landlord shall provide a card
key (or similar type of) access system to provide access to the Building at
times other than Building Hours.
ARTICLE 5
RENT
     5.1. Base Rent. Tenant shall pay to Landlord the Base Rent as specified in
Section 1.7.
     5.2. Payment of Base Rent. Commencing on the Rent Commencement Date, Base
Rent for each Lease Year shall be payable in monthly installments, in advance,
without setoff, demand, notice, deduction, offset or counterclaim (other than as
expressly set forth in Section 22.8), on or before the first day of each and
every calendar month during the Term. The first payment of Base Rent shall be
due and payable on the Rent Commencement Date. Tenant’s occupancy of the
Premises (or any portion thereof) prior to the Rent Commencement Date shall not
cause the Base Rent or any Additional Rent to be payable prior to the Rent
Commencement Date. If the Rent Commencement Date is a day other than the first
(1st) day of a calendar month, the monthly installment of Base Rent for such
month shall be prorated for the actual number of days in the month occurring on
and after the Rent Commencement Date. Tenant shall pay the Base Rent and all
Additional Rent, by check or wire transfer of immediately available federal
funds to Landlord’s account in accordance with the instructions attached hereto
as Exhibit D, or to such other address or account or in such other manner as
Landlord from time to time specifies by written notice to Tenant. Any payment
made by Tenant to Landlord on account of Base Rent may be credited by Landlord
to the payment of any late charges then due and payable and to any Base Rent or
Additional Rent then past due before being credited to Base Rent currently due.
Tenant shall not be liable for any Base Rent, Additional Rent, fees or other
charges not collected by the rightful owner of the Building, following change in
Building ownership, if Tenant is not informed in writing of such change (such
notice to include suitable documentation evidencing the change in ownership).
Tenant’s occupancy of the Premises (or any portion thereof) prior to the Rent
Commencement Date shall not cause the Base Rent or any Additional Rent to be
payable prior to the Rent Commencement Date. Notwithstanding the foregoing,
however, Tenant shall attorn to such transferee and execute, acknowledge and
deliver any document submitted to Tenant confirming such attornment, provided
such transferee assumes in writing the obligations of Landlord hereunder which
accrue from and after the date of transfer.
     5.3. Additional Rent. Sums payable by Tenant under this Lease, other than
Base Rent, shall be deemed Additional Rent, and, unless otherwise set forth
herein, shall be payable in the same manner as set forth above for Base Rent.
ARTICLE 6
POST MOVE-OUT INSPECTION
     6.1. [Reserved].

8



--------------------------------------------------------------------------------



 



     6.2. Post Move-Out Inspection. Landlord and Tenant shall conduct a “Post
Move-Out Inspection” within fifteen (15) days after the Expiration Date or
earlier termination of this Lease, but in any event prior to reentry by Landlord
for purposes of preparing the Premises for relet. Failure on Tenant’s part to
attend the Post Move-Out Inspection, after five (5) days prior written notice to
Tenant of the exact date thereof within said fifteen (15) day period, shall be
deemed acceptance by Tenant of Landlord’s assessment of the condition of the
Premises.
ARTICLE 7
OPERATING EXPENSES
     7.1. Tenant’s Proportionate Shares of Operating Expenses. Commencing on the
later of January 1, 2009, or the first (1st) anniversary of the Rent
Commencement Date, Tenant shall pay to Landlord for each Calendar Year
throughout the Term, as Additional Rent, Tenant’s Proportionate Share of the
amount by which the Operating Expenses during such Calendar Year exceed the
Operating Expenses during the Base Year. For purposes of determining Operating
Expenses, all Operating Expenses shall be “grossed up” as set forth in
Section 7.7. In the event that the Rent Commencement Date or the Expiration Date
is other than the first day of a Calendar Year then Tenant’s Proportionate Share
of Operating Expenses shall be adjusted to reflect the actual period of
occupancy during the Calendar Year.
     7.2. Operating Expenses Defined. As used herein, the term “Operating
Expenses” shall mean all expenses and costs which Landlord incurs to maintain,
manage and operate the Building, subject to Section 7.3. To the extent the
Building is part of, or continues to be maintained in conjunction with the
Project, Landlord shall have the right (but not the obligation) to provide
certain services contemplated herein to the Building in conjunction with one or
more buildings in the Project, in which event an appropriate portion of the
expenses associated therewith (based on the relative net rentable square footage
of all buildings with respect to which such items or services are provided on a
common basis) shall be allocated by Landlord to the Building as Operating
Expenses hereunder. By way of example, and not of limitation, snow removal costs
for the Project shall be allocated on an appropriate basis between all
tenantable buildings in the Project which receive the benefit of such snow
removal services under a single snow removal contract. In no event will the
foregoing gross-up and allocation provisions be construed or implemented in
order to allow Landlord to recover from the tenants of the Building or Project
(as the case may be) more than the amounts expended by Landlord for the items in
question, and such provisions shall be interpreted equitably to ensure that the
costs and services which make up the Operating Expenses of the Project are
properly allocated among the parties benefiting therefrom. Operating Expenses
shall include, without limitation, all expenses, charges and fees incurred by or
on behalf of Landlord in connection with the management, operation, ownership,
maintenance, servicing, insuring and repair of the Building, including, without
limitation, the following: (1) electricity, gas, water, HVAC, sewer and other
utility costs, charges and fees (including, without limitation, any tap fees and
connection and switching fees) of every type and nature; (2) premiums,
deductibles (to the extent reasonable and customary) and other charges for
insurance; (3) management fees based on arms-length transactions for similar
class buildings in the Herndon, Virginia area (which shall be deemed to be a fee
equal to not more than three percent (3%) of the gross revenues of the Building
less amounts that would have been received had there been no rental abatements
or other concessions) and personnel costs of the Building (including all fringe
benefits, workers’ compensation insurance premiums and payroll taxes), but
expressly limited to that portion of the Building occupied and used by, and
expressly limited to those personnel of, the Landlord engaged in the management
and operation of the Building; (4) costs of service, access control and
maintenance contracts relating to the Building as a whole; (5) maintenance,
repair and replacement

9



--------------------------------------------------------------------------------



 



expenses and supplies; (6) depreciation/amortization for capital expenditures
made by Landlord to reduce operating expenses if Landlord reasonably estimates
that the annual reduction in operating expenses shall exceed such depreciation
or to comply with legal or insurance requirements (including, without
limitation, the Americans with Disabilities Act and environmental laws) that are
created or imposed after the date hereof, and which shall be charged to
Operating Expenses in annual installments over the useful life of the items for
which such costs are incurred (in the case of items required to comply with
legal or insurance requirements) or over the period Landlord reasonably
estimates that it will take for the savings in operating expenses achieved by
such items to equal their costs (in the case of items intended to reduce
operating expenses or their rate of increase), and in either case, together with
interest, each Calendar Year such costs are charged to Operating Expenses, on
the unamortized balance at an interest rate of one percent (1%) in excess of the
Prime Rate in effect on January 1 of each calendar year; (7) charges for
janitorial and cleaning services and supplies furnished to the Building; (8) any
business, professional or occupational license tax payable by Landlord with
respect to the Building and any association fees; (9) reasonable reserves for
replacements, repairs and contingencies; (10) sales, use and personal property
taxes payable in connection with tangible personal property and services
purchased for and used in connection with the Building; (11) reasonable third
party accounting and audit fees relating to the determination of Operating
Expenses (and tenants’ proportionate shares thereof) and the preparation of
statements required by tenant leases; (12) expenses incurred in connection with
concierge services provided to the Building (if any); (13) the fair market
rental value of any management office (of reasonable and customary size) and
health/fitness facilities in the Building (to the extent not offset by separate
membership or usage fees imposed by Landlord); (14) special assessments, fees,
penalties and other charges and costs for transit, transit encouragement traffic
reduction programs, or any similar purpose; (15) all costs of operating,
maintaining, repairing and replacing equipment in any portion of the Fitness
Facility (as defined in Section 18.6), roof deck, function room or other amenity
of the Building; and (16) any other expense reasonably incurred in good faith by
Landlord in arm’s-length transactions in maintaining, repairing or operating the
Building.
     7.3. Exclusions from Operating Expenses. Operating Expenses shall not
include the following: (i) Real Estate Taxes; (ii) principal or interest
payments on any Mortgages; (iii) leasing commissions or legal fees with respect
to the negotiation of any tenant lease; (iv) the costs of special services and
utilities separately charged to particular tenants of the Building; (v) ground
lease payments; (vi) advertising and promotional expenses directly relating to
leasing; (vii) costs for which Landlord can be or will be reimbursed by
insurance proceeds, tenants of the Building (other than such tenants’ regular
contributions to Operating Expenses) or any other source; (viii) legal fees
incurred for collecting rents; (ix) costs directly and solely related to the
maintenance and operation of the entity that constitutes the Landlord, such as
accounting fees incurred for the purpose of reporting Landlord’s financial
condition; (x) costs of repairs, replacements or other work occasioned by fire,
windstorm or other casualty, or the exercise by governmental authorities of the
right of eminent domain (except a commercially reasonable deductible);
(xi) leasing commissions, attorney’s fees, costs, disbursements and other
expenses incurred by Landlord or its agents in connection with negotiations for
leases with tenants, other occupants or prospective tenants or other occupants
of the Building, and similar costs incurred in connection with disputes with
and/or enforcement of any leases with tenants, other occupants, or prospective
tenants or other occupants of the Building; (xii) “Tenant or tenant allowances,”
“Tenant or tenant concessions,” and other costs and expenses (including permit,
license and inspection fees) incurred in connection with completing, fixturing,
furnishing, renovating or otherwise improving, decorating or redecorating leased
premises for tenants or other occupants of the Building, or vacant, leasable
space in the Building, including space planning/interior architecture fees
and/or engineering for same; (xiii) costs or expenses (including fines,
penalties, legal fees and premium deductibles) incurred due to the negligence or
violation (as compared to compliance costs, which are included in Operating
Expenses as provided above) by Landlord, its agents, any tenant (other than
Tenant) or other occupant of the Building of any

10



--------------------------------------------------------------------------------



 



terms and conditions of this Lease or of the leases of other tenants in the
Building, and/or of any valid applicable laws that would not have been incurred
but for such violation by Landlord, its agent, tenant, or other occupant, it
being intended that each party shall be responsible for the costs resulting from
its violation of such leases and laws; provided that reasonable attorneys fees
to enforce rules and regulations for the Building shall be included in Operating
Expenses; (xiv) penalties for any late payment by Landlord, including, without
limitation, taxes and equipment leases; (xv) compensation paid to clerks,
attendants or other persons in commercial concessions (such as a snack bar,
restaurant or newsstand, but not including Building amenities such as a fitness
center or parking facilities); (xvi) Landlord’s contributions to charitable
organizations; (xvii) costs of correcting defects, including any allowances for
same, in the construction of the Building; (xviii) costs in connection with
services (including electricity), items or other benefits of a material type
which are not available to or provided to Tenant without specific charge
therefor, but which are provided to another tenant or occupant of the Building,
whether or not such other tenant or occupant is specifically charged therefor by
Landlord; (xix) costs or expenses for sculpture, paintings or other works of
art, including costs incurred with respect to the purchase, ownership, leasing,
showing, promotion, securing, repair and/or maintenance of same, other than
normal building decorations customary in buildings comparable to the Building;
(xx) costs arising from the presence of Hazardous Materials in, about or below
the Land or the Building (including any Hazardous Materials brought to,
deposited on or disposed of at the Building by Landlord or Landlord’s Agents)
(but excluding those Hazardous Materials utilized in connection with the
operation, maintenance and repair of the Building in the ordinary course and
those brought, deposited or disposed of by Tenant or Tenant’s Agents with
respect to its use or occupancy of space in the Building); (xxi) the cost of any
capital improvement or other capital expenditure, except as permitted under
Section 7.2(6) above; (xxii) costs of providing electricity and other services
(including excess HVAC) sold or provided to tenants in the Building (including
Tenant) and for which Landlord is entitled to be reimbursed by such tenants as a
separate additional charge or rental; (xxiii) costs necessitated by or resulting
from the negligence or willful misconduct of Landlord or Landlord’s agents,
employees or contractors; (xxiv) salaries, expenses, fringe benefits and other
compensation paid or provided to employees of Landlord who are not assigned to
the operation, management, maintenance or repair of the Building, provided that
Operating Expenses shall include Landlord’s reasonable allocation of
compensation paid to employees who are assigned part-time to the operation,
maintenance, or repair of the Building but in no event shall Operating Expenses
include wages, salaries, fringe benefits or other compensation for executive or
other personnel above the grade of chief engineer or property/building manager;
(xxv) amounts paid to related corporations, entities or persons which are in
excess of the usual and customary fair market value of the goods or services
involved paid by similar landlords for similar first class office buildings in
the Herndon, Virginia area; (xxvi) costs or payments associated with Landlord’s
obtaining air rights or other development rights; (xxvii) any expenses for
repairs or maintenance which are reimbursable through warranties or services
contracts; (xxviii) Landlord’s personal and corporate income, franchise, excess
profits and similar taxes on Landlord’s business; (xxix) costs associated with
any retail spaces in the Building; (xxx) increased insurance premiums caused by
the uses of the Building made by any other tenant or the negligence or willful
misconduct of any other tenant; (xxxi) any cost or charge for Landlord’s income
taxes, excess profits taxes, or franchise taxes; and (xxxii) the costs of
overtime or expenses to Landlord in curing any defects or performing work
expressly provided in the Lease to be borne at Landlord’s expense. In addition,
in the calculation of any costs or expenses under this Article 7, it is
expressly understood that no cost or expense shall be charged more than once.
     7.4. Estimated Payments. Landlord shall submit to Tenant, before the
beginning of each Calendar Year, a statement of Landlord’s estimate of the
Operating Expenses payable by Tenant during such Calendar Year, not to exceed
the Cap on increases provided in Section 7.8. In addition to the Base Rent,
Tenant shall pay to Landlord on or before the first day of each month during
such Calendar Year an amount equal to one-twelfth (1/12) the estimated Operating
Expenses payable by Tenant for such

11



--------------------------------------------------------------------------------



 



Calendar Year as set forth in Landlord’s statement. If Landlord fails to give
Tenant notice of its estimated payments due under this Section for any Calendar
Year, then Tenant shall continue making monthly estimated payments in accordance
with the estimate for the previous Calendar Year until a new estimate is
provided. If Landlord determines that, because of unexpected increases in
Operating Expenses or other reasons, Landlord’s estimate of the Operating
Expense was too low, then Landlord shall have the right to give a new statement
(up to the Cap) of the estimated Operating Expenses due from Tenant for such
Calendar Year or the balance thereof and to bill Tenant for any deficiency which
may have accrued during such Calendar Year, and Tenant shall thereafter pay
monthly estimated payments based on such new statement.
     7.5. Actual Operating Expenses. Not more than one hundred twenty (120) days
after the end of each Calendar Year, Landlord shall submit a statement to Tenant
showing the actual Operating Expenses for such Calendar Year (but not any other
or prior Calendar Year) and Tenant’s Proportionate Share of the amount by which
such Operating Expenses exceed the Operating Expenses during the Base Year. If
for the Calendar Year addressed in such statement, Tenant’s estimated monthly
payments exceed Tenant’s Proportionate Share of the amount by which the actual
Operating Expenses for that Calendar Year exceed the Operating Expenses during
the Base Year, then Landlord shall give Tenant a credit in the amount of the
overpayment toward Tenant’s next monthly payments of Rent. If for the Calendar
Year addressed in the statement, Tenant’s estimated monthly payments are less
than Tenant’s Proportionate Share of the amount by which the accrued Operating
Expenses for such Calendar Year exceed the Operating Expenses during the Base
Year, then Tenant shall pay the total amount of such deficiency to Landlord, not
to exceed the Cap on increases provided in Section 7.8, within thirty (30) days
after receipt of the statement from Landlord. Landlord’s and Tenant’s
obligations with respect to any overpayment or underpayment of Operating
Expenses shall survive the expiration or termination of this Lease.
     7.6. Tenant’s Right to Audit. In the event Tenant shall dispute the amount
set forth in Landlord’s statement of actual Operating Expenses, Tenant shall
have the right to cause Landlord’s books and records with respect to the
Calendar Year to which such statement relates to be audited by an independent
auditor that is nationally or regionally recognized as being reputable in the
field, which auditor shall be hired by Tenant on a non-contingent fee basis.
Such audit (i) shall occur upon not less than five (5) days prior written notice
to Landlord, at Landlord’s place of business or the actual location of
Landlord’s books and records if different from Landlord’s place of business,
during Landlord’s normal business hours, and ***. In addition, if such audit
shows that amounts paid by Tenant to Landlord on account of such charges
exceeded by three percent (3%) or more the amounts to which Landlord was
entitled hereunder, then, upon at least five (5) days prior written notice to
Landlord (which notice shall be given within sixty (60) days following
completion of Tenant’s audit), Tenant may also examine in such manner Landlord’s
books and records for the previous three (3) Calendar Years immediately
preceding the year for which the applicable audit was conducted, with respect
solely to items for which such discrepancy was found. The amounts payable under
this Article by Landlord to Tenant or by Tenant to Landlord, as the case may be,
shall be appropriately adjusted on the basis of such audit; provided, however,
if Landlord disagrees with the results of any audit conducted by Tenant or its
auditor under this Section 7.6, then Landlord and Tenant’s auditor shall
together select a neutral auditor of similar qualifications to conduct a review
of such books and records (the fees of such neutral auditor shall be shared
equally by the parties) and the determination reached by such neutral auditor
shall be final and conclusive. If any final audit discloses a liability by
Landlord to Tenant in excess of three percent (3%) of the payments previously
made by Tenant for such Calendar Year, the cost of such audit shall be borne by
Landlord and shall not be considered as an Operating Expense for purposes of
this Lease; otherwise, the cost of such audit shall be borne by Tenant.
Notwithstanding the

12



--------------------------------------------------------------------------------



 



foregoing, in no event shall Landlord’s cost (such cost not to include any
Landlord liability to Tenant disclosed by the audit) for such audit exceed ***.
     7.7. Further Adjustment. In the event (a) any future charges or costs for
transit, transit encouragement traffic reductions or any similar purpose become
included by Landlord as an Operating Expense, or (b) Landlord shall furnish any
utility or service which is included in the definition of Operating Expenses to
less than one hundred percent (100%) of the rentable area of the Building
because (i) the average occupancy level of the Building for the Base Year and/or
any subsequent Calendar Year was not one hundred percent (100%) or more of full
occupancy, (ii) any such utility or service is not required by or provided to
one or more of the tenants or occupants of the Building, and such tenant(s)
is(are) not required to contribute its(their) proportionate share thereof, or
(iii) any tenant or occupant is itself obtaining or providing any such utility
or services directly, then the Operating Expenses for the Base Year shall be
adjusted to include (x) the initial assessment with respect to such transit,
transit encouragement traffic reductions or similar charges or costs, and
(y) each such Calendar Year (including the Base Year) shall be adjusted to
include all additional costs, expenses and disbursements that Landlord
reasonably determines would have been incurred had the Building been one hundred
percent (100%) occupied during the year in question and such utilities and
services provided to all tenants. The intent of this Section 7.7 is to ensure
that the reimbursement of all Operating Expenses is fair and equitably allocated
among the tenants receiving such utilities and services. In the calculation of
Operating Expenses hereunder, no expense shall be charged more than once and in
no event shall Landlord recover more than 100% of the Operating Expenses
actually incurred by Landlord.
     7.8. Cap on Controllable Operating Expenses. For purposes of determining
Tenant’s Proportionate Share of increases in Operating Expenses, the amount by
which Controllable Operating Expenses (defined below) (in the aggregate and not
on a line-by-line basis) increase during each Calendar Year commencing with
Calendar Year 2009 shall not exceed the product of the Controllable Operating
Expenses for the immediately preceding Calendar Year multiplied by *** (the
“Cap”). For purposes of this Section 7.8 only, “Controllable Operating Expenses”
shall be all Operating Expenses less all taxes, utility charges, insurance
costs, costs of snow removal, costs incurred to comply with laws and any other
charges incurred by reason of the causes or factors described in Section 27.16
(it being the intent that only controllable expenses be capped as set forth
herein). Tenant’s Proportionate Share of increases in Operating Expenses shall
be calculated after the determination of increases in Controllable Operating
Expenses has been made pursuant to this Section 7.8.
ARTICLE 8
TAXES
Commencing on the later of January 1, 2009, or the first (1st) anniversary of
the Rent Commencement Date, Tenant shall pay to Landlord throughout the Term, as
Additional Rent, Tenant’s Proportionate Share of the amount by which the Real
Estate Taxes during each Calendar Year exceed the Real Estate Taxes during the
Base Year. In the event that the Commencement Date or the Expiration Date are
other than the first day of a Calendar Year, the Tenant’s Proportionate Share of
Real Estate Taxes shall be adjusted to reflect the actual period of occupancy
during the Calendar Year. “Real Estate Taxes” shall mean all taxes and
assessments, including but not limited to, general or special, ordinary or
extraordinary, foreseen or unforeseen, assessed, levied or imposed by any
governmental authority upon the Building and

13



--------------------------------------------------------------------------------



 



the Land and upon the fixtures, machinery, equipment or systems in, upon or used
in connection with any of the foregoing, and the rental, revenue or receipts
derived therefrom (expressly excluding the federal, state or local income taxes
of Landlord, as described below), under the current or any future taxation or
assessment system or modification of, supplement to, or substitute for such
system. Real Estate Taxes also shall include special assessments which are in
the nature of or in substitution for real estate taxes, including, without
limitation, road improvement assessments, special use area assessments and
school district assessments. If at any time the method of taxation prevailing at
the Date of Lease shall be altered so that in lieu of, as a substitute for or in
addition to the whole or any part of the taxes now levied or assessed, there
shall be levied or assessed a tax of whatever nature, then the same shall be
included as Real Estate Taxes hereunder. Real Estate Taxes shall not include any
tax upon Landlord’s net income or profits, business, professional, occupational
and license taxes (BPOL), federal, state or local income taxes, franchise, gift,
transfer, excise, capital stock, estate, succession or inheritance taxes.
Further, for the purposes of this Article, provided there is a reasonable basis
for objecting, Real Estate Taxes shall include the reasonable expenses
(including, without limitation, attorneys’ fees) incurred by Landlord in
challenging or obtaining or attempting to obtain a reduction of such Real Estate
Taxes, regardless of the outcome of such challenge. Notwithstanding the
foregoing, Landlord shall have no obligation to challenge Real Estate Taxes. If
as a result of any such challenge, a tax refund is made to Landlord, then the
amount of such refund less the expenses of the challenge shall be deducted from
Real Estate Taxes due in the Lease Year such refund is received. Landlord shall
charge Tenant for its Proportionate Share of Real Estate Taxes in accordance
with the procedures established under Sections 7.4 and 7.5 for payment of
Operating Expenses.
ARTICLE 9
PARKING
     9.1. Parking Permits. During the Term, as the same may be extended, Tenant
shall have the right, without charge, to use the Parking Permit Allocation for
its employees and Agents. Tenant’s Parking Permit Allocation shall be for
unreserved and non-exclusive parking available in the Parking Facilities;
provided, however, that from and after the Lease Commencement Date fifteen
(15) of the permits allocated to Tenant within its Parking Permit Allocation
shall be designated by Landlord for reserved spaces within the Parking
Facilities. Tenant shall not overburden the Parking Facilities, and any usage in
excess of the Parking Permit Allocation may, at Landlord’s election, be deemed
to overburden the Parking Facilities.
     9.2. Changes to Parking Facilities. Landlord shall have the right, from
time to time, without Tenant’s consent, to change, alter, add to, temporarily
close or otherwise affect the Parking Facilities in such manner as Landlord, in
its reasonable discretion, deems appropriate, provided that, Landlord shall
provide alternative Parking Facilities for use by Tenant and Tenant’s employees,
Agents, business guests and invitees, and Landlord shall use commercially
reasonable efforts to minimize disruption to Tenant’s business and to Tenant’s
occupancy and use of the Premises and the Building.
ARTICLE 10
USE
Tenant shall occupy the Premises solely for the Permitted Use. The Premises
shall not be used for any other purpose without the prior written consent of
Landlord. Tenant shall comply, at Tenant’s expense, with (i) all present and
future laws, ordinances, regulations and orders of the United States of America,

14



--------------------------------------------------------------------------------



 



the Commonwealth of Virginia and any other public or quasi-public federal, state
or local authority having jurisdiction over the Premises, and (ii) any
reasonable requests of Mortgagee or any insurance company providing coverage
with respect to the Premises. Tenant shall not use or occupy the Premises in any
manner that is unlawful or dangerous or that shall constitute waste,
unreasonable annoyance or a nuisance to Landlord or the other tenants of the
Project.
ARTICLE 11
ASSIGNMENT AND SUBLETTING
     11.1. Consent. Tenant shall not assign, transfer, mortgage or otherwise
encumber this Lease or sublet or rent (or permit a third party to occupy or use)
the Premises, or any part thereof, nor shall any assignment or transfer of this
Lease or the right of occupancy hereunder be effected by operation of law or
otherwise, without the prior written consent of Landlord which shall not be
unreasonably withheld, conditioned or delayed. Without limitation, it shall not
be unreasonable for Landlord to deny its consent to any proposed assignment or
sublease if, at the time Landlord receives Tenant’s Proposal Notice (defined
below), (i) an Event of Default is then continuing under this Lease, (ii) the
assignee or sublessee is not consistent in kind and character with tenants in
other similar office buildings in the Reston/Herndon market, or (iii) the
financial condition of any assignee is not reasonably acceptable to Landlord in
accordance with Landlord’s standards for prospective tenants and for other
tenants in the Building at the time. Tenant must request Landlord’s consent to
such assignment or sublease in writing at least thirty (30) days prior to the
commencement date of the proposed sublease or assignment, which written request
(a “Proposal Notice”) must include (a) the name and address of the proposed
assignee or subtenant, (b) the nature and character of the business of the
proposed assignee or subtenant, (c) financial information (including financial
statements) of the proposed assignee or subtenant, (d) a copy of the proposed
sublease or assignment agreement, and (e) the area proposed to be assigned or
sublet (the “Proposed Sublet Space”). Tenant shall also provide any additional
information Landlord reasonably requests regarding such proposed assignment or
subletting. For purposes of the foregoing prohibitions, a transfer at any one
time or from time to time of fifty percent (50%) or more of an interest in
Tenant (whether stock, partnership interest or other form of ownership or
control) by any person(s) or entity(ties) having an interest in ownership or
control of Tenant at the Date of Lease shall be deemed to be an assignment of
this Lease (unless the relevant entity, or the entity that owns one hundred
percent (100%) of such entity, is a publicly traded corporation listed on a
national securities exchange, in which case no transfer of interests in such
entity shall be deemed an assignment of this Lease). If Landlord consents to a
proposed assignment or subletting, the initial Tenant and any Guarantor (if any)
shall remain liable under this Lease and the initial Tenant shall pay to
Landlord fifty percent (50%) of any amount payable under any sublease (but not
an assignment) in excess of rent payable under this Lease, less reasonable
out-of-pocket expenses (including tenant improvement allowances, moving
allowances and brokerage, architectural and legal fees, but excluding any costs
attributable to vacancy periods, “downtime”, or free rent concessions and any
other marketing or professional fees) which Tenant reasonably incurred in
connection with the procurement of such sublease, whether such excess be in the
form of an increased monthly or annual Base Rent, lump sum payment, payment for
the sale, transfer or lease of Tenant’s leasehold improvements or any other form
of payment having the effect of a “disguised” rental payment (and if the
subleased or assigned space does not constitute the entire Premises, the
existence of such excess shall be determined on a pro rata basis) or other
consideration directly or indirectly received by Tenant from any subtenant or
assignee which exceeds the Rent payable under this Lease (but not including any
amounts attributable to the value of the entire business taken as a whole in the
case of a sale of Tenant’s business), which amount shall be paid by Tenant to
Landlord as Additional Rent upon such terms as shall be specified by Landlord
and in no event later than ten (10) days after any receipt thereof by Tenant.
Tenant shall be entitled to

15



--------------------------------------------------------------------------------



 



retain all profits that may arise out of an assignment of this Lease. Upon
reasonable prior notice (except in the case of emergency), Landlord shall have
the right to inspect and audit Tenant’s books and records relating to any
sublease or assignment; provided that Landlord agrees to keep all information
received by Landlord in connection with such inspection and audit confidential
and not disclose any information without written permission of Tenant or court
order. Any assignment, encumbrance, or sublease without Landlord’s written
consent shall be voidable by Landlord and, at Landlord’s election, constitute an
Event of Default hereunder. Notwithstanding the foregoing, the consent of
Landlord shall not be required for any assignment of this Lease or the
subletting of all or any part of the Premises to any of the following (each, a
“Permitted Transferee”): (i) a corporation or other business entity (herein
sometimes referred to as a “successor corporation”) into or with which Tenant
shall be merged or consolidated, or to which substantially all of the assets of
Tenant may be transferred or sold, provided that such successor corporation
shall have a net worth and liquidity factor at least equal to the net worth and
liquidity factor of Tenant as of the date hereof or otherwise reasonably
acceptable to Landlord taking into account the fact that the original Tenant
under this Lease is not being released, and provided that the successor
corporation shall assume in writing all of the obligations and liabilities of
Tenant under this Lease and the proposed use of the Premises is in compliance
with the Permitted Use; or (ii) a corporation or other business entity (herein
sometimes referred to as a “related corporation”) which shall control, be
controlled by or be under common control with Tenant, provided that such related
corporation shall assume in writing all of the obligations and liabilities of
Tenant under this Lease (without relieving Tenant therefrom) and the proposed
use of the Premises is in compliance with the Permitted Use. In the event of any
such assignment or subletting, Tenant shall remain fully liable as a primary
obligor for the payment of all rent and other charges required hereunder and for
the performance of all obligations to be performed by Tenant hereunder. For
purposes of clause (ii) above, “control” shall be deemed to be ownership of more
than fifty percent (50%) of the stock or other voting interest of the controlled
corporation or other business entity. Notwithstanding the foregoing, if Tenant
structures one or more assignment or sublease transactions to an entity that
meets the definition of a Permitted Transferee as specified above for the
purpose of circumventing the restrictions on subleases and assignments provided
elsewhere in this Article 11, then such subtenant(s) or assignee(s) shall
conclusively be deemed not to be a Permitted Transferee and shall be subject to
all such restrictions. No assignment, transfer, encumbrance or subletting
(whether or not the consent of Landlord is required therefor) nor the collection
or acceptance by Landlord of rent from any assignee, subtenant or occupant shall
be construed as a waiver or release of the initial Tenant or any Guarantor (if
any) from the terms and conditions of this Lease or relieve Tenant or any
subtenant, assignee or other party from obtaining the consent in writing of
Landlord to any further assignment, transfer, encumbrance or subletting. Upon
the occurrence of a financial Event of Default, Tenant hereby assigns to
Landlord the rent and other sums due from any subtenant, assignee or other
occupant of the Premises and hereby authorizes and directs each such subtenant,
assignee or other occupant to pay such rent or other sums directly to Landlord.
     11.2. Surrender. Notwithstanding the foregoing, in the event of a proposed
assignment or subletting for which Landlord’s consent is required pursuant to
Section 11.1, if the (a) proposed term with respect to a prospective sublease or
assignment is for a period of time longer than seventy-five percent (75%) of the
then-remaining Term, or (b) in the case of a prospective sublease, the portion
of the Premises to be sublet exceeds (or when aggregated with other space
then-being sublet by Tenant will exceed) fifty percent (50%) of the Premises,
then Landlord shall have the right, at its option, by giving written notice to
Tenant within twenty (20) business days after Landlord’s receipt of Tenant’s
Proposal Notice, to terminate this Lease in the event of an assignment as to all
of the Premises and, in the event of a sublease, as to the Proposed Sublet Space
of the Premises, and to require that all or part, as the case may be, of the
Premises be surrendered to Landlord for the balance of the Term.

16



--------------------------------------------------------------------------------



 



ARTICLE 12
MAINTENANCE AND REPAIR
     12.1. Landlord’s Obligation. Landlord shall keep and maintain in good
repair and working order in accordance with standards for a Class A office
building, the Building (including, but not limited to, the basic structural
components of the Building, such as the roof, all exterior walls, all load
bearing walls, and exterior windows), the Common Area and the equipment within
and serving the Premises and the Building (excluding Tenant’s leasehold
improvements in the Premises) that are required for the normal maintenance and
operation of the Premises and the Building. Except as otherwise stated in this
Lease, the cost of such maintenance and repairs to the Building, Project and
said equipment shall be included in the Operating Expenses and paid by Tenant as
provided in Article 7 herein. Tenant shall immediately give Landlord written
notice of any defect or need for repairs. After such notice, Landlord shall have
a reasonable opportunity to repair or cure such defect. Landlord’s liability
with respect to any defects, repairs, or maintenance for which Landlord is
responsible under any of the provisions of this Lease shall be limited to the
cost of such repairs or maintenance or the curing of such defect. Except to the
extent any such defect is caused by the negligence or willful misconduct of
Tenant, Landlord shall repair, at Landlord’s sole cost and expense, any latent
defect in any portion of the Building structure or systems (i.e., not been
initially constructed or altered in connection with the Tenant Improvements)
which the Building’s architect or engineer certifies, in its reasonable
professional judgment, is a latent defect (“Latent Defects”). Landlord will
provide janitorial service after 5:30 p.m. on Monday through Friday (or, at
Landlord’s option, Sunday through Thursday) only (excluding legal holidays
observed by the federal government) substantially in accordance with Exhibit F.
     12.2. Tenant’s Obligation. Subject to Article 21 of this Lease, Tenant
shall, at its own expense, maintain all of Tenant’s leasehold improvements in
the Premises and personal property (excluding any Landlord-owned personal
property) within the Premises in good condition, promptly making all necessary
repairs and replacements. Tenant shall repair at its expense any and all damage
caused by Tenant or Tenant’s Agents to the Building, the Common Area, or the
Premises, including equipment within and serving the Building, ordinary wear and
tear excepted. Notwithstanding the foregoing, Tenant shall bear the cost of, but
shall not itself perform without Landlord’s prior consent, any such repairs
which would affect the Building’s structure or mechanical or electrical systems
or which would be visible from the exterior of the Building or from any interior
Common Area of the Building. Where Landlord performs such repairs, Tenant shall
promptly pay to Landlord upon demand for the actual costs incurred in connection
therewith plus interest thereon at the Interest Rate from the demand date until
paid. Except as set forth in Sections 15.3, 15.4, and 15.6, and as necessary to
repair the Sign, without the prior written consent of the Landlord, Tenant shall
not have access to the roof of the Building for any purpose whatsoever.
     12.3. Landlord’s Right to Maintain or Repair. If, within five (5) days
following notice to Tenant, Tenant fails to commence to repair or replace any
damage to the Building (including the Premises) which is Tenant’s obligation to
perform, and diligently pursue timely completion of such repair and replacement,
Landlord may, at its option, cause all required maintenance, repairs or
replacements to be made. Tenant shall promptly pay Landlord all reasonable costs
incurred in connection therewith plus interest thereon at the Interest Rate from
the due date until paid.

17



--------------------------------------------------------------------------------



 



ARTICLE 13
ALTERATIONS
     13.1. Alterations. Except for Alterations (i) that are non-structural, (ii)
that are not visible from the exterior of the Building, (iii) that do not affect
any building systems, and (iv) that involve an aggregate cost which is less than
$100,000 (such Alterations are hereinafter referred to as the “Minor
Alterations”), Tenant shall not make or permit any Alterations without the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. The term “Alterations” shall not include the Tenant
Improvements. Landlord may impose any reasonable conditions to its consent to
Tenant’s requested Alterations, including, without limitation, (i) delivery to
Landlord of written and unconditional waivers of mechanic’s and material’s liens
as to the Premises, the Building and the Land for all work, labor and services
to be performed and materials to be furnished, signed by all contractors,
subcontractors, materialmen and laborers participating in the Alterations within
a reasonable period following completion of the relevant portion of the
Alterations, (ii) prior reasonable approval of the plans and specifications and
Tenant’s contractor(s) with respect to the Alterations, and (iii) supervision by
Landlord’s representative of the Alterations (at no additional cost to Tenant).
The Alterations shall conform to the requirements of Landlord’s and Tenant’s
insurers and of the Federal, state and local governments having jurisdiction
over the Premises, shall be performed in accordance with the terms and
provisions of this Lease in a good and workmanlike manner, in accordance with
the plans and specifications so approved. If the Alterations are not performed
as herein required, Landlord shall have the right, at Landlord’s option, to halt
any further Alterations, or to require Tenant to perform the Alterations as
herein required or to require Tenant to return the Premises to its condition
before such Alterations. Notwithstanding the foregoing, if any mechanic’s or
materialmen’s lien is filed against the Premises, the Building or the Land for
work done or claimed to have been done for, or materials claimed to have been
furnished to or for the benefit of, Tenant, such lien shall be discharged of
record by Tenant within ten (10) days after such filing by the payment thereof
or the filing of any bond required by law. If Tenant shall fail to discharge any
such lien, Landlord may (but shall not be obligated to), following written
notice to Tenant, discharge the same, the cost of which shall be paid by Tenant
upon demand by Landlord. Such discharge by Landlord shall not be deemed to waive
or release the default of Tenant in not discharging the same. Neither Landlord’s
consent to the Alterations nor anything contained in this Lease shall be deemed
to be the agreement or consent of Landlord to subject Landlord’s interest in the
Premises, the Building or the Land to any mechanic’s or materialmen’s liens
which may be filed in respect of the Alterations. For any Alteration requiring
Landlord’s consent, Tenant shall submit plans, specifications and working
drawings to Landlord for Landlord’s approval. Landlord shall review and comment
on all initial plans and drawings within twenty (20) business days after receipt
of same. If Landlord provides comments to a plan, drawing or cost estimation
which shall necessitate changes thereto, then Tenant shall revise same and
resubmit the changed plan, drawing or cost estimation to Landlord for review.
Landlord shall review or comment on all revised plans and drawings within ten
(10) business days after receipt of same (it being understood that Landlord
shall be entitled to comment solely on the revised portions of such plan or
drawing unless the revisions affect any other portion of the plan or drawing).
If Landlord fails to provide comments within the applicable time frame set forth
above, then Landlord shall be deemed to have approved the applicable item
without comment, but such deemed approval shall not exonerate Tenant from
complying with all applicable laws and the provisions of the Lease. In the event
any approved plan or specification conflicts with a specific provision of this
Lease, this Lease shall be deemed to be amended in keeping with the provision of
such approved plan or specification; provided, however, in no event shall any
approved plan or specification amend, alter, or revise the obligations of Tenant
arising under Articles 10, 12, 15, and 26, and Sections 17.1 and 18.8.
Notwithstanding the foregoing, the applicable time frame for Landlord’s review
and comment: (i) shall not begin unless and until the applicable plan or drawing
or the transmittal letter accompanying such plan or drawing contains the
following legend: “MUST BE APPROVED BY LANDLORD WITHIN THE

18



--------------------------------------------------------------------------------



 



TIME FRAME SET FORTH IN THE LEASE” on the front page thereof; and (ii) shall be
extended for a reasonable period (not to exceed an additional seven (7) business
days) if and to the extent any plan or drawing involves a Building structural
component or system and requires a third-party consultant to review.
     13.2. Removal of Alterations. Except as otherwise expressly set forth in
this Section or in any approved plans or in any Landlord written consent, all
Alterations to the Premises or the Building made by either party shall
immediately become the property of Landlord and shall remain upon and be
surrendered with the Premises as a part thereof at the expiration or earlier
termination of the Term; provided, however, that (a) Tenant shall have the right
to remove, at its expense, prior to the expiration or earlier termination of the
Term, all movable furniture, furnishings, equipment and trade fixtures installed
in or brought into the Premises by Tenant, and (b) Tenant shall have the right
to remove, but shall not be required to remove, at its expense, all Alterations
and other items (including any telecommunications equipment and wiring) in the
Premises or the Building; provided, however, that at the expiration or earlier
termination of the Term, Tenant shall remove, at Tenant’s sole cost and expense,
any Antennae Equipment, the Generator, and the HVAC Equipment (as such terms are
defined below), any cables and equipment related to any of the foregoing, and
any other equipment of any kind or nature installed by or on behalf of Tenant on
the roof of the Building. Tenant, at its expense, shall repair any damage to the
Premises or the Building caused by the removal of any Alteration by Tenant. If
Tenant fails to remove any Alterations required to be removed by Tenant, then
Landlord may (but shall not be obligated to) remove the same and the cost of
such removal and repair of any damage caused by the same, together with any and
all damages which Landlord may suffer and sustain by reason of the failure of
Tenant to remove the same, shall be charged to Tenant and paid upon demand.
     13.3. Landlord Alterations. Except as expressly stated in this Lease,
Landlord shall have no obligation to make any Alterations in or to the Premises,
the Building, the Common Area, or the Land. Landlord hereby reserves the right,
from time to time, to make Alterations to the Building, change the Building
dimensions, erect additional stories thereon and attach other buildings and
structures thereto, and to erect such scaffolding and other aids to construction
as Landlord deems appropriate. If Landlord elects to exercise any of the
foregoing rights, Landlord shall use commercially reasonable efforts to
(a) minimize the disruption to the Tenant’s business or use or occupancy of the
Premises arising from such Alterations, changes, construction or erection, and
(b) do so in a way that does not (i) interfere with Tenant’s rights under this
Lease in more than a de minimis manner, (ii) adversely affect Tenant’s business
in more than a de minimis manner, (iii) increase Operating Expenses in more than
a de minimis manner, and (iv) otherwise materially adversely affect any of the
services or conditions Landlord is obligated to provide to Tenant hereunder.
ARTICLE 14
SIGNS
     14.1. Except as set forth in Section 14.2 below, no sign, advertisement or
notice shall be inscribed, painted, affixed, placed or otherwise displayed by
Tenant on any part of the Land or the outside or the inside (including, without
limitation, the windows) of the Building or the Premises without Landlord’s
consent (which consent may be granted, withheld or conditioned, in Landlord’s
sole discretion). Any permitted signs shall be installed and maintained by
Landlord at Tenant’s sole expense. All signage shall be in compliance with all
applicable laws and ordinances, and all covenants, conditions and restrictions
applicable to the Project. If any prohibited sign, advertisement or notice is
nevertheless exhibited by Tenant, Landlord shall have the right to remove the
same, and Tenant shall pay any and all

19



--------------------------------------------------------------------------------



 



expenses incurred by Landlord in such removal, together with interest thereon at
the Interest Rate, upon demand. Landlord shall have the right to prohibit any
sign, advertisement, notice, or statement to the public by Tenant, which, in
Landlord’s opinion, tends to impair the reputation of the Building or its
desirability as a first class office building. Landlord shall, at Landlord’s
expense, provide Tenant with building standard suite entry signage and one
directory listing for Tenant’s name on the lobby directory board. In the event
that Tenant installs any sign on the exterior of the Building, prior to the
expiration or termination of the Term of this Lease, Tenant shall, at Tenant’s
expense, remove such sign and repair any damage to the Building caused by such
removal.
     14.2. Notwithstanding anything in this Article 14 to the contrary, but
subject to the terms of this paragraph, Tenant shall have the right, at its sole
cost and expense, using the contractor selected by Tenant and approved by
Landlord in its commercially reasonable discretion, to affix a backlit sign to
the exterior of the Building (the “Sign”) displaying Tenant’s name; provided,
however, that (a) the installation and operation of such Sign shall be subject
to Tenant obtaining all necessary government, quasi-governmental, lender,
community and other permits, approvals and consent (and Tenant shall bear all
risk of not obtaining same); (b) the size, materials, color, design, weight,
lettering, logo, location, and other aspects of such Sign shall be acceptable to
Landlord in its reasonable discretion; (c) such Sign and its installation shall
be in accordance with all legal requirements; (d) all costs related to such Sign
and its installation (including the cost of obtaining all necessary permits and
approvals) shall be paid by Tenant; and (e) a portion of the Tenant’s Allowance
may be applied to the costs of the Sign. Landlord hereby consents to the Sign
depicted on Exhibit G, as to the initial signage installation by Tenant under
this Lease; future changes to the Sign depicted on Exhibit G shall be subject to
the provisions of this Section 14.2. Throughout the Term, such Sign shall be
maintained in a first-class condition and repair at Tenant’s sole expense. At
the expiration or earlier termination of the Term, or at such time, if any, that
(i) one (1) full floor or more of the rentable area of the Premises (in the
aggregate) has been terminated pursuant to Section 11.2, then Landlord, at
Tenant’s expense, shall have the right to immediately remove the Sign on the
Building and to restore the area on which the Sign was installed to its
condition immediately prior to the installation thereof. Tenant’s rights as set
forth in this paragraph are personal to initial Tenant and may not be exercised
by or for the benefit of any transferee, sublessee or assignee of Tenant.
ARTICLE 15
TENANTS EQUIPMENT AND PROPERTY, ROOF RIGHTS AND GENERATOR
     15.1. Moving Tenant’s Property. Any and all damage or injury to the
Premises or the Building caused by moving the property of Tenant into or out of
the Premises, or due to the same being on the Premises, shall be repaired by
Landlord, at the expense of Tenant, normal wear and tear excepted. Tenant shall
promptly remove from the Common Area any of Tenant’s furniture, equipment or
other property therein deposited.
     15.2. Installing and Operating Tenant’s Equipment. Without first obtaining
the written consent of Landlord in accordance with Section 13 hereof, Tenant
shall not install or operate in the Premises (i) any electrically operated
equipment or other machinery, other than standard office equipment that does not
require wiring, cooling or other service in excess of Building standards,
(ii) any equipment of any kind or nature whatsoever which will require any
changes, replacements or additions to, or changes in the use of, any water,
heating, plumbing, air conditioning or electrical system of the Premises or the
Building, or (iii) any equipment which causes the floor load to exceed the load
limits set by Landlord for the Building (which Building load limits are eighty
(80) pounds per square foot live load and twenty (20) pounds per square foot
dead load). Landlord’s consent to such installation or operation may be

20



--------------------------------------------------------------------------------



 



conditioned upon the payment by Tenant of additional compensation for any excess
consumption of utilities and any additional power, wiring, cooling or other
service (as determined in the reasonable discretion of Landlord) that may result
from such equipment. Machines and equipment which cause noise or vibration that
may be transmitted to the structure of the Building or to any space therein so
as to be objectionable to Landlord or any other Building tenant shall be
installed and maintained by Tenant, at its expense, on vibration eliminators or
other devices sufficient, to eliminate such noise and vibration.
     15.3. Rooftop Antennae Equipment.
     (i) Subject to the satisfaction of all applicable provisions of this Lease
and the conditions in this Section, and provided that (a) Tenant complies with
all applicable zoning and other applicable rules and regulations, (b) all
installation of roof-mounted Antennae Equipment shall be performed by a
Firestone Factory Authorized contractor, and (c) such installation, in each
instance, has been approved, in writing, by a structural engineer mutually
acceptable to Landlord and Tenant, Tenant shall have the license and with all
necessary rights thereto, at Tenant’s own cost and expense (but at no additional
rental, use or other fee) and subject to the terms of this Lease, to install,
operate, maintain, repair, replace and upgrade hubsite antennae, GPS antennae,
lightning rods, microwave satellite dishes, and other telecommunications-related
equipment for the purposes of sending and/or receiving signals (collectively,
the “Antennae Equipment”). The Antennae Equipment may occupy noncontiguous areas
on the roof as reasonably necessary to accommodate Tenant’s technical
requirements for the Antennae Equipment, such areas to be approved in advance by
Landlord in writing, which approval shall not be unreasonably withheld,
conditioned, or delayed. Tenant shall be solely responsible for obtaining all
necessary permits and licenses required to install and operate the Antennae
Equipment. Tenant shall provide copies of all such permits and licenses to
Landlord.
     (ii) The sizes, locations, designs and manners of installation of the
Antennae Equipment and all related wiring shall be approved by Landlord, such
approval not to be unreasonably withheld, delayed or conditioned, taking into
account Tenant’s technical operating requirements. Except as roof access is
permitted in accordance with Section 18.4, Tenant shall, following written
approval of Landlord, have reasonable access to the roof for installation and
maintenance of the Antennae Equipment and shall have the right to install all
reasonable wiring related thereto, provided that all such access, installation
and maintenance shall be under the supervision of Landlord’s designated
representative (except for Landlord supervision which must occur after Building
Hours, at no cost to Tenant). Tenant shall not be permitted to penetrate the
roof membrane in connection with the installation or maintenance of the Antennae
Equipment or make any installation that (a) would adversely affect (or in a
manner that would adversely affect) any Building systems or the structure of the
Building, unless Landlord expressly approves such installation in writing, (b)
would invalidate any warranty with respect to the roof or structure of the
Building, or (c) would violate any applicable federal, state or local law, rule
or regulation. Landlord shall not interfere with the operations of the Antennae
Equipment, including the use thereof, nor allow, cause or permit other occupants
of the Building to interfere with the Antennae Equipment, including the use
thereof. Tenant shall maintain such insurance (in addition to that required by
Article 17 of this Lease) as is appropriate with respect to the installation,
operation and maintenance of the Antennae Equipment.
     (iii) Tenant represents and warrants that the installation, operation and
maintenance of the Antennae Equipment will not (a) cause any damage to the
structural portions of the Building, or (b) interfere with or disrupt the use or
operation of any other equipment (including antennae) on the roof of the
Building. Tenant shall be responsible for repairing any damages or removing any
such interference or disruption caused by the Antennae Equipment or the
installation, operation or maintenance thereof.

21



--------------------------------------------------------------------------------



 



     (iv) Tenant’s installation, operation and maintenance of the Antennae
Equipment shall be in accordance with all federal, state and local laws and
regulations. At all times during the Term, Tenant shall maintain the Antennae
Equipment in clean, good and safe condition, in a manner that avoids
interference with or disruption to Landlord and other tenants of the Building.
     (v) Tenant reserves the right to discontinue (on a temporary, intermittent
or permanent basis) its use of the Antennae Equipment at any time prior to the
termination of this Lease or any renewal or extension thereof for any reason
whatsoever. At the expiration or earlier termination of this Lease, or in the
event removal is required by any federal, state or local regulatory authority,
Tenant shall remove such Antennae Equipment, at Tenant’s sole cost and expense,
from the Building and surrender the areas occupied by same in good condition,
ordinary wear and tear and unavoidable damage by the elements excepted. If
Tenant fails to so remove the Antennae Equipment in accordance with the
foregoing, Landlord shall have the right to remove and dispose of such Antennae
Equipment, at Tenant’s sole cost and expense, and Landlord shall have no
liability therefor.
     (vi) Any language in this Lease other than Section 19.1 notwithstanding,
Landlord shall not be liable for, and Tenant shall indemnify, defend and hold
Landlord harmless from and against, any and all liability, damages (including
but not limited to personal injury, death, or property damages), costs,
expenses, and attorneys’ fees incurred by Landlord arising from the Antennae
Equipment, including those arising from the installation, use, maintenance and
removal thereof, except to the extent caused by the negligence or willful
misconduct of Landlord.
     (vii) The Antennae Equipment may be used by Tenant only in the conduct of
Tenant’s customary business, and not for resale of any public telecommunications
or other service. The license granted under this Section 15.3 is transferable to
a full or partial subtenant or assignee permitted pursuant to the provisions of
Article 11; provided, however, that no assignee or subtenant shall have any
rights pursuant to this Section, combined with any rights maintained by Tenant
in the case of a partial sublease, greater than those rights originally
conferred upon Tenant.
     15.4. Generator.
     (i) Subject to the satisfaction of all applicable provisions of this Lease
and the conditions in this Section, and provided that Tenant complies with all
applicable zoning and other applicable rules and regulations, Tenant shall have
the license and with all necessary rights thereto, at Tenant’s own cost and
expense (but at no additional rental, use or other fee) and subject to the terms
of this Lease, to install, operate, maintain, repair, replace and upgrade a UPS
generator and corresponding fuel tank (collectively, the “Generator”) in an area
on the ground at the Building’s exterior adjacent to the Premises, such area to
be approved in advance by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned, or delayed. Tenant shall be solely
responsible for obtaining all necessary permits and licenses required to install
and operate the Generator. Tenant shall provide copies of all such permits and
licenses to Landlord.
     (ii) The size, location, design and manner of installation of the Generator
and all related wiring shall be approved by Landlord, such approval not to be
unreasonably withheld, delayed or conditioned, taking into account Tenant’s
technical operating requirements. Tenant shall have the right at all times to
access, install and maintain the Generator and shall have the right to install
all reasonable wiring related thereto. At all times, Tenant must cause the
Generator to be properly screened and enclosed (including all necessary
containment fields) and properly vented as approved in advance by Landlord in
writing, which approval shall not be unreasonably withheld, conditioned, or
delayed. Tenant shall not be permitted to make any installation that (a) would
adversely affect (or in a manner that would

22



--------------------------------------------------------------------------------



 



adversely affect) any building systems or the structure of the Building, unless
Landlord expressly approves such installation in writing, (b) would invalidate
any warranty with respect to the structure of the Building, or (c) would violate
any applicable federal, state or local law, rule or regulation. Landlord shall
not interfere with the operations of the Generator, including the use thereof,
nor allow, cause, or permit other occupants of the Building to interfere with
the Generator, including the use thereof. Tenant shall maintain such insurance
(in addition to that required by Article 17 of this Lease) as is appropriate
with respect to the installation, operation and maintenance of the Generator.
     (iii) Tenant represents and warrants that the installation, operation and
maintenance of the Generator will not (a) cause any damage to the structural
portions of the Building, or (b) interfere with or disrupt the use or operation
of any other equipment of the Building or of any other tenant. Tenant shall be
responsible for repairing any damages or removing any such interference or
disruption caused by the Generator or the installation, operation or maintenance
thereof.
     (iv) Tenant’s installation, operation and maintenance of the Generator
shall be in accordance with all federal, state and local laws and regulations.
At all times during the Term, Tenant shall maintain the Generator in clean, good
and safe condition, in a manner that avoids interference with or disruption to
Landlord and other tenants of the Building.
     (v) Tenant reserves the right to discontinue (on a temporary, intermittent
or permanent basis) its use of the Generator at any time prior to the
termination of this Lease or any renewal or extension thereof for any reason
whatsoever. At the expiration or earlier termination of this Lease, or in the
event removal is required by any federal, state or local regulatory authority,
Tenant shall remove the Generator, at Tenant’s sole cost and expense, and
surrender the area occupied by same in good condition, ordinary wear and tear
and unavoidable damage by the elements excepted. If Tenant fails to so remove
the Generator in accordance with the foregoing, Landlord shall have the right to
remove and dispose of the Generator, at Tenant’s sole cost and expense, and
Landlord shall have no liability therefor.
     (vi) Any language in this Lease other than Section 19.1 notwithstanding,
Landlord shall not be liable for, and Tenant shall indemnify, defend and hold
Landlord harmless from and against, any and all liability, damages (including
but not limited to personal injury, death, or property damages), costs,
expenses, and attorneys’ fees incurred by Landlord arising from the Generator,
including those arising from the installation, use, maintenance and removal
thereof, except to the extent caused by the negligence or willful misconduct of
Landlord.
     (vii) The Generator may be used by Tenant only to operate its
telecommunications, computer, lights and HVAC equipment within the Premises in
the event of a power failure. The license granted under this Section 15.4 is
transferable to a full or partial subtenant or assignee permitted pursuant to
the provisions of Article 11; provided, however, that no assignee or subtenant
shall have any rights pursuant to this Section, combined with any rights
maintained by Tenant in the case of a partial sublease, greater than those
rights originally conferred upon Tenant.
     15.5. Fiber Access and Riser Rights.
     (i) Tenant shall have the non-exclusive right to (1) use the Building’s
existing risers, pathways, shafts, raceways, conduits, innerducts, plenums,
electrical closets, telephone rooms, ducts, and pipes on or serving the
Building, as approved in advance by Landlord in writing, which approval shall
not be unreasonably withheld, conditioned, or delayed; (2) use the existing
risers, pathways, shafts, raceways, conduits, innerducts, plenums, electrical
closets, telephone rooms, ducts, and pipes connecting or serving the Project
(including, but not limited to, between Presidents Park I and Presidents Park
II), as approved

23



--------------------------------------------------------------------------------



 



in advance by Landlord in writing, which approval shall not be unreasonably
withheld, conditioned, or delayed; and (3) access at the street level of the
Building for dual redundant runs of fiber optic cable serving the Premises, as
approved in advance by Landlord in writing, which approval shall not be
unreasonably withheld, conditioned, or delayed, for the purposes of using the
Premises for the Permitted Use, including the provision of telecommunication
services to itself and to other tenants and occupants of the Building and the
Project.
     (ii) Tenant shall have the non-exclusive right to market the provision and
solicit the sale of and to provide, telecommunication services, to the tenants
and occupants of the Building and the Project. Landlord represents and warrants
that the agreements between Landlord and the occupants of the Building and the
Project do not contain any language which would limit, prevent, or restrict such
occupants receiving services from Tenant directly from the Premises or which
require Tenant or such occupants to incur additional payment obligations to
Landlord for the provision of such services costs, and Landlord shall not
include any language in any future agreements with the occupants of the Building
and the Project which would have any such effect. Landlord acknowledges and
agrees that Landlord shall not enforce any such language with respect to the
provision of any services by Tenant during the term of this Lease.
     15.6. HVAC Equipment.
     (i) Subject to the satisfaction of all applicable provisions of this Lease
and the conditions in this Section, and provided that (a) Tenant complies with
all applicable zoning and other applicable rules and regulations, (b) all
installation of roof-mounted HVAC Equipment shall be performed by a Firestone
Factory Authorized contractor, and (c) such installation, in each instance, has
been approved, in writing, by a structural engineer mutually acceptable to
Landlord and Tenant, Tenant shall have the license and with all necessary rights
thereto, at Tenant’s own cost and expense (but at no additional rental, use or
other fee) and subject to the terms of this Lease, to install, operate,
maintain, repair, replace, and upgrade one (1) or more HVAC units and ancillary
equipment, including, but not limited to, heat rejection condenser or dry cooler
units (collectively, the “HVAC Equipment”). The HVAC Equipment may occupy
noncontiguous areas on the roof as reasonably necessary to accommodate Tenant’s
technical requirements for the HVAC Equipment, such areas to be approved in
advance by Landlord in writing, which approval shall not be unreasonably
withheld, conditioned, or delayed. Tenant shall be solely responsible for
obtaining all necessary permits and licenses required to install and operate the
HVAC Equipment. Tenant shall provide copies of all such permits and licenses to
Landlord.
     (ii) The sizes, locations, designs and manners of installation of the HVAC
Equipment and all related connections, ducting and wiring shall be approved by
Landlord, such approval not to be unreasonably withheld, delayed or conditioned,
taking into account Tenant’s technical operating requirements. Except as roof
access is permitted in accordance with Section 18.4, Tenant shall, following
written approval of Landlord, have reasonable access to the roof for
installation and maintenance of the HVAC Equipment (and at all times during
Business Hours) and shall have the right to install all reasonable connections,
ducting and wiring related thereto, provided that all such access, installation
and maintenance shall be under the supervision of Landlord’s designated
representative (except for Landlord supervision which must occur after Building
Hours, at no additional cost to Tenant). Tenant shall not be permitted to
penetrate the roof membrane in connection with the installation or maintenance
of the HVAC Equipment or make any installation that (a) would adversely affect
(or in a manner that would adversely affect) any building systems or the
structure of the building, unless Landlord expressly approves such installation
in writing, (b) would invalidate any warranty with respect to the roof or
structure of the Building, or (c) would violate any applicable federal, state or
local law, rule or regulation. Landlord shall not interfere with the operations
of the HVAC Equipment, including the use thereof, nor allow, cause or

24



--------------------------------------------------------------------------------



 



permit other occupants of the Building to interfere with the HVAC Equipment,
including the use thereof. Tenant shall maintain such insurance (in addition to
that required by Article 17 of this Lease) as is appropriate with respect to the
installation, operation and maintenance of the HVAC Equipment.
     (iii) Tenant represents and warrants that the installation, operation and
maintenance of the HVAC Equipment will not (a) cause any damage to the
structural portions of the Building, or (b) interfere with or disrupt the use or
operation of any other equipment (including antennae) on the roof of the
Building. Tenant shall be responsible for repairing any damages or removing any
such interference or disruption caused by the HVAC Equipment or the
installation, operation or maintenance thereof.
     (iv) Tenant’s installation, operation and maintenance of the HVAC Equipment
shall be in accordance with all federal, state and local laws and regulations.
At all times during the Term, Tenant shall maintain the HVAC Equipment in clean,
good and safe condition, in a manner that avoids interference with or disruption
to Landlord and other tenants of the Building.
     (v) Tenant reserves the right to discontinue (on a temporary, intermittent
or permanent basis) its use of the HVAC Equipment at any time prior to the
termination of this Lease or any renewal or extension thereof for any reason
whatsoever. At the expiration or earlier termination of this Lease, or in the
event removal is required by any federal, state or local regulatory authority,
Tenant shall remove such HVAC Equipment, at Tenant’s sole cost and expense, from
the Building and surrender the areas occupied by same in good condition,
ordinary wear and tear and unavoidable damage by the elements excepted. If
Tenant fails to so remove the HVAC Equipment in accordance with the foregoing,
Landlord shall have the right to remove and dispose of such HVAC Equipment, at
Tenant’s sole cost and expense, and Landlord shall have no liability therefor.
     (vi) Any language in this Lease other than Section 19.1 notwithstanding,
Landlord shall not be liable for, and Tenant shall indemnify, defend and hold
Landlord harmless from and against, any and all liability, damages (including
but not limited to personal injury, death, or property damages), costs,
expenses, and attorneys’ fees incurred by Landlord arising from the HVAC
Equipment, including those arising from the installation, use, maintenance and
removal thereof, except to the extent caused by the negligence or willful
misconduct of Landlord.
     (vii) The HVAC Equipment may be used by Tenant only in the conduct of
Tenant’s customary business. The license granted under this Section 15.6 is
transferable to a full or partial subtenant or assignee permitted pursuant to
the provisions of Article 11; provided, however, that no assignee or subtenant
shall have any rights pursuant to this Section, combined with any rights
maintained by Tenant in the case of a partial sublease, greater than those
rights originally conferred upon Tenant.
ARTICLE 16
RIGHT OF ENTRY
     Tenant shall permit Landlord or its Agents, upon twenty-four (24) hour
prior written notice and accompanied by a representative of Tenant (in each
case, except in the event of an emergency), to enter the Premises, without
charge therefor to Landlord and without diminution of Rent, (i) to examine,
inspect and protect the Premises and the Building, (ii) to make such alterations
and repairs or perform such maintenance which in the reasonable judgment of
Landlord may be deemed necessary or desirable, (iii) to exhibit the same to
prospective purchasers of the Building or to present or future Mortgagees, or
(iv) to exhibit the same to prospective tenants during the last twelve
(12) months of the Term. Notwithstanding the foregoing or any other provision of
this Lease to the contrary, under no circumstances (except in an

25



--------------------------------------------------------------------------------



 



emergency) will Landlord or any of its representatives or anyone entering the
Premises pursuant to any rights granted to Landlord hereunder, be granted access
to, or be permitted to enter any areas designated “technical” by Tenant, without
being accompanied by a representative of Tenant (who Tenant shall make available
immediately upon request), provided that Landlord shall not be obligated to
provide any janitorial services to any such designated areas (and Tenant shall
make its own arrangements for janitorial services in respect of such space)
unless Tenant cooperates with Landlord in providing reasonable access to such
areas and pays all additional costs incurred in connection therewith (including,
without limitation, any overtime or additional charges for work not performed at
the customary times or in the customary manner). Tenant shall designate any such
“technical” areas within the Premises by written notice to Landlord, which
notice shall include a copy of the floor plan clearly designating such areas,
and Tenant shall clearly mark such areas as “Secured Access Areas” by signs
posted within the Premises.
ARTICLE 17
INSURANCE
     17.1. Insurance Rating. Tenant shall not conduct or permit any activity, or
place any equipment or material, in or about the Premises, the Building, or the
Common Area, which will increase the rate of fire or other insurance on the
Building or insurance benefiting any other tenant of the Building; and if any
increase in the rate of insurance is stated by any insurance company or by the
applicable insurance rating bureau to be due to any activity, equipment or
material of Tenant in or about the Premises, the Building or the Common Area,
such statement shall be conclusive evidence that the increase in such rate is
due to the same and, as a result thereof, Tenant shall pay such increase to
Landlord upon demand.
     17.2. Liability Insurance. Tenant shall, at its sole cost and expense,
procure and maintain throughout the Term a commercial general liability policy
insuring against claims, demands or actions for bodily injury, death, personal
injury, and loss or damage to property arising out of or in connection with:
(i) occurrences within or in connection with the Premises; (ii) Tenant’s
operations in, maintenance and use of the Premises, Building and Common Area,
and (iii) Tenant’s liability for such claims assumed under this Lease. Such
insurance shall have such combined single limit as reasonably required by
Landlord from time to time, but in no event less than Two Million Dollars
($2,000,000.00) per occurrence, on an occurrence basis, and shall be primary
over any insurance carried by Landlord with respect to occurrences within the
Premises. Endorsements or coverage shall be obtained for cross-liability and
contractual liability.
     17.3. Insurance for Personal Property. Tenant shall, at its sole cost and
expense, procure and maintain throughout the Term a property insurance policy
(written on an “All Risk” basis) insuring all of Tenant’s personal property,
including but not limited to equipment, furniture, fixtures, furnishings and
leasehold improvements which are the responsibility of Tenant, for not less than
the full replacement cost of said property.
     17.4. Requirements of Insurance Coverage. All such insurance required to be
carried by Tenant herein shall be with an insurance company licensed to do
business in the Commonwealth of Virginia and rated not lower than A-XII in the
A.M. Best Rating Guide. Such insurance (i) shall contain an endorsement that
such policy shall remain in full force and effect notwithstanding that the
insured has released its right of action against any party before the occurrence
of a loss; (ii) as to the liability insurance described in Section 17.2, shall
name Landlord and, at Landlord’s request, any Mortgagee (if any), as additional
insured parties; and (iii) shall provide that the policy shall not be canceled,
failed to be renewed or materially amended without at least thirty (30) days’
prior written notice to landlord and, at

26



--------------------------------------------------------------------------------



 



Landlord’s request, any Mortgagee (if any). On or before the Commencement Date
and, thereafter, not less than thirty (30) days before the expiration date of
the insurance policy, Tenant shall deliver to Landlord and, at Landlord’s
request, to any Mortgagee (if any), a certificate of insurance, provided it is
by its terms permitted to be relied upon by Landlord as evidence that the
insurance referred therein is in full force and effect in the limits and with
the deductible amounts stated.
     17.5. Waiver of Subrogation. Notwithstanding any other provision of this
Lease to the contrary, each party hereby releases the other party hereto from
liability for any loss or damage to any building, structure or tangible personal
property, or any resulting loss of income, or losses under worker’s compensation
laws and benefits, notwithstanding that such loss, damage or liability may arise
out of the negligent or intentionally tortuous act or omission of the other
party or its Agents, if such loss or damage is covered by insurance benefiting
the party suffering such loss or damage or was required to be covered by
insurance pursuant to this Lease and would have been covered had the party taken
out such required insurance. Each party hereto shall have a waiver of
subrogation clause (providing that such waiver of right of recovery against the
other party shall not impair the effectiveness of such policy or the insured’s
ability to recover) included in its said policies.
     17.6. [Reserved].
     17.7. Landlord’s Insurance. Landlord shall procure and maintain, at its own
cost and expense (subject to Section 7.1), and throughout the Term, insurance on
the Building, including the Premises, against fire and the risks covered by
extended coverage on a replacement cost basis or containing a replacement cost
endorsement. Landlord shall maintain a commercial general liability insurance
policy, including contractual liability coverage (or with a contractual
liability endorsement) on an occurrence basis in amounts not less than Five
Million Dollars ($5,000,000) combined single limit per occurrence with respect
to bodily injury or death and property damage. Landlord shall also maintain
rental value insurance for a loss period of at least one (1) year in an amount
equal to the aggregate of all rent and additional rent payable by all tenants in
the Building. Such insurance (i) shall contain an endorsement that such policy
shall remain in full force and effect notwithstanding that the insured has
released its right of action against any party before the occurrence of a loss;
(ii) as to the Liability Insurance, shall name Tenant, as an additional insured
party; and (iii) shall provide that the policy shall not be canceled, failed to
be renewed or materially amended without at least thirty (30) days’ prior
written notice to Tenant. On or before the Commencement Date and, thereafter,
not less than thirty (30) days before the expiration date of the insurance
policy, Landlord shall deliver to Tenant a certificate of insurance, provided it
is by its terms permitted to be relied upon by Tenant as evidence that the
insurance referred therein is in full force and effect in the limits and with
the deductible amounts stated.
ARTICLE 18
LANDLORD SERVICES AND UTILITIES, ACCESS AND SECURITY
     18.1. Ordinary Services to the Premises. Landlord shall furnish to the
Premises throughout the Term (i) heating and air conditioning appropriate for
the Permitted Use during Building Hours (it being understood that supplemental
heating and air conditioning required to serve special use areas contained in
the Premises shall be handled in accordance with Section 18.3), (ii) janitorial
service five (5) days per week, (iii) regular trash removal from the Premises,
(iv) hot and cold water from points of supply, (v) restrooms as required by
applicable code, (vi) elevator service, provided that Landlord shall have the
right to remove such elevators from service as may be for moving, freight or for
servicing or maintaining the elevators or the Building, and (vii) electricity.
The cost of all services provided by Landlord hereunder

27



--------------------------------------------------------------------------------



 



shall be included within Operating Expenses, unless charged directly (and not as
a part of Operating Expenses) to Tenant or another tenant of the Building.
Landlord agrees to furnish landscaping and grounds maintenance and snow clearing
for the areas used in common by the tenants of the Building or the Project. The
foregoing services shall be furnished by Landlord and reimbursed by Tenant as
part of Operating Expenses; provided, however that, except as expressly stated
in Section 22.8 with respect to essential services, Landlord shall be under no
responsibility or liability for failure or interruption in such services caused
by breakage, accident, strikes, repairs or for any other cause or causes beyond
the control of Landlord, nor in any event for any indirect or consequential
damages; and failure or omission on the part of Landlord to furnish such service
shall not be construed as an eviction of Tenant, nor work an abatement of Rent,
nor render Landlord liable in damages, nor release Tenant from prompt
fulfillment of any of the covenants under this Lease; provided, however, that if
such failure or inability is the result of Landlord’s negligent or willful
misconduct, and if Landlord is not proceeding diligently to correct such failure
or inability, and if all or substantially all of the Premises is rendered
unusable by Tenant for a continuous period of ten (10) consecutive days after
Tenant gives Landlord written notice thereof, and if Tenant does not in fact use
the Premises during such period, then, so long as no Event of Default exists,
Tenant shall be entitled to an abatement of the Base Rent payable hereunder for
the period beginning on the day after such ten (10) day period ends and
continuing until the earlier of the date Tenant resumes use or occupancy of the
Premises or the date use of the Premises is restored to Tenant.
     18.2. After-Hours Services. If Tenant requires or requests that the
services to be furnished by Landlord (except Building standard electricity and
elevator service) be provided during periods in addition to the period is set
forth in Section 18.1, then Tenant shall use its best efforts to notify Landlord
(or Landlord’s building manager) requesting such services no later than 2:00 pm
of the day (excluding Saturdays, Sundays and holidays) that such services are
required, and Tenant shall pay upon demand Landlord’s additional expenses
resulting therefrom. The cost shall be Thirty Dollars ($30.00) per hour per half
(1/2) floor for after-hours service (which charge includes electricity and HVAC
usage charges), subject to periodic escalations to the extent of actual utility
cost increases throughout the Term.
     18.3. Other Provisions Regarding Utilities. All telephone service and
utility service other than those described in Section 18.1, above, to the extent
furnished to the Premises, shall be paid for by Tenant. Landlord shall deliver
reasonable evidence of such usage to Tenant and Landlord reserves the right to
charge Tenant directly for the incremental cost of such electrical consumption,
either through the use of engineering surveys or submeters or other electrical
measurement devices installed by Landlord.
     18.4. Access. Landlord shall provide perimeter electronic access control,
including, but not limited to major points of ingress and egress to the
Building, as well as the passenger elevators. Tenant shall be granted four
hundred sixty (460) initial access cards, at no expense to Tenant. All such
access cards shall be issued by Landlord to the specific individuals that are
designated by Tenant. A maximum of five (5) access cards shall be programmed to
enable the designated technical personnel of Tenant to access the roof of the
Building (without accompaniment by Landlord’s designated representative) for the
purposes of performing its rights, duties, and obligations accruing under
Article 15. Tenant shall not permit anyone, except for Tenant’s agents,
permitted subtenants and assigns, to enter into the Building at times other than
Building Hours. All persons not in the possession of an access card and entering
or exiting the Building at times other than Building Hours shall, at Landlord’s
discretion, be required to sign in and out.
     18.5. Additional Tenant-Provided Security. Tenant shall have the right, at
Tenant’s sole cost and expense to install, operate, maintain, and repair, within
the Premises only, pass-card door lock systems and other electronic security
systems and combination or cipher locks to interior doors; provided, however,
that (i) the same are installed, operated, maintained, and repaired in
accordance with all

28



--------------------------------------------------------------------------------



 



applicable provisions of this Lease, (ii) all such equipment is located within
or at the suite entry door to the Premises; and (iii) any such equipment shall
not interfere with any Building security system, nor provide security or access
control to the Building or to other space within the Building. Notwithstanding
anything set forth in this Lease to the contrary (including, without limitation,
Sections 18.1 and 18.2 hereof), Landlord shall not be obligated to provide any
services or utilities to any secured access area or any areas deemed
unserviceable or inaccessible as a result of Tenant’s installation of security
equipment, unless Tenant cooperates with Landlord in providing reasonable access
to such areas and pays all additional costs incurred in connection therewith
(including, without limitation, any overtime or additional charges for work not
performed at the customary times or in the customary manner).
     18.6. Fitness Facility. Landlord shall, at no additional cost to Tenant or
its employees (other than recovery of Operating Expenses as set forth herein),
maintain an unstaffed fitness facility within the Building (the “Fitness
Center”), and provide certain rights to use an outside basketball court and
tennis court (the “Court Facilities”) constructed on the Land and/or land
adjacent to the Building. The Fitness Center and the Court Facilities are
sometimes hereinafter collectively referred to as the “Fitness Facility”. Tenant
and Tenant’s employees shall have the non-exclusive right to utilize the Fitness
Facility during the Fitness Facility’s hours of operation. Use of the Fitness
Facility will be limited to tenants (including any permitted assignees and
subtenants) of the Building and their employees (and, with respect to the Court
Facilities only, the tenants of the two (2) adjacent buildings (i.e., Presidents
Park I and Presidents Park III) and their employees), on a non-exclusive basis.
Tenant and its employees shall use the Fitness Facility at its own risk and will
provide any certifications of waiver of liability as Landlord may request from
time to time. Without limiting the generality of the foregoing, each user of the
Fitness Facility shall be required to execute and deliver a waiver of liability
in the form attached hereto as Exhibit E (or in another similar form provided by
and acceptable to Landlord). Notwithstanding anything in this Lease to the
contrary, Landlord shall have the right at any time, in its sole and absolute
discretion to: (a) cease the operation of all or any portion of the Fitness
Facility and thereafter use the Fitness Facility space and equipment for any
purpose that Landlord determines; (b) staff the Fitness Facility (or not) and
contract or terminate any party hired in connection therewith; (c) modify the
size, type, capacity or configuration of the Fitness Facility (it being
understood, however, that the Fitness Center shall provide substantially the
same services that were provided prior to such reconfiguration); (d) relocate
any of the Fitness Facility (including, without limitation, relocating the
Fitness Center from the Building to one of the two (2) adjacent buildings); or
(e) perform any other reasonable act with respect to the Fitness Facility. In
the event that Landlord makes any modification with respect to the Fitness
Facility pursuant to the immediately preceding sentence, then costs of such
modification shall be included within Operating Expenses if and to the extent
permitted thereby. Use of the Fitness Facility shall, in addition to the
foregoing provisions, be in accordance with all applicable provisions of this
Lease (including, without limitation, the insurance and indemnity provisions)
and subject to such reasonable rules and regulations as Landlord may promulgate
with respect thereto from time to time. To the extent the Fitness Facility is
operated by a third party, Landlord shall use commercially reasonable efforts to
replace the operator should operations cease.
     18.7. Equipment Area. Tenant shall install as part of the Tenant’s
Improvements, and at Tenant’s sole expense, a submeter to measure the
electricity supplied to the area within the Premises that supports Tenant’s
local and wide area network equipment (the “Equipment Area”). Tenant shall, at
Landlord’s option, either pay to the appropriate utility or reimburse Landlord
for the entire cost of such electricity used by the Equipment Area as determined
by such submeter at the price per kilowatt hour charged by the utility.
     18.8. ADA Compliance. Landlord at its expense (subject to reimbursement
pursuant to Article VII to the extent permitted thereby) shall comply with Title
III of the Americans with Disabilities

29



--------------------------------------------------------------------------------



 



Act (the “ADA”) to the extent same applies directly to the common areas of the
Building and Building as a whole; provided, however, that to the extent any
non-compliance is a result of the particular use or occupancy of the Premises,
then such compliance shall be at Tenant’s cost. Tenant at its sole cost and
expense shall be solely responsible for taking any and all measures which are
required to comply with the ADA concerning the Premises (including suite entry
doors and related items) and the business conducted therein. Notwithstanding
anything in this Article to the contrary, if Landlord causes improvements to be
made to the common areas of the Building to comply with the ADA, and such
improvements are solely necessary by reason of Tenant’s particular use of the
Premises, then Tenant shall reimburse Landlord for all costs and expenses
incurred by Landlord in connection with the performance of such improvements. If
Tenant is unable to obtain a building permit or occupancy permit because any
restrooms or other Common Areas do not meet current ADA and other legal
requirements, then Landlord, at Landlord’s sole cost and expense, shall
immediately correct any deficiencies and reimburse Tenant for any delays and
other costs incurred as a result of such modifications or delays.
ARTICLE 19
LIABILITY OF LANDLORD
     19.1. Limited Liability. Except where due to Landlord or its Agents’
negligence or willful misconduct, and except as otherwise expressly provided in
this Lease, Landlord and its Agents shall not be liable to Tenant or its Agents
for, and Tenant, for itself and its Agents, does hereby release Landlord and its
Agents from liability for, any damage, compensation or claim arising from
(i) the necessity of repairing any portion of the Premises or the Building or
the Common Area or any structural defects thereto, (ii) any interruption in the
use of the Premises or the Common Area for any reason including any interruption
or suspension of utility service, (iii) fire or other casualty or personal or
property injury, death, damage or loss resulting from the use or operation (by
Landlord, Tenant, or any other person whomsoever) of the Premises or the
Building or the Common Area, (iv) the termination of this Lease, (v) any
robbery, assault, theft or other criminal act, or (vi) any leakage in the
Premises or the Building from water, rain, snow or other cause whatsoever. No
such occurrence shall give rise to diminution or abatement of Rent (except as
expressly set forth in Section 18.1) or constructive eviction. Notwithstanding
the foregoing, any goods, automobiles, property or personal effects stored or
placed by Tenant or its Agents in or about the Premises, the Building or the
Common Area shall be at the sole risk of Tenant; Tenant hereby expressly waives
its right to recover against Landlord and its Agents therefor. Landlord waives
all claims against Tenant for damage to any property or injury to, or death of,
any person in, upon or about the Project, the Building, the Common Area or the
Premises arising at any time and from any cause other than by reason of the
negligence or willful misconduct of Tenant and Tenant’s Agents. Landlord and
Tenant acknowledge their respective obligation to insure against such losses and
damages, and the allocation of risk, all as set forth in Article 17.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS LEASE TO THE CONTRARY, NEITHER PARTY
SHALL BE LIABLE PURSUANT TO ANY PROVISION OF THIS LEASE TO THE OTHER PARTY OR
ANY THIRD PARTY AFFILIATED WITH THAT OTHER PARTY FOR ANY INDIRECT, SPECIAL,
CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES OR LOST PROFITS ARISING
OUT OF OR IN CONNECTION WITH THIS LEASE OR THE PERFORMANCE OR BREACH HEREOF.
     19.2. Tenant’s Indemnity. Subject to the provisions of Section 17.5 hereof,
Tenant shall indemnify, defend, protect and hold Landlord and its Agents
harmless from and against any and all damage, claim, liabilities, judgments,
demands, causes of action, claims, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ or other professionals’
fees) of every kind

30



--------------------------------------------------------------------------------



 



and nature (including, without limitation, those arising from any injury or
damage to any person, property or business) incurred by or claimed against
Landlord or its Agents, directly or indirectly, as a result of, arising from or
in connection with (i) Tenant’s or its Agent’s use and occupancy of the
Premises, the Building or the Common Area, (ii) Tenant’s breach of any provision
of this Lease; or (iii) any act, omission or negligence of Tenant or its Agents;
provided, however, that this indemnity shall not apply to any loss, damage,
liability or expense resulting from injuries or death to third parties caused by
the negligence or willful misconduct of Landlord or its Agents.
     19.3. Landlord’s Indemnity. Subject to the provisions of Section 17.5
hereof, Landlord shall indemnify, defend, protect and hold Tenant and its Agents
harmless from and against any and all damage, claim, liabilities, judgments,
demands, causes of action, claims, losses, damages, costs, and expenses
(including, without limitation, reasonable attorneys’ fees or other
professionals’ fees) of every kind and nature (including, without limitation,
those arising from any injury or damage to any person, property or business)
incurred by or claimed against Tenant or its Agents, directly or indirectly, as
a result of, arising from or in connection with (i) the operation and management
of the Project by Landlord or Landlord’s management agent; (ii) the gross
negligence or willful misconduct of Landlord or its Agents; and (iii) any breach
or default by Landlord under this Lease; provided that this indemnity shall not
apply to any loss, damage, liability or expense resulting from injuries or death
to third parties caused by the negligence or willful misconduct of Tenant or its
Agents.
ARTICLE 20
RULES AND REGULATIONS
     Tenant and its Agents shall at all times abide by and observe the Rules and
Regulations and any amendments thereto that may be promulgated from time to time
by Landlord for the operation and maintenance of the Building and the Common
Area and the Rules and Regulations shall be deemed to be covenants of the Lease
to be performed and/or observed by Tenant. If there is any inconsistency between
this Lease and the Rules and Regulations, this Lease shall govern. In the event
any approved plan or specification conflicts with a specific Rule and
Regulation, such Rule and Regulation shall be deemed to be amended in keeping
with the provision of such approved plan or specification; provided, however, in
no event shall any approved plan or specification amend, alter, or revise the
obligations of Tenant arising under Articles 10, 12, 15, and 26, and Sections
17.1 and 18.8 of this Lease. Landlord reserves the right to amend and modify the
Rules and Regulations, as it deems necessary, provided that any such amendment
or modification is reasonable and non-discriminatory (as to content and
enforcement) and does not (a) interfere with or adversely affect Tenant’s
business or Tenant’s occupancy of the Premises in more than a de minimis manner,
(b) increase Tenant’s share of Operating Expenses in more than a de minimis
manner, or (c) decrease the level or quality of services provided by Landlord in
more than a de minimis manner. Landlord shall use commercially reasonable
efforts not to enforce any rule or regulation in a manner which unreasonably
discriminates among similarly situated tenants.
ARTICLE 21
DAMAGE; CONDEMNATION
     21.1. Damage to the Premises. If the Premises shall be damaged by fire or
other cause, and Landlord elects, as set forth herein, to repair, then Landlord
shall diligently and as soon as practicable after such damage occurs (taking
into account the time necessary to effect a satisfactory settlement with any
insurance company involved) repair such damage to completion at the expense of
Landlord.

31



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if the Premises or the Building is damaged by
fire or other cause to such an extent that, in Landlord’s sole judgment, the
damage cannot be substantially repaired within one hundred eighty (180) days
after the date of such damage, which determination Landlord shall communicate to
Tenant within sixty (60) days of the date of such damage, then Landlord or
Tenant, within thirty (30) days from the date of such determination, may
terminate this Lease by notice to the other. If either Landlord or Tenant
terminates this Lease, the Rent shall be apportioned and paid to the later of
the date of such event of damage or the date Tenant vacates the Premises. If
neither Landlord nor Tenant so elects to terminate this Lease, then Landlord
shall proceed to repair and restore the Premises and the Building (exclusive of
Tenant’s personal property, including, but not limited to equipment, furniture,
fixtures, furnishings and leasehold improvements which are the responsibility of
Tenant) to the condition the Premises and the Building were in immediately prior
to such damage. If the damage required to be repaired by Landlord is not
repaired within three hundred sixty-five (365) days from the date of such
damage, Tenant, within thirty (30) days from the expiration of such three
hundred sixty-five (365) day period, may terminate this Lease by notice to
Landlord. During the period that Tenant is deprived of the use of the damaged
portion of the Premises, and provided such damage is not the consequence of the
fault or negligence of Tenant or its Agents, Base Rent and Tenant’s
Proportionate Share shall be reduced by the ratio that the rentable square
footage of the Premises damaged bears to the total rentable square footage of
the Premises before such damage. Notwithstanding anything herein to the
contrary, Landlord shall not be required to rebuild, replace or repair any
non-standard tenant improvements, tenant extras or Alterations or any personal
property of Tenant.
     21.2. Condemnation. If the whole or a Substantial Part of the Premises (or
so much of the Premises that in Tenant’s reasonable judgment makes it
impracticable to operate the Premises) or the Building shall be taken or
condemned by any governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including, without limitation, sale under threat of
such a taking), then the Term shall cease and terminate as of the date when
title vests in such governmental or quasi-governmental authority, and Rent shall
be prorated to the date when title vests in such governmental or
quasi-governmental authority. If less than a Substantial Part of the Premises
(or so much of the Premises that in Tenant’s reasonable judgment makes it
impracticable to operate the Premises) is taken or condemned by any governmental
or quasi-governmental authority for any public or quasi-public use or purpose
(including, without limitation, sale under threat of such a taking), Base Rent
and Tenant’s Proportionate Share shall be reduced by the ratio that the portion
so taken bears to the rentable square footage of the Premises before such
taking, effective as of the date when title vests in such governmental or
quasi-governmental authority, and this Lease shall otherwise continue in full
force and effect. Tenant shall have no claim against Landlord (or otherwise) as
a result of such taking, and Tenant may make its own claim against the
condemning authority for any portion of the amount that may be awarded as
compensation or damages as a result of such taking. Additionally, Tenant may, to
the extent allowed by law, claim an award for moving expenses and for the taking
of any of Tenant’s property which does not, under the terms of this Lease,
become the property of Landlord at the termination hereof, as long as such claim
is separate and distinct from any claim of Landlord.
ARTICLE 22
DEFAULT
     22.1. Events of Default. Each of the following shall constitute an “Event
of Default”: (i) Tenant fails to pay Rent within five (5) days after notice from
Landlord; provided that no such notice shall be required if at least two such
notices shall have been given during the same Lease Year; (ii) Tenant fails to
observe or perform any other term, condition or covenant herein binding upon or

32



--------------------------------------------------------------------------------



 



obligating Tenant within twenty (20) days after notice from Landlord, provided
that if such failure cannot reasonably be cured within twenty (20) days, Tenant
shall have such reasonable time as is reasonably necessary to effect such cure
so long as Tenant commences such cure promptly after receipt of Landlord’s
notice and Tenant is diligently effecting such cure; (iii) Tenant abandons the
Premises (i.e., vacates substantially all of Tenant’s possessions with no
evident intent to return); (iv) Tenant or any Guarantor makes or consents to a
general assignment for the benefit of creditors or a common law composition of
creditors, or a receiver of the Premises or all or substantially all of Tenant’s
or Guarantor’s assets is appointed; or (v) Tenant or Guarantor (if any) files a
voluntary petition in any bankruptcy or insolvency proceeding, or an involuntary
petition in any bankruptcy or insolvency proceeding is filed against Tenant or
Guarantor and is not discharged by Tenant or Guarantor within sixty (60) days.
     22.2. Landlord’s Remedies. Upon the occurrence of an Event of Default,
Landlord, at its option, without further notice or demand to Tenant, may to the
fullest extent permitted by law, and in addition to all other rights and
remedies provided in this Lease, at law or in equity:
     (i) Terminate this Lease and Tenant’s right of possession of the Premises,
and recover all damages to which Landlord is entitled under law, specifically
including, but without limitation, all of Landlord’s expenses of reletting
(including, without limitation, rental concessions to new tenants, repairs,
Alterations, legal fees and brokerage commissions attributable to the unexpired
term). In addition, if Landlord elects to terminate this Lease, every obligation
of Landlord hereunder shall cease as of the date of such termination, but the
same shall not affect the liability of Tenant for payment of Rent and
performance of all other terms and conditions of this Lease to the date of
termination, plus any damages and/or other sums recoverable by Landlord under
this Article 22 or otherwise at law or in equity.
     ***
     (iii) Terminate this Lease and Tenant’s right of possession of the
Premises, and recover from Tenant, at Landlord’s sole and exclusive option,
either (A) the net present value of the Rent due from the date of termination
until the Expiration Date, discounted at the lesser of the Interest Rate as of
the date of termination or seven percent (7%) per annum, or (B) “Indemnity
Payments” which shall mean an amount equal to the Base Rent and Additional Rent
and other payments provided for in this Lease which would have become due and
owing hereunder from time to time during the unexpired Term after the effective

33



--------------------------------------------------------------------------------



 



date of the termination, but for such termination, less the Base Rent and
Additional Rent and other payments, if any, actually collected by Landlord and
allocable to the Premises. If Landlord elects to pursue Indemnity Payments in
lieu of the amount recoverable under clause (A) of this subparagraph (iii),
above, Tenant shall, on demand, make Indemnity Payments monthly, and Landlord
may sue for all Indemnity Payments at any time after they accrue, either
monthly, or at less frequent intervals. Tenant further agrees that Landlord may
bring suit for Indemnity Payments at or after the end of the Term as originally
contemplated under this Lease, and Tenant agrees that, in such event, Landlord’s
cause of action to recover the Indemnity Payments shall be deemed to have
accrued on the last day of the Term as originally contemplated.
     (iv) If Landlord re-enters and repossesses the Premises, Landlord may
remove all persons and effects there from, by summary proceeding, ejectment or
other legal action. Landlord shall have no liability by reason of any such
re-entry, repossession or removal.
     (v) Landlord may recover from Tenant, to the extent permitted under the
laws of the Commonwealth of Virginia, the value and/or cost of all concessions
made to or for the benefit of Tenant under this Lease.
     (vi) Subject to Section 19.1, Landlord may recover from Tenant, to the
extent not already recovered pursuant to the preceding subparagraphs of this
Section 22.2, any other amount (not recoverable from a replacement tenant) which
is necessary to compensate Landlord for economic damages sustained by Landlord
and caused by Tenant’s failure to perform Tenant’s obligations under this Lease,
including, without limitation, any costs or expenses incurred by Landlord:
(i) in retaking possession of the Premises; (ii) in maintaining, repairing,
preserving, restoring, replacing, cleaning, altering or rehabilitating the
Premises or a portion thereof, including expenses incurred in performing such
acts in connection with any reletting to a new tenant or tenants; (iii) for
leasing commissions incurred in connection with any reletting to a new tenant or
tenants; and/or (iv) for any other costs incurred by Landlord in reletting the
Premises.
     22.3. Rights Upon Possession. If Landlord takes possession pursuant to this
Article, with or without this Lease, Landlord may, at its option, enter into the
Premises, remove Tenant’s Alterations, signs, personal property, equipment and
other evidences of tenancy, and store them at Tenant’s risk and expense or
dispose of them as Landlord may see fit, and take and hold possession of the
Premises; provided, however, that if Landlord elects to take possession only
without terminating this Lease, such entry and possession shall not terminate
this Lease or release Tenant or any Guarantor, in whole or in part, from the
obligation to pay the Rent reserved hereunder for the full Term or from any
other obligation under this Lease or any guaranty thereof. Landlord shall use
reasonable efforts to relet the Premises and mitigate its damages.
     22.4. No Waiver. If Landlord shall institute proceedings against Tenant and
a compromise or settlement thereof shall be made, the same shall not constitute
a waiver of any other covenant, condition or agreement herein contained, nor of
any of Landlord’s rights hereunder. No waiver by Landlord of any breach shall
operate as a waiver of such covenant, condition or agreement, or operate as a
waiver of such covenant, condition or agreement itself, or of any subsequent
breach thereof. No payment of Rent by Tenant or acceptance of Rent by Landlord
shall operate as a waiver of any breach or default by Tenant under this Lease.
No payment by Tenant or receipt by Landlord of a lesser than the monthly
installment of Rent herein stipulated shall be deemed to be other than a payment
on account of the earliest unpaid Rent, nor shall any endorsement or statement
on any check or communication accompanying a check for the payment of Rent be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such Rent or to
pursue any other

34



--------------------------------------------------------------------------------



 



remedy provided in this Lease. No re-entry by Landlord, and no acceptance by
Landlord of keys from Tenant, shall be considered an acceptance of a surrender
of the Lease.
     22.5. Right of Landlord to Cure Tenant’s Default. If an Event of Default
shall occur, then Landlord may (but shall not be obligated to) make such payment
or do such act to cure the Event of Default, and charge the amount of the
expense thereof, together with interest thereon at the Interest Rate, to Tenant.
Such payment shall be due and payable upon demand; however, the making of such
payment or the taking of such action by Landlord shall not be deemed to cure the
Event of Default or to stop Landlord from the pursuit of any remedy to which
Landlord would otherwise be entitled. Any such payment made by Landlord on
Tenant’s behalf shall bear interest until paid at the Interest Rate.
     22.6. Late Payment. If Tenant fails to pay any Rent within five (5) days
after such Rent becomes due and payable, Tenant shall pay to Landlord a late
charge of five percent (5%) of the amount of such overdue Rent. In addition, any
such late Rent payment shall bear interest from the date such Rent became due
and payable to the date of payment thereof by Tenant at the Interest Rate. Such
late charge and interest shall be due and payable within two (2) days after
written demand from Landlord. If Landlord fails to pay any amount rightfully due
Tenant hereunder within five (5) days after such payment becomes due and
payable, Landlord shall pay to Tenant a late charge of five percent (5%) of the
amount of such overdue payment. In addition, any such late payment shall bear
interest from the date such payment became due and payable to the date of
payment thereof by Landlord at the Interest Rate. Such late charge and interest
shall be due and payable within two (2) days after written demand from Tenant.
     22.7. Landlord Default. If Landlord shall fail to keep or perform any of
its obligations under this Lease, then Tenant shall have the right, in its sole
discretion, to pursue any legal remedies available to it as set forth in this
Lease and/or under applicable law.
     22.8. Tenant’s Right on Certain Landlord Defaults. ***

35



--------------------------------------------------------------------------------



 



***

36



--------------------------------------------------------------------------------



 



***
ARTICLE 23
MORTGAGES
     23.1. Subordination. This Lease is subject and subordinate to all ground or
underlying leases and to any first Mortgage(s) which may now or hereafter affect
such lease or the Land and to all renewals, modifications, consolidations,
replacements, and extensions thereof. This subordination shall be
self-operative; however, in confirmation thereof, Tenant shall execute promptly
any instrument that Landlord or any first Mortgagee may reasonably request
confirming such subordination, provided that such subordination shall not
obligate Tenant to additional or different terms other than as provided in this
Lease, and provided that any such instrument contains “non-disturbance” language
reasonably satisfactory to Tenant. Notwithstanding the foregoing, before any
foreclosure sale under a Mortgage, the Mortgagee shall have the right to
subordinate the Mortgage to this Lease, and, in the event of a foreclosure, this
Lease shall then continue in full force and effect and Tenant shall attorn to
and recognize as its landlord the purchaser of Landlord’s interest under this
Lease. Tenant shall, upon the request of a Mortgagee or purchaser at
foreclosure, execute, acknowledge and deliver any instrument that as for its
purpose and effect the subordination (as provided above) of the lien of any
Mortgage to this Lease or

37



--------------------------------------------------------------------------------



 



Tenant’s attornment to such purchaser. No Mortgagee or purchaser at foreclosure
shall be bound by (i) any payment of Base Rent or Additional Rent made for more
than one (1) month in advance or any amendment or modification of this Lease
made without the consent of such Mortgagee.
     23.2. Mortgagee Protection. Tenant agrees to give any Mortgagee by
certified mail, return receipt requested, a copy of any notice of default served
upon Landlord, provided that before such notice Tenant has been notified in
writing of the address of such Mortgagee. Tenant further agrees that if Landlord
shall have failed to cure such default within the time provided for in this
Lease, then, except as to any matter dealt with pursuant to Section 22.8 above
(in which event such Mortgagee shall have the same right to cure the default
under the same time limitations as Landlord, all as set forth in Section 22.8,
such opportunity to run concurrently with and not subsequent to Landlord’s
opportunity to cure such default), Mortgagee shall have an additional thirty
(30) days within which to cure such default; provided, however, that if such
default cannot be reasonably cured within that time, then such Mortgagee shall
have such additional time as may be necessary to cure such default so long as
Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, without limitation, the commencement of
foreclosure proceedings, if necessary), in which event this Lease shall not be
terminated or Rent abated while such remedies are being so diligently pursued.
     23.3. [Reserved].
     23.4. Subordination, Non-Disturbance and Attornment Agreement. Landlord
shall obtain a Subordination, Non-Disturbance and Attornment Agreement from any
current or future Mortgagee on such Mortgagee’s customary form, such form to
contain terms and conditions reasonably satisfactory to each of Landlord,
Tenant, and such Mortgagee.
ARTICLE 24
SURRENDER; HOLDING OVER
     24.1. Surrender of the Premises. Tenant shall peaceably surrender the
Premises to Landlord on the Expiration Date or earlier termination of this
Lease, in broom-clean condition and in as good condition as when Tenant took
possession, including, without limitation, the repair of any damage to the
Premises caused by the removal of any of Tenant’s personal property or trade
fixtures from the Premises, except for reasonable wear and tear and loss by fire
or other casualty not caused by Tenant or its Agents. Subject to Section 13.2,
Tenant shall have no obligation to restore the Premises to its original
condition upon the expiration of this Lease. Any of Tenant’s personal property
left on or in the Premises, the Building, or the Common Area after the
Expiration Date or earlier termination of this Lease shall be deemed to be
abandoned, and, at Landlord’s option, title shall pass to Landlord under this
Lease.
     24.2. Holding Over. In the event that Tenant shall not immediately
surrender the Premises to Landlord on the Expiration Date or earlier termination
of this Lease, Tenant shall be deemed to be a month to month tenant upon all of
the terms and provisions of this Lease, except the monthly Base Rent shall be
the following percentages of the monthly Base Rent in effect during the last
month of the Term: one hundred twenty-five percent (125%) for the first month of
such tenancy and one hundred fifty percent (150%) for each month thereafter.
Notwithstanding the foregoing, if Tenant shall hold over after the Expiration
Date or earlier termination of this Lease, and Landlord shall desire to regain
possession of the Premises, then Landlord may forthwith re-enter and take
possession of the Premises. Tenant shall indemnify Landlord against all
liabilities and damages sustained by Landlord by reason of such retention of
possession. Notwithstanding the foregoing, in the event the parties are engaged
in bona fide

38



--------------------------------------------------------------------------------



 



negotiations for an extension or renewal of this Lease (as evidenced from the
written proposals being exchanged), the increased holdover rent provisions shall
not become effective until the first (1st) day of the fourth (4th) month
following the Expiration Date.
ARTICLE 25
QUIET ENJOYMENT
     Landlord covenants that as long as there is no Event of Default, Tenant
shall during the Term peaceably and quietly occupy and enjoy possession of the
Premises without molestation or hindrance by Landlord or any party claiming
through or under Landlord, subject to the provisions of this Lease.
ARTICLE 26
TENANTS COVENANTS REGARDING HAZARDOUS MATERIALS
     26.1. Definition. As used in this Lease, the term “Hazardous Material”
means any flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “infectious wastes,” “hazardous materials” or “toxic substances” now or
subsequently regulated under any federal, state or local laws, regulations or
ordinances including, without limitation, oil, petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.
     26.2. General Prohibition. Tenant shall not cause or permit any Hazardous
Material to be generated, produced, brought upon, used, stored, treated,
discharged, released, spilled or disposed of on, in, under or about the
Premises, the Building or the Land by Tenant or its Agents, affiliates,
sublessees or assignees without the prior written consent of Landlord. Landlord
shall be entitled to take into account such factors or facts as Landlord may in
its good faith business judgment determine to be relevant in determining whether
to grant, condition or withhold consent to Tenant’s proposed activity with
respect to Hazardous Material, and expressly subject to Article 19, Tenant shall
indemnify, defend and hold Landlord harmless from any and all actions
(including, without limitation, remedial or enforcement actions of any kind,
administrative or judicial proceedings, and orders or judgments arising out of
or resulting there from), costs, claims, damages (including, without limitation,
punitive damages), expenses (including, without limitation, attorneys’,
consultants’ and experts’ fees, court costs and amounts paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal or bodily injury, property damage, contamination of, or adverse effects
upon, the environment, water tables or natural resources), liabilities or losses
arising from a breach of this prohibition by Tenant, its Agents, affiliates,
sublessees or assignees. In no event, however, shall Landlord be required to
consent to the installation or use of any storage tanks in, on, or under the
Premises, the Building, or the Land. If Landlord consents to the generation,
production, use, storage, treatment or disposal of Hazardous Materials in or
about the Premises by Tenant, its Agents, affiliates, sublessees or assignees,
then, in addition to any other requirements or conditions that Landlord may
impose in connection with such consent, (1) Tenant promptly shall deliver to
Landlord copies of all permits, approvals, filings, and reports reflecting the
legal and proper generation, production, use, storage, treatment or disposal of
all Hazardous Materials generated, used, stored, treated or removed from the
Premises, the Building and the Land and, upon

39



--------------------------------------------------------------------------------



 



Landlord’s request, copies of all hazardous waste manifests relating thereto,
and (2) upon expiration or earlier termination of this Lease, Tenant shall cause
all Hazardous Materials arising out of or related to the use or occupancy of the
Premises by Tenant or its Agents, affiliates, sublessees or assignees to be
removed from the Premises, the Building and the Land and transported for use,
storage or disposal in accordance with all applicable laws, regulations and
ordinances and Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord of the same.
     Notwithstanding the foregoing, Tenant and its assignees, subtenants and
licensees shall be permitted to store reasonable amounts of Hazardous Materials
that are typically used in business operations similar in type and nature to the
business operations of Tenant such as ordinary cleaners, solvents, lubricants,
printer and duplication supplies and similar materials, together with
generators, fuel and batteries and all supplies in respect thereof
(collectively, the “Permitted Materials”) provided such Permitted Materials are
properly used, stored, handled and disposed of in a manner and location meeting
all Environmental Laws. Any such use, storage and disposal shall be subject to
all of the terms of this Section (except for the terms prohibiting the same),
and Tenant shall be responsible for obtaining any required permits and paying
any fees and providing any testing required by any governmental authority with
respect to the Permitted Materials. If Landlord in its reasonable opinion
determines that said Permitted Materials are being improperly stored, used,
handled or disposed of, then Tenant shall immediately take such corrective
action as may be reasonably required by Landlord. Should Tenant fail to commence
such corrective action within two (2) business days and complete such corrective
action within ten (10) business days (or (i) such longer period as may be
necessary in the exercise by Tenant of best efforts to complete such corrective
action without delay, or (ii) such shorter period as may be appropriate in the
event of an emergency), Landlord shall have the right (but not the obligation)
to perform such work on Tenant’s behalf and at Tenant’s sole expense, and Tenant
shall promptly reimburse Landlord for any and all costs associated with said
work.
     26.3. Notice. In the event that Hazardous Materials are discovered upon,
in, or under the Premises, the Building or the Land and any governmental agency
or entity having jurisdiction over the Premises, the Building or the Land
requires the removal of such Hazardous Materials, Tenant shall be responsible
for removing such of those Hazardous Materials placed upon the Premises,
Building or Land by Tenant or its Agents, affiliates, sublessees or assignees
but not those of its predecessors. Notwithstanding the foregoing, Tenant shall
not take any remedial action in or about the Premises, the Building or the Land,
nor enter into any settlement agreement, consent decree or other compromise with
respect to any claims relating to any Hazardous Material in any way connected
with the Premises, the Building or the Land without first notifying Landlord of
Tenant’s intention to do so and affording Landlord the opportunity to appear,
intervene or otherwise appropriately assert and protect Landlord’s interest with
respect thereto. Tenant immediately shall notify Landlord in writing of: (i) any
spill, release, discharge or disposal of any Hazardous Material in, on or under
the Premises, the Building, the Land or any portion thereof, (ii) any
enforcement, cleanup, removal or other governmental or regulatory action
instituted, contemplated or threatened (if Tenant has notice thereof) pursuant
to any Hazardous Materials Laws; (iii) any claim made or threatened by any
person against Tenant, the Premises, the Building or the Land relating to
damage, contribution, cost recovery, compensation, loss or injury resulting from
or claimed to result from any Hazardous Materials; and (iv) any reports made to
any environmental agency or entity arising out of or in connection with any
Hazardous Materials in, on, under or about or removed from the Premises, the
Building or the Land, including any complaints, notices, warnings, reports or
asserted violations in connection therewith. Tenant also shall supply to
Landlord as promptly as possible, and in any event within five (5) business days
after Tenant first receives or sends the same, copies of all claims, reports,
complaints, notices, warnings or asserted violations relating in any way to the
Premises, the Building, the Land or Tenant’s use or occupancy thereof.

40



--------------------------------------------------------------------------------



 



     26.4. Landlord Hazardous Materials Obligation. Landlord shall indemnify and
hold harmless Tenant of and from any and all costs and expenses incurred or
suffered by Tenant, or asserted by a third party against Tenant, directly or
indirectly due to the presence or removal of, or failure to remove, Hazardous
Materials generated, accumulated, stored or released by anyone other than Tenant
in or about the Building.
     26.5. Survival. The respective rights and obligations of Landlord and
Tenant under this Article 26 shall survive the expiration or earlier termination
of this Lease without limitation.
ARTICLE 27
MISCELLANEOUS
     27.1. No Representation by Landlord. Tenant acknowledges that neither
Landlord or its Agents nor any broker has made any representation or promise
with respect to the Premises, the Building, the Land or the Common Area, except
as herein expressly set forth, and no rights, privileges, easements or licenses
are acquired by Tenant except as herein expressly set forth. Tenant, by taking
possession of the Premises shall accept the Premises and the Building “AS IS,”
subject to Landlord delivering the Premises in the condition required by
Section 3.3 and Latent Defects.
     27.2. No Partnership. Nothing contained in this Lease shall be deemed or
construed to create a partnership or joint venture of or between Landlord and
Tenant, or to create any other relationship between Landlord and Tenant other
than that of landlord and tenant.
     27.3. Brokers. Other than Brokers, who Landlord shall pay a commission in
connection with procuring this Lease pursuant to a separate written agreement,
Landlord and Tenant each represents and warrants to the other that it has not
employed any broker, agent, or finder relating to this Lease. Landlord shall
indemnify and hold Tenant harmless, and Tenant shall indemnify and hold Landlord
harmless, from and against any claim for brokerage or other commission arising
from or out of any breach of the indemnitor’s representation and warranty.
     27.4. Estoppel Certificate. Tenant shall, without charge, at any time and
from time to time, within fifteen (15) days after request therefor by Landlord,
Mortgagee, any bona fide purchaser of the Land or the Building, execute,
acknowledge and deliver to such requesting party a written estoppel certificate
certifying, as of the date of such estoppel certificate, the following: (i) that
this Lease is unmodified and in full force and effect (or if modified, that the
Lease is in full force and effect as modified and setting forth such
modifications); (ii) that the Term has commenced (and setting forth the
Commencement Date and Expiration Date); (iii) that Tenant is presently occupying
the Premises; (iv) the amounts of Base Rent and Additional Rent currently due
and payable by Tenant; (v) that any Alterations required by the Lease to have
been made by Landlord have been made to the satisfaction of Tenant; (vi) that
there are no existing set-offs, charges, liens, claims or defenses against the
enforcement of any right hereunder, including without limitation, Base Rent or
Additional Rent (or, if alleged, specifying the same in detail); (vii) that no
Base Rent (except the first installment thereof) has been paid more than thirty
(30) days in advance of its due date; (viii) that Tenant has no knowledge of any
then uncured default by Landlord of its obligations under this Lease (or, if
Tenant has such knowledge, specifying the same in detail); (ix) that Tenant is
not in default (or if Tenant has such knowledge, specifying the same in detail);
(x) that the address to which notices to Tenant should be sent is as set forth
in the Lease (or, if not, specifying the correct address); and (xi) any other
reasonable certifications reasonably requested by Landlord. In addition, unless
Tenant (or the entity that owns one hundred percent (100%) of Tenant) is a

41



--------------------------------------------------------------------------------



 



public company and its financial statements are publicly available, within ten
(10) days after request by Landlord, Tenant shall deliver to Landlord audited
financial statements of Tenant for its most recently ended fiscal year and
interim unaudited financial statements for its most recently ended quarter, such
non-public financial statements shall be held in confidence by Landlord, any
Mortgagee, or any bona fide purchaser of the Land or the Building.
     27.5. Waiver of Jury Trial. Landlord and Tenant each hereby waive trial by
jury in any action, proceeding or counterclaim brought by Landlord or Tenant
with respect to any matter whatsoever arising out of or in any way connected
with this Lease, the relationship of Landlord and Tenant hereunder or Tenant’s
use or occupancy of the Premises. In the event Landlord commences any
proceedings for nonpayment of Rent, Tenant shall not interpose any
counterclaims. This shall not, however, be construed as a waiver of Tenant’s
right to assert such claims in any separate action brought by Tenant.
     27.6. Notices. All notices or other communications hereunder shall be in
writing and shall be deemed duly given if delivered in person, the next business
day if delivered by a nationally recognized overnight delivery service, or upon
the earlier of receipt, if mailed by certified or registered mail, or three
(3) days after certified or registered mailing, return receipt requested,
postage prepaid, addressed and sent, if to Landlord to Landlord’s Address
specified in Section 1.16 or if to Tenant to Tenant’s Address specified in
Section 1.17 and to such other addresses as the parties may specify by written
notice given pursuant to this Section. Landlord and Tenant may from time to time
by written notice to the other designate another or additional address for
receipt of future notices.
     27.7. Invalidity of Particular Provisions. If any provisions of this Lease
or the application thereof to any person or circumstances shall to any extent be
invalid or unenforceable, the remainder of this Lease, or the application of
such provision to persons or circumstances other than those to which it is
invalid or unenforceable, shall not be affected thereby, and each provision of
this Lease shall be valid and be enforced to the full extent permitted by law.
     27.8. Gender and Number. All terms and words used in this Lease, regardless
of the number or gender in which they are used, shall be deemed to include any
other number or gender as the context may require.
     27.9. Benefit and Burden. Except as otherwise expressly provided, the
provisions of this Lease shall be binding upon, and shall inure to the benefit
of, the parties hereto and each of their respective representatives, heirs,
successors and assigns. Landlord may freely and fully assign its interest
hereunder.
     27.10. Entire Agreement. This Lease (which includes the Exhibits and Rider
attached hereto) contains and embodies the entire agreement of the parties
hereto, and no representations, inducements, or agreement, oral or otherwise,
between the parties not contained in this Lease shall be of any force or effect.
This Lease (other than the Rules and Regulations, which may be changed from time
to time as provided herein) may not be modified, changed or terminated in whole
or in part in any manner other than by an agreement in writing duly signed by
Landlord and Tenant.
     27.11. Authority. The person executing this Lease on behalf of Tenant
hereby represents and warrants that Tenant is a duly formed and validly existing
corporation, in good standing, qualified to do business in the Commonwealth of
Virginia; that the Tenant has full power and authority to enter into this Lease
and that he or she is authorized to execute this Lease on behalf of the Tenant;
that all action required to authorize Tenant and such person to enter into this
Lease has been duly taken; that Tenant is not, and the entities or individuals
constituting Tenant or which may own or control Tenant or which may

42



--------------------------------------------------------------------------------



 



be owned or controlled by Tenant are not, among the individuals or entities
identified on any list compiled by the U.S. Government for the purpose of
identifying suspected terrorists, and Tenant is not engaging in the transaction
on behalf of any such individual or entity; and that Tenant is not in violation
of any anti-money laundering law. The person executing this Lease on behalf of
Landlord hereby represents and warrants that Landlord is a duly formed and
validly existing corporation, in good standing, qualified to do business in the
Commonwealth of Virginia; that the Landlord has full power and authority to
enter into this Lease and that he or she is authorized to execute this Lease on
behalf of the Landlord; that all action required to authorize Landlord and such
person to enter into this Lease has been duly taken; that Landlord is not, and
the entities or individuals constituting Landlord or which may own or control
Landlord or which may be owned or controlled by Landlord are not, among the
individuals or entities identified on any list compiled by the U.S. Government
for the purpose of identifying suspected terrorists, and Landlord is not
engaging in the transaction on behalf of any such individual or entity; and that
Landlord is not in violation of any anti-money laundering law.
     27.12. Attorneys’ Fees. If, as a result of any default of Landlord or
Tenant in its performance of any of the provisions of this Lease, the other
party uses the services of an attorney in order to secure compliance with such
provisions or recover damages therefor, or to terminate this Lease or evict
Tenant, the non-prevailing party shall reimburse the prevailing party upon
demand for any and all attorneys’ fees and expenses so incurred by the
prevailing party.
     27.13. Interpretation. This Lease is governed by the laws of the
Commonwealth of Virginia.
     27.14. No Personal Liability: Sale. Neither Landlord nor its Agents,
whether disclosed or undisclosed, shall have any personal liability under any
provision of this Lease. In the event of a judgment in favor of Tenant which
remains unpaid, Tenant’s right of redress, execution and levy shall be limited
to the equity of Landlord in the Building as described in Article 1 hereof,
which shall be deemed to include proceeds actually received by Landlord from any
sale of the Building (net of all expenses of sale), insurance or condemnation
proceeds (subject to the rights of any Mortgagees), and rental income from the
Building (net of all expenses) to the extent all of the foregoing are held in an
account for Landlord and have not been applied or distributed by Landlord in the
ordinary course of business (i.e., not as a fraud against creditors). In the
event that the original Landlord hereunder, or any successor owner of the
Building, shall sell or convey all of that party’s right, title and interest in
and to the Building, all liabilities and obligations on the part of the party so
selling or conveying under this Lease occurring thereafter shall terminate as of
the day of such sale, and thereupon all such liabilities and obligations shall
be binding on the new owner. Tenant agrees to attorn to such new owner following
receipt of written notice of the existence of such new owner and Tenant shall
not be liable for any payments of any amounts due from Tenant hereunder actually
paid by Tenant to any prior landlord prior to receipt of such written notice.
     27.15. Time of the Essence. Time is of the essence as to both Landlord’s
and Tenant’s obligations contained in this Lease.
     27.16. Force Majeure. Except as hereafter provided, neither Landlord nor
Tenant shall be considered to be in default of an obligation under this Lease
nor liable for loss or damage for failure to perform an obligation (nor shall
the other party be released from any of its obligations under this Lease if the
non-performing party is delayed in performing an obligation), where the
performance of such obligation by the non-performing party is delayed as a
result of event of “Force Majeure” which shall mean any acts of God, strikes,
lockouts, labor difficulties, materials shortages, moratoria, explosions,
sabotage, accidents, riots, civil commotions, acts of war, results of any
warfare or warlike conditions in

43



--------------------------------------------------------------------------------



 



this or any foreign country, fire or casualty, unusually inclement weather,
unusual governmental delays, legal requirements, energy shortages or other
causes beyond the reasonable control of the non-performing party, provided that
in no event shall (i) financial inability be considered an event of Force
Majeure, and (ii) in no event shall Force Majeure excuse the timely performance
by the parties’ respective monetary obligations under this Lease.
     27.17. Headings. Captions and headings are for convenience of reference
only.
     27.18. Memorandum of Lease. Tenant shall, at the request of Landlord,
execute and deliver a memorandum of lease in recordable form. Tenant shall not
record such a memorandum or this Lease without Landlord’s consent. In the event
Tenant requests recordation of a memorandum of this Lease, Tenant shall be
obligated to pay all costs, fees and taxes, if any, associated with such
recordation.
     27.19. Effectiveness. The furnishing of the form of this Lease shall not
constitute an offer and this Lease shall become effective upon and only upon its
execution by and delivery to each party hereto.
     27.20. [Reserved].
     27.21. Deed of Lease. For purposes of Section 55 2, Code of Virginia
(1950), as amended, this Lease is and shall be deemed to be a deed of lease. For
purposes of Section 55 218.1, Code of Virginia (1950), as amended, Landlord’s
resident agent is CT Corporation System, 4701 Cox Road, Suite 301, Glen Allen,
Virginia 23060-6802.
     27.22. BOMA Standards. The rentable area in the Building and in the
Premises has been determined by the Building’s architect and as of the date
hereof is in accordance with a modified version of the 1996 BOMA (ANSI
265.1-1996) calculation methodology.
ARTICLE 28
RENEWAL OPTIONS
     Landlord hereby grants to Tenant the conditional right, exercisable at
Tenant’s option, to renew the term of this Lease for two (2) successive terms of
five (5) years each (each, a “Renewal Term”). If exercised, and if the
conditions applicable thereto have been satisfied, the first such Renewal Term
(the “First Renewal Term”) shall commence immediately following the end of the
initial Term provided in Section 1.3 of this Lease, and the second Renewal Term
(the “Second Renewal Term”) shall commence immediately following the end of the
First Renewal Term. The rights of renewal herein granted to Tenant shall be
subject to, and shall be exercised in accordance with, the following terms and
conditions:
          (i) Tenant shall exercise its right of renewal with respect to a
Renewal Term by giving Landlord written notice of such election not earlier than
eighteen (18) months nor later than twelve (12) months prior to the expiration
of the then current term of this Lease. Within thirty (30) days following
Landlord’s receipt of such notice, Landlord shall provide Tenant with Landlord’s
determination of the market annual base rent, escalation factor and additional
rent which shall be payable during each year of such Renewal Term. The parties
shall have thirty (30) days after delivery of such determination to Tenant in
which to agree on such annual base rent, escalation factor and additional rent.
The parties shall attempt to agree upon an annual base rent payable during the
Renewal Term which would equal one hundred percent (100%) of the applicable
market rent. Among the factors to be considered by the parties during such
negotiations shall be the general office rental market in the Reston/Herndon
area of Fairfax

44



--------------------------------------------------------------------------------



 




County, Virginia (the “Market Area”), the rental rates then being quoted by
Landlord to comparable tenants for comparable space in the Building, and the
rents being charged similar tenants for similar office space in multi-tenanted,
multi-story, first-class office buildings in the Market Area. If during such
thirty (30) day period the parties agree on such annual base rent, escalation
factor and additional rent payable, then they shall promptly execute an
amendment to this Lease stating the rent so agreed upon. If during such thirty
(30) day period the parties are unable, for any reason whatsoever, to agree on
such annual base rent, escalation factor and additional rent payable, then
within ten (10) days thereafter the parties shall each appoint a real estate
broker who shall be licensed in the Commonwealth of Virginia and who specializes
in the field of commercial office space leasing in the Market Area, has at least
ten (10) years of experience and is recognized within the field as being
reputable and ethical (each, a “Reputable Broker”). Such two individuals shall
each determine within ten (10) days after their appointment such annual base
rent, escalation factor and additional rent. If such individuals do not agree on
such items, then the two individuals shall, within five (5) days, render
separate written reports of their determinations and together appoint a third
similarly qualified individual (the “Arbitrator”). The Arbitrator shall within
ten (10) days after his or her appointment select either Landlord’s broker’s
determination or Tenant’s broker’s determination of the annual base rent,
escalation factor and additional rent (this being the Arbitrator’s sole
function) as being closest to the Arbitrator’s determination and shall notify
the parties of such selection. The Arbitrator’s decision shall be final and
conclusive, and binding on Landlord and Tenant. Landlord and Tenant shall each
bear the cost of its broker and shall share equally the cost of the Arbitrator.
Upon determination of the annual base rent, escalation factor and additional
rent payable pursuant to this Section, the parties shall promptly execute an
amendment to this Lease stating the rent so determined.
          (ii) If any renewal notice is not given timely by Tenant, then
Tenant’s right of renewal with respect to the applicable Renewal Term shall
lapse and be of no further force or effect.
          (iii) If a monetary or material non-monetary Event of Default under
this Lease exists on the date Tenant sends a renewal notice or any time
thereafter until a Renewal Term is to commence, then, at Landlord’s election,
such Renewal Term shall not commence and the term of this Lease shall expire at
the expiration of the then current term of this Lease.
          (iv) If Tenant’s right of renewal with respect to the First Renewal
Term lapses for any reason, then Tenant’s right of renewal with respect to the
Second Renewal Term shall similarly lapse and be of no further force or effect.
          (v) If on the date Tenant sends a renewal notice or any time
thereafter until the applicable Renewal Term is to commence, seventy-five (75%)
or more of the square feet of rentable area of the Premises is then being
subleased or assigned, or if this Lease has been terminated with respect to any
such portion, then Tenant’s rights pursuant to this Article shall lapse and be
of no further force or effect.
ARTICLE 29
RIGHT OF FIRST OFFER
     If any space in the Building (“ROFO Space”) becomes available during the
period commencing on the Rent Commencement Date and continuing through that date
which is two (2) years before the then-current scheduled expiration of the Term,
then Tenant shall have a continuing first right to lease each such applicable
ROFO Space on the following terms and conditions:

45



--------------------------------------------------------------------------------



 



          (i) At such time as Landlord elects, Landlord shall notify Tenant in
writing of the availability of any ROFO Space, including the date upon which
such ROFO Space is expected to be available, and Landlord’s determination of the
fair market rental rates, concessions, and other terms and conditions upon which
such space is to be offered to the general public (the “Landlord Availability
Notice”). Tenant shall have fifteen (15) business days after receiving the
Landlord Availability Notice to notify Landlord in writing that Tenant desires
to negotiate with Landlord for a lease of such ROFO Space. If Tenant fails to
timely notify Landlord in writing (“Tenant’s Election Notice”) that Tenant
desires to negotiate with Landlord for a lease of such ROFO Space, then Tenant’s
rights pursuant to this Section with respect to such ROFO Space shall lapse and
be of no further force or effect, unless and until such space shall be leased to
a third party and, thereafter, becomes available. For a period of fifteen
(15) business days after Landlord’s timely receipt of Tenant’s Election Notice,
Tenant shall have the right to negotiate with Landlord regarding the base rent,
escalation factor and additional rent for such ROFO Space. If during such
fifteen (15) business day period the parties agree on such base rent, escalation
factor and additional rent, then they shall promptly execute an amendment to
this Lease stating the base rent, escalation factor and additional rent agreed
upon. If during such fifteen (15) business day period the parties are unable,
for any reason whatsoever, to agree on the base rent, escalation factor and
additional rent for such space, such rent shall be determined as follows. Within
ten (10) days the parties shall each appoint a Reputable Broker. Such two
individuals shall each determine within ten (10) days after their appointment
the annual base rent, escalation factor and additional rent. If such individuals
do not agree on such items, then the two individuals shall, within five (5)
days, render separate written reports of their determinations and together
appoint a third Reputable Broker as an Arbitrator. The Arbitrator shall within
ten (10) days after his or her appointment select either Landlord’s broker’s
determination or Tenant’s broker’s determination of the annual base rent,
escalation factor and additional rent (this being the Arbitrator’s sole
function) as being closest to the Arbitrator’s determination and shall notify
the parties of such selection. The Arbitrator’s decision shall be final and
conclusive, and binding on Landlord and Tenant. Landlord and Tenant shall each
bear the cost of its broker and shall share equally the cost of the Arbitrator.
Upon determination of the annual base rent, escalation factor and additional
rent payable pursuant to this Section, the parties shall promptly execute an
amendment to this Lease stating the rent so determined.
          (ii) Tenant shall have no rights under this Article 29 unless and
until the applicable ROFO Space has been leased by Landlord to an initial tenant
or tenants other than Tenant. Tenant’s rights under this Article 29 are subject
and subordinate to (1) expansion and option rights of other tenants in the
Building in existence as of the date of this Lease, and (2) Landlord’s right to
renew expiring leases pursuant to rights contained in such expiring leases or
pursuant to the mutual agreement of Landlord and tenants under such leases. In
addition to the foregoing, and notwithstanding anything in the Lease to the
contrary, delivery of possession of the ROFO Space to Tenant and commencement of
Tenant’s leasing thereof is and shall be subject to Landlord’s obtaining
possession from any prior tenant or occupant who holds over beyond the
applicable lease expiration date, and Tenant shall have no claim against
Landlord (for damages or otherwise) and Landlord shall have no obligation or
liability for, on account of or with respect to any holdover in all or any
portion of the ROFO Space. Tenant shall accept possession of such ROFO Space and
commence paying rent therefor on the date of such delivery by Landlord. If
Landlord does not deliver such ROFO Space within one hundred twenty (120) days
after the date specified in the Landlord Availability Notice, Tenant is not
obligated to accept possession of such ROFO Space or be obligated, in any
manner, with respect to such ROFO Space.
          (iii) If a monetary or material non-monetary Event of Default under
this Lease exists on the date of the Landlord Availability Notice or at any time
thereafter until the date the ROFO Space is occupied by Tenant, then, at
Landlord’s option, Tenant’s rights pursuant to this Article as to the ROFO Space
set forth in that certain Landlord Availability Notice shall lapse and be of no
further force or effect.

46



--------------------------------------------------------------------------------



 



          (iv) Tenant’s rights of expansion under this Article 29 may be
exercised only by the original Tenant, and may not be exercised by or for the
benefit of any transferee, sublessee or assignee of Tenant; provided, however,
that the right may be exercised by any Permitted Transferee.
          (v) If at any time any portion of the square feet of rentable area of
the Premises has been subleased or assigned, other than to a Permitted
Transferee, or if this Lease has been terminated with respect to any such
portion, then Tenant’s rights pursuant to this Article shall lapse and be of no
further force or effect.
          (vi) Tenant has the right under this Article 29 to lease the entire
ROFO Space identified in Landlord’s Availability Notice only. Tenant has no
right to lease less nor more than the entire ROFO Space so identified.
[signature page follows]

47



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Landlord and Tenant have executed this Deed of Lease as of
the 28th day of February, 2007.

                          LANDLORD:        
 
                        PRESIDENTS PARK II LLC        
 
                   
 
  By:   /s/ M. Green    [SEAL]                      
 
      Name:   M. Green      
 
                   
 
      Title:   EVP & CFO      
 
                   
 
                        TENANT:        
 
                        XO COMMUNICATIONS, LLC        
 
                   
 
  By:   /s/ Deborah Landesman    [SEAL]                      
 
      Name:   Deborah Landesman     
 
                   
 
      Title:   VP of National Real Estate     
 
                   

48



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Floor Plan of Premises
See attached.

A-1-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Work Letter
This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of January ___, 2007 (the “Lease”), by and between PRESIDENTS PARK II
LLC, a Delaware limited liability company (“Landlord”), and XO COMMUNICATIONS,
LLC, a Delaware limited liability company (“Tenant”). Terms used but not defined
in this Exhibit shall have the meaning ascribed to them in the Lease. If there
is any inconsistency between the Lease and this Work Letter, the Lease shall
govern.
     1. Authorized Representatives. (a) Tenant designates Deborah Landesman and
James Perry (or either of them) (“Tenant’s Authorized Representative”) as the
person authorized to initial all plans, drawings, change orders and approvals
pursuant to this Exhibit. Landlord shall not be obligated to respond to or act
upon any such item until such item has been initialed by Tenant’s Authorized
Representative. Landlord hereby approves the Project Solutions Group, Inc. as
the project manager for the purpose of performing the Tenant Improvements.
(b) Landlord designates Michael Jones, Mark Keller, and Gary Siegel (or any of
them) (“Landlord’s Authorized Representative”) as the persons authorized to
initial all plans, drawings, change orders and approvals pursuant to this
Exhibit. Tenant shall not be obligated to respond to or act upon any such item
until such item has been initialed by Landlord’s Authorized Representative.
     2. Landlord’s Drawings. Landlord has provided, or shall, within five
(5) days after full execution of the Lease, provide to Tenant, a CAD drawing of
the existing conditions and the base Building.
     3. Initial Improvements. Except as set forth in Section 3.3 of the Lease,
and to which standard Landlord shall deliver the Premises to Tenant, Landlord
shall not have any obligation with respect to the finishing of the Premises for
Tenant’s use and occupancy. All of the work to be performed in initially
finishing and completing the Premises (collectively, “Tenant Improvements”)
shall be performed by Tenant pursuant to this Exhibit A-2 and Article 13 (and
all other applicable provisions including, without limitation, insurance, damage
and indemnification provisions) of the Lease; provided, however, that all such
work involving (a) tie in of the Premises to the Building fire protection system
shall be performed by a contactor reasonably approved by Landlord, and (b) the
roof of the Building shall be performed by a Firestone Factory Authorized
contractor. In the event the Tenant Improvements require or involve the removal
or destruction of any reusable items (including, without limitation, glass
partitions) from the Premises, Tenant shall cause such reusable items to be
removed from the Premises without damage and shall permit Landlord to remove
such items for storage and future use by Landlord. Tenant acknowledges that the
Tenant Improvements are being accomplished for its own account.
     4. Costs.
     (a) Tenant shall pay all expenses in connection with the Tenant
Improvements, subject to the application of the Improvements Allowance. As part
of such expense, Tenant shall reimburse Landlord for all costs incurred by
Landlord in causing any plans and specifications reviewed by Landlord’s outside
architects and engineers, in respect of any matter that cannot be reviewed by
Landlord’s in-house architectural or engineering staff (which in-house review
shall be performed at no cost to Tenant). Alternatively, Tenant may enter into a
separate agreement (reasonably acceptable to Tenant) between Tenant and such
outside architect or engineer with respect to such services. Any such costs
shall be paid for by Tenant within thirty (30) days after Tenant’s receipt of a
bill therefor, or, at Tenant’s election, in its sole discretion, paid for out of
the Improvements Allowance in accordance with the provisions of Section

A-2-I-1



--------------------------------------------------------------------------------



 



4(b). To the extent not covered by the Improvements Allowance, any amounts
payable by Tenant to Landlord pursuant to this Section 4(a) (i.e., when Tenant
has not entered into a separate agreement as described above) shall be
considered additional rent subject to the provisions of the Lease.
     (b) Landlord shall provide Tenant an allowance (the “Improvements
Allowance”) equal to the product of ***, multiplied by the number of square feet
of rentable area in the Premises. The Improvements Allowance is provided solely
in order to help Tenant finance the hard costs (plus any architectural and
engineering design fees, construction management and permit fees) associated
with the construction of the Tenant Improvements (collectively, the “Allowable
Costs”). The Improvements Allowance shall be disbursed in accordance with the
following process:
          (i) After Tenant has incurred any one or more Allowable Costs (but no
more frequently than monthly), Tenant shall deliver to Landlord the following
(collectively, the “Allowance Request”):
               (A) a written request on the applicable AIA form therefor for
partial payment of the Allowable Costs from the Improvements Allowance, signed
by Tenant’s General Contractor and Tenant’s Authorized Representative, including
a statement that Tenant has incurred Allowable Costs (for which Tenant has not
been paid or reimbursed from the Improvements Allowance) and that the work for
which payment is being requested pursuant to such Allowance Request has been
performed by a contractor approved by Landlord. If a complete Allowance Request
has been performed in accordance with the provisions of the Lease and this Work
Letter;
               (B) a schedule of Allowable Costs for which payment is being
requested;
               (C) copies of detailed and proper invoices comprising the
individual items making up the schedule of Allowable Costs for the Allowable
Costs for which payment is being requested;
               (D) signed partial lien waivers (on Landlord’s form therefor, a
copy of which is attached hereto as Exhibit H-1) from Tenant’s General
Contractor whose invoices are detailed in the schedule set forth in (B) above;
and
               (E) signed final unconditional lien waiver (on Landlord’s form
therefor, a copy of which is attached hereto as Exhibit H-2) from Tenant’s
General Contractor for final Allowance Request.
          (ii) If a complete Allowance Request (complying with the foregoing
requirements) is received by Landlord from Tenant, Landlord shall pay to
Tenant’s General Contractor or the subject vendors the amount(s) properly
covered by the Allowance Request within thirty (30) days after receipt of the
Allowance Request (and satisfaction of the foregoing conditions).
          (iii) Landlord shall not be required to reimburse Tenant for any
invoice or Allowance Request received after December 31, 2008.
     (c) If Tenant fails to utilize the entire Improvement Allowance for the
performance of the Tenant Improvements, then Tenant shall not be entitled to any
credit, cash or otherwise therefor; provided, however, that if the entire
Improvements Allowance is not applied toward or reserved for the cost of the
Tenant Improvements, then, so long as no monetary or material non-monetary Event
of Default exists under the Lease, at Tenant’s request, Tenant shall receive a
credit of such unused portion of

A-2-I-2



--------------------------------------------------------------------------------



 



the Improvements Allowance up to an amount equal to the product of ***,
multiplied by (B) the number of square feet of rentable area in the Premises
(the “Unused Allowance”). Provided Tenant submits copies of detailed and proper
invoices comprising the individual items pursuant to which the Unused Allowance
will be applied, Landlord shall pay Tenant’s General Contractor or the subject
vendors the amount(s) properly payable from the Unused Allowance (up to the
Unused Allowance) for its reasonable, out-of-pocket moving expenses (including,
but not limited to, cabling, related consultant fees, permits and permanently
attached furniture and building signage) incurred by Tenant in moving into the
Premises.
     5. Schedule.
     (a) If Tenant elects to request that any plans and drawings be prepared by
Landlord’s outside architect or engineer (as described in Section 4(a) above)),
such plans and drawings are to be prepared on Tenant’s behalf and Tenant shall
be solely responsible for the timely completion of all plans and drawings and
for their compliance with all Laws. The deadlines specified in this Paragraph 5
shall apply whether plans and drawings are prepared by Landlord’s outside
architect or engineer or an architect or engineer selected by Tenant. All
deadlines must be met in order to allow Landlord sufficient time to review plans
and drawings and discuss with Tenant any changes thereto which Landlord believes
to be necessary or desirable.
     (b) Tenant shall submit to Landlord a final space plan and all
specifications, details, finishes (including, without limitation, paint and
carpet selections), elevations and sections, all as approved by Tenant and
Landlord, on or before June 1, 2007.
     (c) Tenant shall submit to Landlord final architectural, mechanical and
engineering working drawings approved by Tenant and Landlord on or before
September 1, 2007.
     6. Approval. All plans and drawings (and changes thereto) are subject to
the plan approval process set forth in the Lease, including, but not limited to,
those provisions set forth in Article 13 (notwithstanding the fact the Tenant
Improvements are not Alterations under the Lease) and Article 15. Landlord’s
approval shall not constitute either (a) approval of any delay caused by Tenant
or a waiver of any right or remedy that may arise as a result of such delay, or
(b) Landlord’s representation that such approved plans, drawings or changes
comply with all Laws. Except for deficiencies arising due to inaccurate data
provided by Landlord as to the base building structure and systems upon which
Tenant relied in preparing the Final Construction Drawings, any deficiency in
design or construction, although same had prior approval of Landlord, shall be
solely the responsibility of Tenant. All materials and equipment furnished by
Tenant shall be new or like-new and all work shall be done in a first-class
workmanlike manner.
     7. General Requirements.
     (a) Tenant construction shall proceed only on the basis of approved
drawings. Substantial changes that occur during actual construction that differ
from the approved drawings will require alterations at Tenant’s expense to
restore compliance with approved drawings (and any approved changes thereto).
     (b) Upon Landlord’s approval of the Final Construction Drawings, Tenant
shall submit the following:
     1. Names of general contractor (including main office name, address, phone
and fax, and, as soon as it becomes available, project manager name, direct
phone, fax, cell phone and

A-2-I-3



--------------------------------------------------------------------------------



 



email address, superintendent and field supervisor name, direct phone, job
phone, cell phone, fax and email address) and all subcontractors (with full
contact information for office and field supervision as listed above for general
contractor) (all of which shall be subject to Landlord’s reasonable approval);
     2. Proof of contractor’s bond in the name of Tenant’s General Contractor;
     3. Proof of Tenant insurance coverage (to include insurance coverage
required for Tenant’s General Contractor, and any subcontractors and vendors
retained for the purpose of performing the Tenant Improvements);
     4. Proposed completion schedule from Tenant’s General Contractor;
     5. Prior to commencement of the Tenant Improvements, copy of building
permit(s);
     7. Written acknowledgment by Tenant and Tenant’s General Contractor that
the Rules and Procedures for Contractors attached as Schedule II to this
Exhibit A-2 shall be adhered to during the performance of the Tenant
Improvements.
     8. Compliance with Applicable Law. The Tenant Improvements shall conform to
the requirements of Landlord’s and Tenant’s insurers and of the Federal, state
and local governments having jurisdiction over the Premises, shall be performed
in accordance with the terms and provisions of the Lease in a good and
workmanlike manner, in accordance with the approved plans and specifications. If
the Tenant Improvements are not performed as herein required, Landlord shall
have the right, at Landlord’s option, to halt any further performance of the
Tenant Improvements, or to require Tenant to perform the Tenant Improvements as
herein required or to require Tenant to return the Premises to its condition
before such Tenant Improvements.
     9. Mechanic’s and Materialmen’s Liens. If any mechanic’s or materialmen’s
lien is filed against the Premises, the Building or the Land for work done or
claimed to have been done for, or materials claimed to have been furnished to or
for the benefit of, Tenant, such lien shall be discharged of record by Tenant
within ten (10) days after such filing by the payment thereof or the filing of
any bond required by law. If Tenant shall fail to discharge any such lien,
Landlord may (but shall not be obligated to) following written notice to Tenant,
discharge the same, the cost of which shall be paid by Tenant upon demand by
Landlord. Such discharge by Landlord shall not be deemed to waive or release the
default of Tenant in not discharging the same. Neither Landlord’s consent to the
Tenant Improvements nor anything contained in this Work Letter or the Lease
shall be deemed to be the agreement or consent of Landlord to subject Landlord’s
interest in the Premises, the Building or the Land to any mechanic’s or
materialmen’s liens which may be filed in respect of the performance of the
Tenant Improvements.
     10. [Reserved].
     11. Completion of the Tenant Improvements.
          (a) At such time as the Tenant Improvements shall be completed,
Tenant, at its sole cost and expense and without cost to Landlord shall:
               (i) Furnish evidence satisfactory to Landlord that all of the
Tenant Improvements have been completed and paid for in full (and such work has
been accepted by Landlord), that any and all liens therefor that have been or
might be filed have been discharged of record (by

A-2-I-4



--------------------------------------------------------------------------------



 



payment, bond, order of a court of competent jurisdiction or otherwise) or
waived, and that no security interests relating thereto are outstanding;
               (ii) Reimburse Landlord for the cost of any of the Tenant
Improvements performed for Tenant by Landlord at Tenant’s request, to the extent
not covered by the Improvements Allowance;
               (iii) Furnish to Landlord copies of all certifications and
approvals with respect to the Tenant Improvements that may be required from any
governmental authority and any board of fire underwriters or similar body for
the use and occupancy of the Premises;
               (iv) Furnish Landlord with one (1) set of reproducible “as built”
drawings (on CADD file) and two (2) sets of “blue-line” “as built” drawings of
the Premises;
               (v) Furnish to Landlord the insurance required to be provided by
Tenant pursuant to Article 17 of the Lease;
               (vi) Furnish an affidavit from Tenant’s architect certifying that
all work performed in the Premises is in accordance with the working drawings
and specifications approved by Landlord; and
               (vii) Furnish all guaranties and/or warranties in accordance with
this Exhibit.
     (b) Within ninety (90) days after the Tenant Improvements are completed by
Tenant, at its sole cost and expense and without cost to Landlord, shall furnish
to Landlord an HVAC air balancing report (reasonably satisfactory to Landlord).
     12. Work Standards. All of the Tenant Improvements shall be done and
installed in compliance with all applicable laws and in accordance with the
provisions of the Lease, including, but not limited to, the provisions of
Article 13 (notwithstanding the fact the Tenant Improvements are not Alterations
under the Lease) and Article 15.
     13. Permits. As expeditiously as possible, Tenant shall file all
applications, plans and specifications, pay all fees and obtain all permits,
certificates and other approvals required by the jurisdiction in which the
Building is located and any other authorities having jurisdiction in connection
with the commencement and completion of the Tenant Improvements, and diligently
and in good faith pursue same so that all permits and approvals are issued as
soon as practicable. If minor modifications are at any time required by
government authorities to any such plans or specifications, then Tenant shall
make such modifications. At no cost to Landlord, Landlord shall cooperate with
Tenant in obtaining all such permits and other items. Tenant shall obtain a
Non-Residential Use and Occupancy Permit and all other approvals required for
Tenant to use and occupy the Premises and to open for business to the public.
Copies of all building permits/occupancy permits are to be forwarded to
Landlord.
     14. Contractor Insurance. Tenant’s contractors and subcontractors shall be
required to provide, in addition to the insurance required of Tenant pursuant to
Article 17 of the Lease, the following types of insurance:
     (a) Builder’s Risk Insurance. At all times during the period between the
commencement of construction of the Tenant Improvements and the date (the
“Opening Date”) on which Tenant opens the Premises for business with the public
with a valid certificate of occupancy (or use and occupancy permit,

A-2-I-5



--------------------------------------------------------------------------------



 



as applicable) in place, Tenant shall maintain, or cause to be maintained,
casualty insurance in Builder’s Risk Form covering Landlord, Landlord’s
architects, Landlord’s contractor or subcontractor (if any), Tenant and Tenant’s
contractors, as their interest may appear, against loss or damage by fire,
vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all of
the Tenant Improvements in place and all materials stored at the site of the
Tenant Improvements, and all materials, equipment, supplies and temporary
structures of all kinds incident to the Tenant Improvements and builder’s
machinery, tools and equipment, all while forming a part of, or on the Premises,
or when adjacent thereto, while on drives, sidewalks, streets or alleys, all on
a completed value basis for the full insurable value at all times. Said
Builder’s Risk Insurance shall contain an express waiver of any right of
subrogation by the insurer against Landlord, its agents, employees and
contractors.
     (b) Worker’s Compensation. At all times during the period of construction
of the Tenant Improvements, Tenant’s contractors and subcontractors shall
maintain in effect statutory worker’s compensation as required by the
jurisdiction in which the Building is located.
     15. Contractor Liability. Tenant’s contractors or subcontractors or their
respective employees, in the prosecution of the Tenant Improvements, and with
respect to such work, agree to indemnify and save free and harmless Landlord
from and against all losses and/or expenses, including reasonable legal fees and
expenses which they may suffer or pay as the result of claims or lawsuits due
to, because of, or arising out of any and all such injuries or death and/or
damage, whether real or alleged; and Tenant and Tenant’s contractors and/or
subcontractors or their respective insurance companies shall assume and defend
at their own expense all such claims or lawsuits. Tenant agrees to insure this
assumed liability in its policy of Broad Form Commercial General Liability
insurance and the certificate of insurance or copy of the policy that Tenant
will present to Landlord shall so indicate such contractual coverage.
     16. Coordination. Tenant shall schedule and coordinate with Landlord the
construction of the Tenant Improvements (and the means and times of access to
and from the Premises by Tenant and Tenant’s contractors, subcontractors,
deliverymen and agents) so as not to unreasonably interfere with the normal
operations of the Building or the operations of or construction for other
tenants in the Building. Landlord and Tenant shall cooperate to ensure timely
and efficient completion of the Tenant Improvements.
     17. Roof. Roof penetrations by Tenant and roof installation of equipment
and/or structures by Tenant, shall be subject to Article 15 and Section 18.4.
     18. Loads. No item shall be mounted on or hung from the interior or
exterior of the Building by Tenant without Landlord’s prior written approval,
not to be unreasonably withheld, delayed, or conditioned. If Tenant desires to
mount or hang anything, Tenant shall notify Landlord of the loads involved and
shall pay all costs involved.
     19. [Reserved].
     20. Contractor Responsibilities. It shall be Tenant’s responsibility to
cause each of Tenant’s contractors and subcontractors to:
     (a) Maintain continuous protection of any premises adjacent to the Premises
in such a manner (including the use of lights, guardrails, barricades and
dust-proof partitions where required) as to

A-2-I-6



--------------------------------------------------------------------------------



 



prevent any damage to landlord’s work or said adjacent premises by reason of the
performance of the Tenant Improvements.
     (b) Secure (i) all parts of the roof during performance of the Tenant
Improvements on the roof, and (ii) the Land during performance of the Tenant
Improvements required to be performed in connection with the installation of the
Generator by Tenant; in each case, against accidents which may arise due to the
fact the Tenant Improvements are being performed. Tenant’s barricade or other
protective device shall be attractive in appearance, shall obstruct the subject
Tenant Improvements from view, and shall be of materials reasonably approved by
Landlord.
     (c) Comply strictly with the Rules and Regulations and Procedures set forth
in Schedule II to this Exhibit A-2, and Tenant agrees to be responsible for any
violations thereof.
     (d) Remove and dispose of, at Tenant’s sole cost and expense, at least
daily and more frequently if necessary, all debris and rubbish caused by or
resulting from the Tenant Improvements, and upon completion, to remove all
temporary structures, surplus materials, debris and rubbish of whatever kind
remaining on any part of the Building or in proximity thereto which was brought
in or created in the performance of the Tenant Improvements (including stocking
refuse). If at any time Tenant’s contractors and subcontractors shall neglect,
refuse or fail to remove any debris, rubbish, surplus materials, or temporary
structures, Landlord at its sole option may remove the same at Tenant’s expense
without prior notice.
     (e) Use only the Premises for the performance of the Tenant Improvements
and the Permitted Use.
     (f) Guarantee that the work done by it will be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Tenant shall also require that any such contractors
and subcontractors shall be responsible for the replacement or repair without
charge for any and all work done or furnished by or through such contractors or
subcontractors which becomes defective within one (1) year after completion.
Replacement or repair of such work shall include, without charge, all expenses
and damages in connection with such removal, replacement, or repair of all or
any part of such work, or any part of the Building which may have been damaged
or disturbed thereby. All warranties or guarantees as to materials or
workmanship or with respect to the Tenant Improvements shall be contained in the
contract or subcontract, which shall provide that said guarantees or warranties
shall inure to the benefit of both Landlord and Tenant and be directly
enforceable by either of them. Tenant covenants to give to Landlord any
assignment or other assurance necessary to effect such right of direct
enforcement.
     21. Utilities. In connection with utility service to the Premises, all
applications, deposits, installation charges and arrangement for the same
(except those provided by Landlord) shall be the sole responsibility of Tenant.
From and after the Lease Commencement Date, all utility charges shall be paid
pursuant to the terms of the Lease.

             
 
  Initials of:        
 
           
 
  Landlord:        
 
     
 
   
 
           
 
  Tenant:        
 
           

A-2-I-7



--------------------------------------------------------------------------------



 



EXHIBIT A-2
SCHEDULE I
[RESERVED]

A-2-I-1



--------------------------------------------------------------------------------



 



EXHIBIT A-2
SCHEDULE II
RULES AND PROCEDURES FOR CONTRACTORS
FOR
TENANT BUILDOUT AND/OR RENOVATION
PART I – Proper Conduct of Construction Employees and Sub-Contractors
All Construction workers should conduct themselves in a manner appropriate to
business surroundings to including the following:

•   Refrain from using vulgar language or shouting so as not to disturb working
tenants.

•   Use of alcohol or drugs on the job site is not allowed. Any violators shall
be immediately dismissed from the building.

•   No radios/music will be played that can be heard in the common areas of the
building.

•   No smoking is permitted in the building.

•   All food trash will be disposed of daily.

•   Breaks for eating will be within the work area, not in any common areas of
the building.

•   Entry to the building for construction personnel and deliveries shall be
through the rear loading area of the building.

•   Construction personnel will not be allowed to use the building phones.

PART II – General Building Regulations
Construction supervisors shall ensure that the following regulations are
followed:

•   Construction materials may not be left in any portion of a common area that
is utilized by tenants of the building, including hallways and lobby areas.

•   Construction materials may not be placed in such a manner that egress to a
fire doors or to stairwells are obstructed.

•   Contractors will remove their trash and debris daily. The contractor must
provide construction dumpster(s). Building trash containers are not to be used
for construction debris. Failure to properly clean up debris will result in a
cleaning charge to the contractor. (Minimum charge is $50.00).

•   Dumpsters shall be placed in the Landlord designated area.

•   During construction, contractor shall raise blinds and protect them with
plastic so as not to damage them.

A-2-II-1



--------------------------------------------------------------------------------



 



•   Masonite boards will be placed on all carpeted areas of the building and the
freight elevator, when used during trash removal and delivery of supplies.

•   Common areas of the building affected by construction will be vacuumed at
the end of the workday.

•   Prior to demolition, if carpet is to remain in the suite, it should be
protected by heavy plastic cover or removed, stored and re-laid. Failure to
protect carpet or lobby floors will result in a cleaning charge.

•   All doors from the common lobbies and corridors to the construction suite
are to be kept closed at all times.

•   The building is secured after normal business hours. Arrangements for
after-hours entry must be made in advance of need.

•   All work must be performed in compliance with OSHA safety standards

•   Before any drilling, core boring or other structural work is performed, the
contractors will verify the locations of the building’s utility lines or other
obstructions so as not to damage them. Contractors are urged to take all
possible precautions to protect utility lines. X-ray prior to any core drilling
may be required.

•   No utilities or services to tenants are to be cut off or interrupted without
first having requested in writing, and secured, in writing, the permission of
the Landlord’s representative.

•   Landlord shall be notified of all exterior work 24 hours prior to
commencement.

•   Wherever it is deemed necessary to temporarily issue a key to the
contractor, the contractor shall be responsible for controlling possession and
use of the same until returned to the issuing party.

PART III – Elevator Use and Cleaning

  •   All construction materials and tools are to be hauled on the designated
freight elevator only; any violations of this regulation may result in immediate
removal of the contractor from the project.     •   Elevator handrails may not
be used as chairs or supply holders.     •   Use of freight elevator is not
restricted during Building Hours. Use of freight elevator after Building Hours
must be accompanied by the Building Engineer, whom Landlord shall make available
to Tenant upon reasonable advance notice given by Tenant to Landlord. The
designated freight elevator is the only elevator to be used for moving materials
and shall be properly protected with temporary Masonite floor protection.
Protective wall coverings will be provided by Landlord for use by the
contractor. The contractor shall be responsible for the installation and removal
of elevator pads on a daily basis. Contractor is responsible for any damage to
the elevator cab that may occur.     •   Contractor must implement a dust and
debris policy to prevent dust from being tracked or conveyed to any portion of
the building.

A-2-II-2



--------------------------------------------------------------------------------



 



  •   Arrangement must be made with the Building Engineer to place the elevator
on independent service for the hauling of materials. Elevator doors should never
be propped open by any method other than use of the elevator lock-off key.     •
  The contractor will remove all protective materials at the end of the
contractor’s workday.     •   Damage must be reported to the management office
immediately     •   Any damage to the elevator, mechanical or aesthetic
affirmatively shown to be caused by Tenant will be billed to Tenant.

PART IV – Deliveries

•   The loading dock located at the rear of the property is for deliveries only.

•   Deliveries must be coordinated with the Building Engineer or the Management
Office during Building Hours.

•   Deliveries scheduled at times other than regular business hours will require
the presence of the Building Engineer.

PART V – Parking

•   Landlord’s representative shall designate a general construction parking
area. Violators will be towed.

PART VI – Restrooms

•   The Building Engineer will designate a restroom for contractor use.

•   Restrooms on occupied floors, other than the designated restroom, are not to
be used.

•   Restrooms may not be used to clean tools, paintbrushes, etc. A slop sink is
located in the janitor’s closet on each floor. Contractors will clean up after
themselves daily if slop sinks are used.

PART VII – Work Involving Excessive Noise

•   All work involving excessive noise such as drilling, noisy demolition or any
work which may disturb other tenants in the building will be permitted during
non-business hours only, before 8:00 am or after 6:00 pm, Monday through Friday,
or before 8:00 am or after 1:00 pm Saturdays. Manager should be notified of all
work involving excessive noise at least 24 hours in advance.

PART VIII – Mechanical, Electrical and Plumbing Safety

•   All work to be performed on mechanical, electrical or plumbing systems must
be scheduled with the Building Engineer or the Management Office.

•   Lock-out/Tag-out must be used for all electrical work.

A-2-II-3



--------------------------------------------------------------------------------



 



•   If any mechanical, electrical, or plumbing system is already off prior to
the commencement of work, Tenant shall coordinate with the Building Engineer and
determine why the system is off prior to commencing work.

•   The Building Engineer must be present if a Building system-wide condenser
water system needs to be drained.

•   All work involving Building system-wide condenser or domestic water risers,
the shutdown of electrical panels or any other disruptive activity must be
scheduled after regular business hours, and will require the presence of the
Building Engineer.

•   During construction, any exposed HVAC unit should be kept free of all
construction materials, food and drinks. Nothing should be placed on top of or
in front of any units. Contractor will not operate any HVAC equipment without
approval of the Building Engineer. Contractor will be responsible for cost of
maintaining the HVAC filter throughout performance of the Tenant Improvements
and replacing the HVAC filter(s) upon completion of the Tenant Improvements.

PART IX – Fire Annunciation System

•   All fire alarm and sprinkler work must be coordinated with the engineer’s
office at least 24 hours in advance.

•   Contractor shall take all necessary precautions to prevent accidental alarm
of the fire system devices. Before any such device is temporarily incapacitated,
Landlord’s representative shall be advised and contractor will be responsible
for any necessary notification of the Fire Department. ANY CONTRACTOR WHO
ACCIDENTALLY SETS OFF A BUILDING FIRE ALARM WILL BE ASSESSED $500.00 PER
INCIDENT.

•   Any modifications to the building fire alarm system must be coordinated with
the Building Engineer, the Management Office, and the Building Fire Alarm
Contractor.

PART X – Use of Materials that Emit Volatile Organic Compounds (VOCS)

•   Any work involving the use of materials, which emit VOCS, must be scheduled
in advance with the Building Engineer and the Management office.

•   Electrostatic painting, Polymix painting, staining, varnishing, or the use
of oil base paints must be scheduled for evening hours after 8:00 p.m. and
completed prior to 1:00 a.m. or on weekends beginning at 2:00 p.m. on Saturday
and ending prior to 1:00 a.m. Monday morning in occupied buildings.

Materials likely to emit VOCS are:
Adhesives
Paints, varnishes, lacquers
Wood preservatives, stains or other wood finishing products
Waterproofing products
Caulking
Glazing compounds
Joint fillers
Duct sealants

A-2-II-4



--------------------------------------------------------------------------------



 



Carpet seam sealants

•   These materials shall be applied according to the manufacturers
specifications.

•   When using products that may emit VOCS the General Contractor is responsible
for the following:

Performing the work during non business hours
Properly scheduling the work
Properly ventilating the affected area during and after application
Proper disposal of the materials and materials associated with clean-up

•   A copy of the construction schedule is to be provided to the management
office prior to the commencement of work.

•   A copy of the approved Building Permit and inspection approvals will be
provided to the Landlord prior to the commencement of work, and as construction
progresses.

•   Contractor will provide a written list of phone and emergency contact
numbers.

•   Prior to the commencement of work, contractor will provide Material Safety
Data Sheets (MSDS) for all materials to be used during the course of
construction.

•   An approved Certificate of Insurance will be provided to the Landlord prior
to the commencement of work.

•   Contractor will be responsible for any damage to the common areas caused by
construction.

•   Contractor is responsible for labeling all electrical panels affected by the
work.

Signage – Contractor or subcontractor signage may not be displayed in the
building common areas or any of the window glass.
Posting of rules and regulations – A copy of these rules and regulations,
acknowledged and accepted by the General Contractor, must be posted on the job
site in a manner allowing easy access by all workers. It is the General
Contractor’s responsibility to instruct all workers, including subcontractors,
to familiarize themselves with these rules.
Safety – Contractors shall be extremely cognizant of all life safety issues and
shall provide a list of emergency contacts in the event that a representative of
the contractor’s organization must be contacted after hours. In addition to this
contact list, contractors shall provide fire extinguishers at a ratio of one
(1) for each 10,000 square feet of construction area (or as otherwise required
by applicable law) and such fire extinguishers shall be mounted in a visible
area marked properly. Contractors shall comply with all OSHA regulations as well
as all federal, state and district codes relating to workers safety. The
contractor shall review the job site and the job organization for total
compliance to these rules and regulations on a weekly basis and provide a report
to the owner that such review has been performed and any infractions that were
observed during this review. After construction, the contractor will provide
Material Safety Data Sheets for all materials used on-site by the contractor.

A-2-II-5



--------------------------------------------------------------------------------



 



Acknowledged By:
                                        
Date:                     

A-2-II-6



--------------------------------------------------------------------------------



 



EXHIBIT B
RULES AND REGULATIONS
RULES AND REGULATIONS
PRESIDENTS PARK
This Exhibit is attached to and made a part of that certain Lease Agreement
dated as of February ___, 2007 (the “Lease”), by and between PRESIDENTS PARK II
LLC, a Delaware limited liability company (“Landlord”), and XO COMMUNICATIONS,
LLC (“Tenant”). In the event of any conflict or inconsistency between the terms
and conditions of these rules and regulations, as now or hereafter in effect,
and the terms and provisions of the Lease, the terms and provisions of the Lease
shall prevail. In the event of any conflict or inconsistency between the terms
and provisions of these rules and regulations, as now or hereafter in effect,
and plans approved, in writing, by Landlord in respect of the Lease, the plans
so-approved shall prevail.
The following rules and regulations have been formulated for the safety and
well-being of all tenants of the Building. Strict adherence to these rules and
regulations is necessary to guarantee that every tenant will enjoy a safe and
undisturbed occupancy of its premises. Any violation of these rules and
regulations by Tenant shall constitute a default by Tenant under the Lease.
The following rules shall be applicable to all tenants of the Building:
     1. Tenant shall not obstruct or encumber or use for any purpose other than
ingress and egress to and from the Premises any sidewalk, entrance, passage,
court, elevator, vestibule, stairway, corridor, hall or other part of the
Building not exclusively occupied by Tenant. No bottles, parcels or other
articles shall be placed, kept or displayed on window ledges, in windows or in
corridors, stairways or other public parts of the Building. Tenant shall not
place any showcase, mat or other article outside the Premises. Tenant shall keep
all portions of the Premises which are visible from public parts of the
Building’s in a tasteful, neat and orderly condition characteristic of
first-class professional offices, so as not to be offensive to other tenants of
the Building. No desks, bookcases, file cabinets and other furniture shall be
placed against exterior windows.
     2. Landlord shall have the right to control and operate the public portions
of the Building and the facilities furnished for common use of the tenants, in
such manner as Landlord deems best for the benefit of the tenants generally.
Tenant shall not permit the visit to the Premises of persons in such numbers or
under such conditions as to interfere with the use and enjoyment of the
entrances, corridors, elevators and other public portions or facilities of the
Building by other tenants. Tenant shall coordinate in advance with Landlord’s
property management department all construction and oversized deliveries to the
Building so that arrangements can be made to minimize such interference (and
this provision shall not apply to any regular office delivery). Tenant shall not
permit its employees and invitees to congregate in the elevator lobbies or
corridors of the Building. Canvassing, soliciting and peddling in the Building
are prohibited, and Tenant shall cooperate to prevent the same. Public corridor
doors, when not in use, shall be kept closed. Nothing, including mats and trash,
shall be placed, swept or thrown into the corridors, halls, elevator shafts,
stairways or other public or common areas.
     3. Tenant shall not attach, hang or use in connection with any window or
door of the Premises any drape, blind, shade or screen, without Landlord’s prior
written consent. All awnings, drapes projections, curtains, blinds, shades,
screens and other fixtures shall be of a quality, type, design and

B-1



--------------------------------------------------------------------------------



 



color, and shall be attached in a manner, approved in writing by Landlord. Any
Tenant-supplied window treatments shall be installed behind Landlord’s standard
window treatments so that Landlord’s standard window treatments will be what is
visible to persons outside the Building. Drapes (whether installed by Landlord
or Tenant) which are visible from the exterior of the Building shall be cleaned
by Tenant at least once a year, without notice from Landlord, at Tenant’s own
expense.
     4. Tenant shall not use the water fountains, water and wash closets, and
plumbing and other fixtures for any purpose other than those for which they were
constructed, and Tenant shall not place any debris, rubbish, rag or other
substance therein (including, without limitation, coffee grounds).
     5. Tenant shall not construct, maintain, use or operate any electrical
device, wiring or apparatus in connection with a loudspeaker system (other than
an ordinary telephone and paging system) or other sound system, in connection
with any excessively bright, changing, flashing, flickering or moving light or
lighting device, or in connection with any similar device or system outside of
its Premises or within such Premises so that the same can be heard or seen from
outside the Premises. No flashing, neon or search lights shall be used which can
be seen outside the Premises. Only warm white lamps may be used in any fixture
that may be visible from outside the Building or Premises. Tenant shall not
maintain, use or operate within the Premises any space heater.
     6. Tenant shall not bring any bicycle, vehicle, animal, bird or pet of any
kind into the Building, except seeing-eye or hearing-ear dogs for handicapped
persons visiting the Premises. Except while loading and unloading vehicles,
there shall be no parking of vehicles or other obstructions placed in the
loading dock area. Tenant has the right to establish and maintain a bicycle
storage area near the Parking Facility for use by its employees, however,
subject to the prior approval of Landlord, which approval shall not be
unreasonably withheld, conditioned, or delayed.
     7. Except as specifically provided to the contrary in the Lease, Tenant
shall not cook or permit any cooking on the Premises, except for toaster,
toaster ovens, microwave cooking and use of coffee machines by Tenant’s
employees for their own consumption. Tenant shall not cause or permit any
unusual or objectionable odor to be produced upon or emanate from the Premises.
     8. Tenant shall not make any unseemly or disturbing noise or disturb or
interfere with occupants of the Building, whether by the use of any musical
instrument, radio, talking machine or in any other way.
     9. Tenant shall not place on any floor a load exceeding the floor load per
square foot set forth in the Lease. Landlord shall have the right to reasonably
approve the weight, position and manner of installation of safes and other heavy
equipment and fixtures. Landlord shall have the right to repair at Tenant’s
expense any damage to the Premises or the Building caused by Tenant’s moving
property into or out of the Premises or due to the same being in or upon the
Premises or to require Tenant to do the same. Tenant shall not receive into the
Building or carry in the elevators any safes, freight, furniture, equipment or
bulky item except as approved by Landlord, and any such furniture, equipment and
bulky item shall be delivered only through the designated delivery entrance of
the Building and the designated freight elevator at designated times. Tenant
shall remove promptly from any sidewalk adjacent to the Building any furniture,
furnishing, equipment or other material there delivered or deposited for Tenant.
Landlord reserves the right to inspect all freight to be brought into the
Building, except for government classified and confidential client materials,
and to exclude from the Building all freight which violates any of these rules
or the Lease.

B-2



--------------------------------------------------------------------------------



 



     10. Tenant shall not place additional locks or bolts of any kind on any of
the doors or windows, and shall not make any change in any existing lock or
locking mechanism therein, without Landlord’s prior written approval. At all
times Tenant shall provide Landlord with a “master” key for all locks on all
doors and windows. Tenant shall keep doors leading to a corridor or main hall
closed at all times except as such doors may be used for ingress or egress and
shall lock such doors during all times the Premises are unattended. Tenant
shall, upon the termination of its tenancy: (a) restore to Landlord all keys and
security cards to stores, offices, storage rooms, toilet rooms, the Building and
the Premises which were either furnished to, or otherwise procured by, Tenant,
and in the event of the loss of any keys so furnished, Tenant shall pay the
replacement cost thereof; and (b) inform Landlord of the combination of any
lock, safe and vault in the Premises. At Landlord’s request, Landlord’s then
customary charge per key shall be paid for all keys in excess of two (2) of each
type. Tenant’s key system shall be consistent with that for the rest of the
Building.
     11. Except as shown in the Final Construction Drawings, Tenant shall not
install or operate in the Premises any electrically operated equipment or
machinery (other than standard servers, desk-top office equipment, including,
without limitation, desk-top computers and copiers, typewriters, facsimile
machines, printers or other similar equipment used in connection with standard
office operations) without obtaining the prior written consent of Landlord.
Landlord may condition such consent upon Tenant’s payment of additional rent in
compensation for the excess consumption of electricity or other utilities and
for the cost of any additional wiring or apparatus that may be occasioned by the
operation of such equipment or machinery. Landlord shall have the right at any
time and from time to time to designate the electric service providers for the
Building. Tenant shall cooperate with Landlord and such service providers and
shall allow, as reasonably necessary, access to the Building’s electric lines,
feeders, risers, wiring and any other Building machinery. Tenant shall not
install any equipment of any type or nature that will or may necessitate any
changes, replacements or additions to, or changes in the use of, the water
system, heating system, plumbing system, air-conditioning system or electrical
system of the Premises or the Building, without obtaining Landlord’s prior
written consent, which consent may be granted or withheld in Landlord’s sole and
absolute discretion. If any machine or equipment of Tenant causes noise or
vibration that may be transmitted to such a degree as to be objectionable to
Landlord or any tenant in the Building, then Landlord shall have the right to
install at Tenant’s expense vibration eliminators or other devices sufficient to
reduce such noise and vibration to a level satisfactory to Landlord or to
require Tenant to do the same.
     12. All telephone and telecommunications services desired by Tenant shall
be ordered by and utilized at the sole expense of Tenant. Unless Landlord
otherwise requests or consents in writing, all of Tenant’s telecommunications
equipment shall be and remain solely in the Premises and the telephone closet(s)
designated by Landlord. Landlord shall have no responsibility for the
maintenance of Tenant’s telecommunications equipment (including wiring) nor for
any wiring or other infrastructure to which Tenant’s telecommunications
equipment may be connected. Subject to the provisions of the Lease, Tenant shall
not utilize any wireless communications equipment (other than usual and
customary cellular telephones), including antennae and satellite receiver
dishes, at the Premises or the Building, without Landlord’s prior written
consent.
     13. No telephone, telecommunications or other similar provider whose
equipment is not then servicing the Building shall be permitted to install its
lines or other equipment within or about the Building without first securing the
prior written approval of Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord’s approval shall not be deemed any
kind of warranty or representation by Landlord, including, without limitation,
any warranty or representation as to the suitability, competence, or financial
strength of the provider. Without limitation of the foregoing standards, as
specific conditions of any consent: (i) Landlord shall incur no expense
whatsoever with

B-3



--------------------------------------------------------------------------------



 



respect to any aspect of the provider’s provision of its services (including,
without limitation, the costs of installation, materials and services);
(ii) prior to commencement of any work in or about the Building by the provider,
the provider shall supply Landlord with such written indemnities, insurance,
financial statements, and such other items as Landlord reasonably determines and
Landlord shall have reasonably determined that there is sufficient space in the
Building for the placement of the necessary equipment and materials; (iii) the
provider agrees to abide by such rules and regulations, building and other
codes, job site rules and such other requirements as are reasonably determined
by Landlord to be necessary; (iv) the provider shall agree to use existing
building conduits and pipes or use building contractors (or other contractors
approved by Landlord); (v) the provider shall pay Landlord such compensation as
is reasonably determined by Landlord to compensate it for space used in the
building for the storage and maintenance of the provider’s equipment, the fair
market value of a provider’s access to the Building, and the costs which may
reasonably be expected to be incurred by Landlord; (vi) the provider shall agree
to deliver to Landlord detailed “as built” plans immediately after the
installation of the provider’s equipment is complete; and (vii) all of the
foregoing matters shall be documented in a written agreement between Landlord
and the provider on Landlord’s standard form and otherwise reasonably
satisfactory to Landlord.
     14. Landlord reserves the right to exclude from the Building at all times
any person who does not properly identify himself to the Building management or
attendant on duty. Landlord shall have the right to exclude any undesirable or
disorderly persons from the Building at any time. Landlord may require all
persons admitted to or leaving the Building to show satisfactory identification
and to sign a register. Landlord has the right to evacuate the Building in the
event of emergency or catastrophe or for the purpose of holding a reasonable
number of fire drills.
     15. Tenant shall not permit or encourage any loitering in or about the
Premises and shall not use or permit the use of the Premises for lodging,
dwelling or sleeping.
     16. Tenant, before closing and leaving the Premises at the end of each
business day, shall see that all lights and standard office equipment (but not
any non-standard technical equipment) are turned off, including, without
limitation, coffee machines.
     17. Tenant shall not request Landlord’s employees to perform any work or do
anything outside of such employees’ regular duties without Landlord’s prior
written consent. Tenant’s special requirements will be attended to only upon
application to Landlord, and any such special requirements shall be billed to
Tenant in accordance with the schedule of charges maintained by Landlord from
time to time or as is agreed upon in writing in advance by Landlord and Tenant.
Tenant shall not employ any of Landlord’s employees for any purpose whatsoever
without Landlord’s prior written consent. Tenant shall notify Landlord or the
Building manager of any person employed by it to do janitorial work within the
Premises, except for full-time employees of Tenant, prior to such person’s
commencing work, and such person shall, while in the Building and outside of the
Premises, comply with all instructions issued by Landlord or its
representatives.
     18. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. Tenant shall be responsible for any loss or damage resulting
from any deliveries made by or for Tenant.
     19. Tenant shall not install or permit the installation of any wiring for
any purpose on the exterior of the Premises. Landlord will direct electricians
as to where and how telephone and telegraph wires are to be introduced. No
boring or cutting for wires or stringing of wires will be allowed without
written consent of Landlord, as set forth in the Lease. The location of
telephones, call boxes and other

B-4



--------------------------------------------------------------------------------



 



office equipment affixed to the Premises shall be subject to the approval of
Landlord, as set forth in the Lease. All such work shall be effected pursuant to
permits issued by all applicable governmental authorities having jurisdiction.
Tenant shall not do anything, or permit anything to be done, in or about the
Building, or bring or keep anything therein, that will in any way increase the
possibility of fire or other casualty or obstruct or interfere with the rights
of, or otherwise injure or annoy, other tenants, or do anything in conflict with
the valid pertinent laws, rules, or regulations of any governmental authority.
     20. Tenant acknowledges that it is Landlord’s intention that the Building
be operated in a manner which is consistent with the highest standards of
cleanliness, decency and morals in the community which it serves. Toward that
end, Tenant shall not sell, distribute, display or offer for sale any item
which, in Landlord’s judgment, is inconsistent with the quality of operation of
the Building or may tend to impose or detract from the moral character or image
of the Building. Tenant shall not use the Premises for any immoral or illegal
purpose. Tenant shall cooperate with Building employees in keeping the Premises
neat and clean.
     21. Unless otherwise expressly provided in the Lease, Tenant shall not use,
occupy or permit any portion of the Premises to be used or occupied for the
storage, manufacture, or sale of liquor.
     22. Tenant shall purchase or contract for waxing, rug shampooing, venetian
blind washing, interior glass washing, furniture polishing, janitorial work,
removal of any garbage from any dining or eating facility or for towel service
in the Premises, only from contractors, companies or persons reasonably approved
by Landlord.
     23. Tenant shall not remove, alter or replace the ceiling light diffusers,
ceiling tiles or air diffusers in any portion of the Premises without the prior
written consent of Landlord.
     24. Tenant shall not purchase water, ice, coffee, soft drinks, towels, or
other merchandise or services from any company or person whose repeated
violation of Building regulations has caused, in Landlord’s reasonable opinion,
a hazard or nuisance to the Building and/or its occupants.
     25. Tenant shall not pay any employee on the Premises except those actually
employed therein; nor shall Tenant use the Premises as headquarters for large
scale employment of workers for other locations.
     26. Landlord shall have the right, upon written notice to Tenant, to
require Tenant to refrain from or discontinue any on-Premises advertising by
Tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability for offices.
     27. Tenant shall not in any manner deface any part of the Premises or the
Building. Other than ordinary office decorations, no stringing of wires, boring
or cutting shall be permitted except with Landlord’s prior written consent. Any
floor covering installed by Tenant shall have an under layer of felt rubber, or
similar sounddeadening substance, which shall not be affixed to the floor by
cement or any other non-soluble adhesive materials.
     28. Should Tenant’s use and occupancy of the Premises require the
installation of supplemental cooling, Tenant has the right to install, on the
roof and elsewhere, HVAC units of the type that require heat rejection units
(i.e., condensers or dry coolers) on the roof and the capability to install the
appropriate related piping from these heat rejection units to the technical
equipment spaces so that such units can be cooled twenty-four (24) hours per day
without interruption. Tenant agrees to be responsible for fees associated with
placing equipment on the roof of the Building, subject to Section 15.6.

B-5



--------------------------------------------------------------------------------



 



     29. Tenant shall handle its newspapers, “office paper,” garbage, trash and
other waste products in the manner required by applicable law (as the same may
be amended from time to time) whether required of Landlord or otherwise and
shall conform with any recycling plan instituted by Landlord. Landlord shall
have no obligation to accept any waste that is not prepared for collection in
accordance with any such requirements. If Tenant is unable to comply with
Landlord’s standard procedures regarding the internal collection, sorting,
separation and recycling of waste, then, upon reasonable advance notice to
Landlord, Landlord shall use reasonable efforts to arrange for alternative
procedures for Tenant, provided Tenant shall pay Landlord all additional costs
incurred by Landlord with respect thereto.
     30. Tenant shall not bring or keep, or permit to be brought or kept, in the
Building any weapon or flammable, combustible or explosive fluid, chemical or
substance, except as otherwise expressly permitted in the Lease.
     31. Tenant shall comply with all workplace smoking Laws. There shall be no
smoking in bathrooms, elevator lobbies, elevators, terraces, loading docks,
plaza areas, and other common areas.
     32. All wiring and cabling installed by Tenant shall be marked and coded,
in a manner reasonably acceptable to Landlord, to identify such facilities as
belonging to Tenant and the point of commencement and termination of such
facilities. All such cabling and wiring shall, at Landlord’s request, be removed
by Tenant upon the expiration or termination of the Lease if required by the
terms of the Lease or if applicable governmental agencies require removal of
such facilities upon the termination of their use or abandonment.
     33. Landlord may, upon request of Tenant, waive Tenant’s compliance with
any of the rules, provided that (a) no waiver shall be effective unless signed
by Landlord, (b) no waiver shall relieve Tenant from the obligation to comply
with such rule in the future unless otherwise agreed in writing by Landlord,
(c) no waiver granted to any tenant shall relieve any other tenant from the
obligation of complying with these rules and regulations, and (d) no waiver
shall relieve Tenant from any liability for any loss or damage resulting from
Tenant’s failure to comply with any rule. Landlord reserves the right to rescind
any of these rules and make such other and further rules as in the judgment of
Landlord shall from time to time be needed for the safety, protection, care, and
cleanliness of the Building, the operation thereof, the preservation of good
order therein, and the protection and comfort of its tenants, their agents,
employees, and invitees, which rules when made and notice thereof given to a
tenant shall be binding upon it in like manner as if originally herein
prescribed.

B-6



--------------------------------------------------------------------------------



 



EXHIBIT C-1
DECLARATION BY LANDLORD AND TENANT
AS TO DATE OF DELIVERY AND ACCEPTANCE OF
POSSESSION, LEASE COMMENCEMENT DATE, ETC.
THIS DECLARATION is hereby attached to and made a part of the Deed of Lease
dated February ___, 2007 (the “Lease”) between PRESIDENTS PARK II LLC
(“Landlord”) and XO COMMUNICATIONS, LLC (“Tenant”). All terms used in this
Declaration have the same meaning as they have in the Lease.
     (i) Landlord and Tenant do thereby declare that possession of the Premises
was accepted by Tenant on                                         , subject to
the terms and conditions of the Lease;
     (ii) As of the date hereof, the Lease is in full force and effect;
     (iii) The Lease Commencement Date is hereby established to be
                                        ; and
     (iv) The Lease Expiration Date is hereby established to be November 30,
2017 unless the Lease is sooner terminated pursuant to any provision hereof.

                      LANDLORD:    
 
                    PRESIDENTS PARK II LLC    
 
               
 
  By:           [SEAL]              
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
 
               
 
  TENANT:            
 
               
 
  XO COMMUNICATIONS, LLC      
 
  By:           [SEAL]              
 
  Name:                          
 
  Its:                          

C-1



--------------------------------------------------------------------------------



 



EXHIBIT C-2
DECLARATION BY LANDLORD AND TENANT
AS TO RENT COMMENCEMENT DATE
THIS DECLARATION is hereby attached to and made a part of the Deed of Lease
dated February ___, 2007 (the “Lease”) between PRESIDENTS PARK II LLC
(“Landlord”) and XO COMMUNICATIONS, LLC (“Tenant”). All terms used in this
Declaration have the same meaning as they have in the Lease.
     The Rent Commencement Date is hereby established to be
                                         .

                      LANDLORD:    
 
                    PRESIDENTS PARK II LLC    
 
               
 
  By:           [SEAL]              
 
      Name:        
 
         
 
   
 
      Title:        
 
         
 
   
 
               
 
  TENANT:            
 
               
 
  XO COMMUNICATIONS, LLC      
 
  By:           [SEAL]              
 
  Name:                          
 
  Its:                          

C-2-1



--------------------------------------------------------------------------------



 



EXHIBIT D
INSTRUCTIONS FOR PAYMENT OF RENT TO LANDLORD
Mail payments should be sent to:
RPT Presidents Park II LLC
Post Office Box 791390
Baltimore, Maryland 21279-1390
FedEx payments should be sent to:
RPT Presidents Park II LLC
1000 Steward Avenue
Glen Burnie, Maryland 21061
Attention: 791390
Wire Transfer:
RPT Presidents Park II LLC
Sun Trust Bank
Account No. 1000004907340
**Please be advised that all rent payments and/or any other miscellaneous
charges are due on the 1st of each month unless otherwise stated in writing.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
EXERCISE FACILITY CONSENT AND WAIVER OF LIABILITY
In order to use the fitness facilities and equipment located at 13865 Sunrise
Valley Drive, Herndon, Virginia 22071 (the “Building”) (including, without
limitation, the outside basketball court and outside tennis court constructed on
the Land and/or the land adjacent to the Building pursuant to agreements between
Landlord and the owners of the land adjacent to the Building), I hereby certify,
covenant, and agree as follows:
     1. I am in good physical condition and able to use the facilities and
equipment and to participate in any and all exercise and fitness activities
available or to be available. I have a reasonable basis for this opinion due to
examination and/or consultation with my physician. I fully recognize that I am
responsible for knowledge of my own state of health at all times.
     2. I will do all exercise and participate in all activities at my own pace
and at my own risk. I will use good judgment while exercising, will not
overexert, and will follow any instructions concerning exercise procedures. If I
have any questions regarding my workout, I will consult a trained professional.
     3. I acknowledge that the fitness facility is unstaffed. I understand and
acknowledge that neither the owner of the Building (“Owner), nor the property
management company (“Manager”), nor any of their agents, advisors or employees,
represents that its employees, personnel or agents have expertise in diagnosing,
examining or treating medical conditions of any kind of in determining the
effect of any specific exercise on such medical condition.
     4. I understand that in participating in one or more exercises or fitness
activities at the facility, or in use of the equipment or the facility in any
way, there is a possibility of accidental or other physical injury or loss of my
personal property. I agree to assume that risk of any such accident or injury or
loss of property. I hereby release and discharge Owner and Manager, their
respective officers, agents, employees, personnel, partners, directors,
shareholders, affiliates and other representatives, and their successors and
assigns (collectively, the “Released Parties”), from any and all liability, harm
and damage, and waive any and all claims whatsoever, for any injury, accident or
loss in connection with my use of or entry into the facility. In addition, I
hereby agree to defend, indemnify and hold harmless the Released Parties from
any and all costs, claims, liability, harm, damage or expenses resulting from my
use of or entry into the facility or the equipment.
     5. I acknowledge that I have received and read a copy of the current Rules
and Regulations governing the use of the fitness center (a copy of which is
attached hereto). I agree that I will fully comply with all rules and
regulations as they are amended from time to time.

               
Employer Name
      Employee Name (Please Print)
 
             
Suite Number
      Signature
 
             
Telephone
      Date
 
       
Access Key Number:
       
 
 
 
   

E-1



--------------------------------------------------------------------------------



 



FITNESS FACILITY RULES AND REGULATIONS
The following Rules and Regulations are intended to make the Fitness Facility
(“Facility”) at 13865 Sunrise Valley Drive, Herndon, Virginia 22071, as safe,
enjoyable and pleasant as possible for all users of the Facility (“Users”).
These Rules are applicable to all Users and may be changed from time to time by
PRESIDENTS PARK II LLC, a Delaware limited liability company (“Landlord”), or
its managing agent (“Building Manager”), in order to provide for the safe,
orderly and enjoyable use of the Facility’s facilities and equipment.
     1. Use. Users shall use the Fitness Facility and related equipment solely
for weight and cardiovascular training on the equipment provided and shall use
the Court Facilities solely for playing basketball and tennis, as applicable.
Users shall not misuse or use the facilities and related equipment in any manner
which will damage the same. Users shall not install, nor tamper with or remove,
any equipment in the Facility. No person may use the Facility unless he or she
has signed a Waiver of Liability. This Facility is open to tenants only. Guests
are not authorized to use the Facility and users shall not grant access to the
Facility, nor permit the Facility to be used, by any unauthorized persons. Any
User that provides an unauthorized person with access to the Facility will be
prohibited from using the Facility. Each User acknowledges that he or she shall
exercise caution when using the Facility, that the Facility is unstaffed, and
that no security is provided by Landlord. Any suspicious activity should be
reported to the Building Manager.
     2. Hours of Operation. The Facility is open twenty-four hours per day,
seven days per week, except for legal holidays. However, in order to accommodate
thorough cleaning of the Facility, access to certain areas of the Facility may
be limited during cleaning hours, which are currently from 6 p.m. to 9 p.m.,
Monday through Friday. The Facility will not be open for use on legal public
holidays. The Facility may be closed, and its hours of operation modified from
time-to-time, at Landlord’s sole discretion. Tenants will be notified at least
24 hours in advance of any closing, unless such closing is due to emergency.
     3. Clothing. The minimum attire at the facility shall be gym shorts, tee
shirts, socks and tennis shoes. Any conventional exercise attire is permissible,
including leotards and tights, warm-up suits, etc. Sneakers, tennis shoes, or
similar footwear must be worn at all times. Users of the Facility must wear
clean and appropriate attire when in transit to and from the Facility, which may
include, but not be limited to, warm-up suits and sweatsuits.
     4. Conduct. Any conduct which unreasonably interferes with the use or
enjoyment of Facility or the equipment by others, or disrupts or interferes with
the normal, safe, orderly and efficient operation of the Facility or the
equipment, is strictly prohibited. Radios, tape recorders or other similar
personal audio equipment may not be used without headphones. No Tenant shall
make, or permit to be made, any disturbing noises or disturb or interfere with
the occupants of the Building or neighboring buildings or premises or those
having business with them, whether by the use of any musical instrument, radio,
tape recorder, loud speaker or other sound system. After a User completes its
use of a piece of equipment within the Facility, such User shall wipe that piece
of equipment with disinfectant solution provided by the Building Manager. Those
in violation of these rules will be subject to immediate expulsion.
     5. Smoking. Smoking of any kind or any other consumption of tobacco
products is strictly prohibited in the Facility.

E-2



--------------------------------------------------------------------------------



 



     6. Solicitations and Petitions. Solicitation for the sale of any product or
service, or for charitable contributions, and petitions of any kind, are
strictly prohibited.
     7. Identification. Upon request by Landlord’s employee or personnel, users
must present their key for identification purposes. Neither Landlord or the
Building Manager assumes responsibility for lost or stolen keys.
     8. Food and Beverages Prohibited. No food or beverages (other than water or
sports drinks in containers with lids) shall be brought to the Facility. All
food and other beverages are strictly prohibited.
     9. Notices, Complaints or Suggestions. Users must immediately notify
Landlord or Building Manager in the event that they discover any unsafe or
hazardous defect or condition relating to the Facility or the equipment, or any
more than de minimis breakage, fire, or disorder at the Facility. Complaints or
suggestions as to the operation, maintenance, services, or equipment at the
Facility should be directed to Building Manager.
     10. Other Facilities. Landlord or Building Manager may prohibit the use of
or close the Facility if misused in any way. Landlord and Building Manager take
no responsibility for personal possessions left in the Facility. Locks or
lockers are permissible, but all articles and locks must be removed when the
user leaves the Facility. Landlord and Building Manager reserve the right to
remove and dispose of any locks and personal possessions remaining in the
Facility when it closes each day. Landlord and Building Manager make no
representation or warranty that the use of any locker will protect User’s
personal property from damage, loss or theft.
     11. Violation of Rules. Repeated failure or refusal to comply with these
Rules and Regulations may result in the loss of privileges.
     12. Maintenance. No member shall leave any litter, trash, debris, or
articles of clothing at the Facility. The entry door(s) to the Facility shall be
kept closed and locked at all times.
     13. No Representations. User hereby acknowledges that the installation of
equipment, devices and/or facilities in or serving the Facility shall in no way
be deemed a representation or warranty by Operator regarding the efficacy or
safety of the same, nor as an agreement or undertaking by, or obligation of,
Operator to protect, indemnify or hold User harmless from any harm of any type
or to ensure User’s safety. It is expressly understood and agreed that use of
the Facility by User shall be at User’s sole risk.
     14. Card Keys. User hereby agrees to keep any card key and/or locker key
provided to User in User’s possession and control at all times until required or
requested to surrender the same, and in no event shall User lend or otherwise
transfer its card key or locker key to any other person. In the event User shall
lose or misplace its card key or locker key, or in the event User’s card key or
locker key shall be stolen, User shall immediately notify Landlord and Operator
in writing. User further agrees that, in the event either (i) User’s employment
with Tenant is terminated for any reason, or (ii) Tenant shall be in default
under its lease with Landlord, Operator may immediately de-activate User’s key
card and User shall immediately surrender its card key and locker key to
Operator. User hereby acknowledges that the card key and locker key are and
shall remain the property of Operator, and User agrees to return the same to
Operator upon the expiration (or sooner termination) of Tenant’s lease or any
earlier date on which Operator is entitled to de-activate said card key.
Inoperative (but not de-activated) cards keys will be replaced at no charge, but
lost and de-activated card keys will be replaced (or reactivated, as the case
may

E-3



--------------------------------------------------------------------------------



 



be) at a cost established by the Operator from time to time. Lost locker keys
shall be replaced, and the appropriate locker re-keyed, at a cost established by
the Operator from time to time.
     15. Consent. As a condition to the use of the Facility, all Users must sign
a Consent and Waiver on Landlord’s current form.

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
JANITORIAL SPECIFICATIONS
A. Daily
Daily (Monday through Friday, inclusive, Saturdays, Sundays and legal holidays
excepted):

  1.   Entrance/Lobby Areas

  •   Outside entrances and landings will be swept, weather permitting.     •  
Glass entrance doors and side panels will be wiped clean inside and outside with
window washing solution. Door hardware will be wiped clean of fingerprints and
smudges.     •   Entrance door thresholds and kick plates will be polished.    
•   Carpet will be thoroughly vacuumed. Carpets will be kept free of tar, gum,
etc. Walk off mats will be free of dirt and/or hard surface floors will be damp
mopped with clear water and a clean mop.     •   Interior glass will be kept
free of dust and smudges.     •   Lobby planters or urns will be dusted.     •  
Cigarette urns will be emptied and wiped clean. Sand levels will be maintained.
    •   Any trash containers, sand urns emptied and cleaned. Trash removed to
designated area, sand replaced as necessary.     •   Areas around entrance will
be policed for debris.     •   Vertical surfaces will be dusted.

  2.   Kitchens/Snack Areas/Cafeteria

  •   Floors will be swept and wet mopped.     •   Carpeted areas will be
vacuumed.     •   Counter tops and ledges up to 6 ft. will be wiped clean.     •
  Trash containers will be emptied and liners changed as needed.     •   Empty
and clean all air pots and coffee brewing containers and return to their brewing
stations.

  3.   Office Spaces

  •   Wastebaskets shall be emptied removing all paper and other materials from
sides and bottom. Wastebaskets shall be periodically wiped clean with damp
cloth. Plastic liners will be used and changed as required. Only trash in
receptacles or near receptacles marked “trash” will be removed.     •   Office
furniture, baseboards will be dusted. Desks and surfaces where exposed will be
dusted. Metal desks and glass desk-tops will be cleaned with a damp cloth.
Cleaners will not disturb working papers on desks and table tops.     •  
Windowsills, frames, coat racks, bookshelves, files, tables, lamps and vents
will be dusted using a treated cloth. Telephones will be wiped clean including
dials and crevices. After chairs have been dusted, they will be returned to
original position and not pushed under desks thus avoiding scratching arms of
chairs and desks.

F-1



--------------------------------------------------------------------------------



 



  •   Carpets in office spaces will be vacuumed paying close attention to
corners. Hard to reach spots will be vacuumed using accessory tools. Caution
will be given to traffic lanes. Carpets will be inspected for spots and stains
and spot cleaned.     •   Door handles will be wiped clean of fingerprints when
cleaning personnel exit tenant spaces.     •   Buff tile floor as needed to
maintain shine.

  4.   Restrooms

  •   Restrooms, showers and lockers spaces will be maintained in a neat and
clean condition at all times.     •   Tile floors of restrooms will be swept
clean and damp mopped with disinfectant solution. Floors around urinals,
toilets, and under soap dispensers will be given special attention.     •  
Toilets, sinks and urinals will be washed with a disinfectant solution. Toilet
seats will be washed on both sides and at base. No rust or encrustations shall
be left on inner rim of toilets. Toilet brushes will be used paying close
attention to flush holes and passage traps.     •   Counter tops will be wiped
clean. No watermarks will remain.     •   Mirrors, dispensers and other fixtures
will be wiped clean. Stainless steel accessories will be wiped clean with
stainless steel cleaner.     •   Trash receptacles will be emptied and trash
removed to designated areas. Plastic liners will be used and changed as
required.     •   Supplies such as toilet tissue, hand towels and hand soap will
be monitored daily to ensure that supplies do not run low during regular working
hours. The contractor will supply supplies for restrooms.     •   Restroom
floors will be cleaned using a cleaner-disinfectant chemical to combat bacteria
and maintain an overall level of cleanliness.

  5.   Fitness Center/Locker Rooms

  •   Carpeted areas will be thoroughly vacuumed.     •   Dust all exercise
equipment, hanging fixtures, and fire extinguishers.     •   Baseboards will be
dusted.     •   Areas around door handles and doorframes will be wiped clean.  
  •   Windowsills will be dusted.     •   Trash containers will be emptied and
liners replaced.     •   Locker room floors shall be thoroughly vacuumed and
damp mopped with a germicidal solution.     •   Mirrors shall be wiped clean.  
  •   Furnishings shall be dusted.     •   Showers and exercise equipment shall
be cleaned with disinfectant solution.

  6.   Stairways/Landings

  •   Carpeted stairways will be vacuumed using accessory tools for hard to
reach spots. Baseboards will be dusted.     •   Hard floor stairways will be
swept twice weekly and mopped not less than twice per month.     •   Handrails
will be wiped clean.

F-2



--------------------------------------------------------------------------------



 



  •   Landings will be vacuumed including baseboards

  7.   Hallways/Corridors

  •   All common corridors will be vacuumed.     •   Air vents and baseboards
will be dusted.     •   Hanging wall fixtures such as fire extinguishers will be
dusted.     •   All surfaces below 6 ft will be wiped clean of dust and dirt.  
  •   Vertical surfaces including wood paneling in executive areas will be
dusted with a treated cloth.

  8.   Drinking Fountains

  •   Drinking fountains shall be maintained clean and free of stains and all
metal parts shall be shined. Any leaks will be reported to the Building
Engineer.

  9.   Elevators

  •   Stainless steel elevator doors will be wiped clean with stainless steel
cleaner.     •   Ceilings will be dusted.     •   Elevator phone cabinets and
phones will be wiped clean.     •   Elevator tracks shall be kept free of
debris.

  10.   Loading Areas

  •   Loading areas shall be cleaned and free of trash, debris and foreign
matter.     •   Vinyl flooring will be swept/mopped nightly.

  11.   Parking Lot/Garage

  •   Parking lot and garage area will be policed for debris.     •   Glass
doors and windows will be kept clean of smudges.

  12.   Dumpsters

  •   Areas around dumpster shall be policed for debris.

B. Weekly

  1.   Restrooms tile, ceramic floors will be thoroughly cleaned with a mild
cleaner with disinfectant to eliminate bacteria and rinsed.     2.   Carpeted
areas will be thoroughly vacuumed using accessory tools including baseboards and
edge vacuum all carpeted areas.     3.   All resilient/vinyl flooring will be
spray buffed using a commercial polishing machine.     4.   High dusting of all
areas above 60" from floor.     5.   Cleaners will be on the alert for cobwebs.
    6.   Walls, glass, partitions and doors will be wiped clean.     7.  
Elevator tracks will be cleaned and polished.

F-3



--------------------------------------------------------------------------------



 



  8.   Upholstered office furniture and lobby furniture will be vacuumed.

C. Monthly

  1.   Air vents will be dusted and vacuumed when necessary.     2.   Restroom
floors will be machined-scrubbed with a neutral cleaner disinfectant. Excess
dirt will be picked up with a wet vacuum. Floors will be rinsed with clean water
to avoid streaks.     3.   Elevator cab carpets will be shampooed/steam cleaned
every two weeks, if present.     4.   Elevator cab hard surface floors will be
swept and mopped nightly, if present.

D. Quarterly

  1.   Wall surfaces in main lobby and upper lobbies will be kept clean
according to manufacturer’s cleaning specifications.     2.   Loading areas
shall be cleaned of all debris.     3.   Clean hanging light fixtures.

E. Semi-Annually

  1.   Blinds will be thoroughly wiped clean in place.     2.   Strip and wax
tile floors and re-coat using a high-gloss slip resistant floor finish to
restore shine.

F-4



--------------------------------------------------------------------------------



 



EXHIBIT G
THE SIGN
(PICTURE) [w31805w3180507.gif]

G-1



--------------------------------------------------------------------------------



 



(PICTURE) [w31805w3180508.gif]

G-2



--------------------------------------------------------------------------------



 



EXHIBIT H-1
Partial Lien Waiver Form
[See, attached.]

H-1



--------------------------------------------------------------------------------



 



EXHIBIT H-2
Full Lien Waiver Form
[See, attached.]

H-2